13‐3741‐cv (L)  
      United States v. Apple, Inc. 
       
 1                                    UNITED STATES COURT OF APPEALS 
 2                                        FOR THE SECOND CIRCUIT
 3 
 4                                            August Term 2014 
 5     
 6                    (Argued: December 15, 2014            Decided: June 30, 2015) 
 7                                                
 8        Nos. 13‐3741‐cv, 13‐3748‐cv, 13‐3783‐cv, 13‐3857‐cv, 13‐3864‐cv, 13‐3867‐cv 
 9                                                
10                         –––––––––––––––––––––––––––––––––––– 
11                                                
12       UNITED STATES OF AMERICA, STATE OF TEXAS, STATE OF CONNECTICUT, STATE OF 
13       ALABAMA, STATE OF ALASKA, STATE OF ARIZONA, STATE OF ARKANSAS, STATE OF 
14       COLORADO, STATE OF DELAWARE, STATE OF IDAHO, STATE OF ILLINOIS, STATE OF 
15         INDIANA, STATE OF IOWA, STATE OF KANSAS, STATE OF LOUISIANA, STATE OF 
16      MARYLAND, COMMONWEALTH OF MASSACHUSETTS, STATE OF MICHIGAN, STATE OF 
17     MISSOURI, STATE OF NEBRASKA, STATE OF NEW MEXICO, STATE OF NEW YORK, STATE 
18     OF NORTH DAKOTA, STATE OF OHIO, COMMONWEALTH OF PENNSYLVANIA, STATE OF 
19         SOUTH DAKOTA, STATE OF TENNESSEE, STATE OF UTAH, STATE OF VERMONT, 
20       COMMONWEALTH OF VIRGINIA, STATE OF WEST VIRGINIA, STATE OF WISCONSIN, 
21              COMMONWEALTH OF PUERTO RICO, AND DISTRICT OF COLUMBIA, 
22                                                
23                                    Plaintiffs‐Appellees, 
24                                                
25                                             ‐v.‐ 
26                                                
27     APPLE, INC., SIMON & SCHUSTER, INC., VERLAGSGRUPPE GEORG VON HOLTZBRINCK 
28       GMBH, HOLTZBRINCK PUBLISHERS, LLC, DBA MACMILLAN, SIMON & SCHUSTER 
29                                   DIGITAL SALES, INC., 
30                                                
31                                  Defendants‐Appellants, 
32                              




                                                     1 
       
 1        HACHETTE BOOK GROUP, INC., HARPERCOLLINS PUBLISHERS L.L.C., THE PENGUIN 
 2             GROUP, A DIVISION OF PEARSON PLC, PENGUIN GROUP (USA), INC., 
 3                                            
 4                                      Defendants. 
 5                                            
 6                        –––––––––––––––––––––––––––––––––––– 
 7     
 8    Before:        JACOBS, LIVINGSTON, and LOHIER, Circuit Judges. 
 9     
10            Defendants  Apple,  Macmillan,  and  Simon  &  Schuster  appeal  from  a 
11    judgment  of  the  United  States  District  Court  for  the  Southern  District  of  New 
12    York  (Cote,  J.),  entered  on  September  5,  2013.    After  a  bench  trial,  the  district 
13    court concluded that Apple violated § 1 of the Sherman Antitrust Act, 15 U.S.C. § 
14    1 et seq., by orchestrating a conspiracy among five major publishing companies to 
15    raise the retail prices of digital books, known as “ebooks.”  The court then issued 
16    an  injunctive  order,  which,  inter  alia,  prevents  Apple  from  signing  agreements 
17    with those five publishers that restrict its ability to set, alter, or reduce the price 
18    of ebooks, and requires Apple to apply the same terms and conditions to ebook 
19    applications sold on its devices as it does to other applications.  We conclude that 
20    the district court correctly decided that Apple orchestrated a conspiracy among 
21    the publishers to raise ebook prices, that the conspiracy unreasonably restrained 
22    trade in violation of § 1 of the Sherman Act, and that the injunction is properly 
23    calibrated to protect the public from future anticompetitive harms.  In addition, 
24    we reject the argument that the portion of the injunctive order preventing Apple 
25    from agreeing  to restrict  its  pricing authority modifies  Macmillan and  Simon & 
26    Schuster’s  consent  decrees  or  should  be  judicially  estopped.    Accordingly,  the 
27    judgment of the district court is AFFIRMED. 
28     
29    Raymond J. Lohier (Circuit Judge) files a separate concurring opinion, joining in 
30    the judgment and in the majority opinion except for Part II.B.2. 
31     
32    Dennis Jacobs (Circuit Judge) files a separate dissenting opinion. 
33     
34    FOR PLAINTIFFS‐APPELLEES:                  MALCOLM  L.  STEWART,  Deputy  Solicitor 
35                                               General,  U.S.  Department  of  Justice, 
36                                               Washington, DC, William J. Baer, Assistant 

                                                     2 
       
 1                                  Attorney  General,  Mark  W.  Ryan,  Daniel 
 2                                  McCuaig,  Kristen  C.  Limarzi,  Robert  B. 
 3                                  Nicholson,  David  Seidman,  Finnuala  K. 
 4                                  Tessier,  Lawrence  B.  Buterman,  Attorneys, 
 5                                  U.S.  Department  of  Justice  Antitrust 
 6                                  Division,  Washington,  DC,  for  the  United 
 7                                  States. 
 8     
 9                                  George  Jepsen,  Attorney  General  of 
10                                  Connecticut,  W.  Joseph  Nielsen,  Assistant 
11                                  Attorney  General,  Office  of  Attorney 
12                                  General of Connecticut, Hartford, CT, Greg 
13                                  Abbott,  Attorney  General  of  Texas,  Daniel 
14                                  T.  Hodge,  First Assistant Attorney  General 
15                                  of  Texas,  John  Scott,  Deputy  Attorney 
16                                  General  of  Texas,  Jonathan  F.  Mitchell, 
17                                  Solicitor  General  of  Texas,  Andrew 
18                                  Oldham, Deputy Solicitor General of Texas, 
19                                  John T. Prud’homme, Kim van Winkle, Eric 
20                                  Lipman,  Assistant  Attorneys  General, 
21                                  Office of Attorney General of Texas, Austin, 
22                                  TX, for Plaintiff‐States. 
23     
24                                  Eric  T.  Schneiderman,  Attorney  General  of 
25                                  the  State  of  New  York,  Won  S.  Chin, 
26                                  Assistant  Solicitor  General,  Office  of 
27                                  Attorney  General  of  New  York,  New  York, 
28                                  NY, for the State of New York. 
29     
30    FOR DEFENDANTS‐APPELLANTS:    THEODORE  J.  BOUTROS,  JR.,  Daniel  G. 
31                                  Swanson, Blaine H. Evanson, Gibson, Dunn 
32                                  & Crutcher LLP, Los Angeles, CA, Cynthia 
33                                  E. Richman, Gibson, Dunn & Crutcher LLP, 
34                                  Washington,  DC,  Orin  S.  Snyder,  Gibson, 
35                                  Dunn  &  Crutcher  LLP,  New  York,  NY,  for 
36                                  Apple, Inc. 

                                      3 
       
 1                                             
 2                                            EAMON  P.  JOYCE,  Joel  M.  Mitnick,  Mark  D. 
 3                                            Taticchi, Sidley Austin LLP, New York, NY, 
 4                                            for  Verlagsgruppe  Georg  von  Holtzbrinck 
 5                                            GmbH,  Holtzbrinck  Publishers,  LLC,  d/b/a 
 6                                            Macmillan. 
 7                                             
 8                                            GREGORY  SILBERT,  Yehuda  L.  Buchweitz, 
 9                                            Weil,  James  W.  Quinn,  Gotshal  &  Manges 
10                                            LLP,  New  York,  NY,  for  Simon  &  Schuster, 
11                                            Inc. and Simon & Schuster Digital Sales, Inc. 
12     
13    DEBRA ANN LIVINGSTON, Circuit Judge: 

14          Since  the  invention  of  the  printing  press,  the  distribution  of  books  has 

15    involved  a  fundamentally  consistent  process:  compose  a  manuscript,  print  and 

16    bind it into physical volumes, and then ship and sell the volumes to the public.  

17    In  late  2007,  Amazon.com,  Inc.  (“Amazon”)  introduced  the  Kindle,  a  portable 

18    device that carries digital copies of books, known as “ebooks.”  This innovation 

19    had  the  potential  to  change  the  centuries‐old  process  for  producing  books  by 

20    eliminating  the  need  to  print,  bind,  ship,  and  store  them.    Amazon  began  to 

21    popularize  the  new  way  to  read,  and  encouraged  consumers  to  buy  the  Kindle 

22    by offering desirable books — new releases and New York Times bestsellers — for 

23    $9.99.    Publishing companies, which have traditionally stood at the center of the 




                                                 4 
       
 1    multi‐billion  dollar  book‐producing  industry,  saw  Amazon’s  ebooks,  and 

 2    particularly its $9.99 pricing, as a threat to their way of doing business. 

 3          By November 2009, Apple, Inc. (“Apple”) had plans to release a new tablet 

 4    computer,  the  iPad.    Executives  at  the  company  saw  an  opportunity  to  sell 

 5    ebooks on the iPad by creating a virtual marketplace on the device, which came 

 6    to be known as the “iBookstore.”  Working within a tight timeframe, Apple went 

 7    directly  into  negotiations  with  six  of  the  major  publishing  companies  in  the 

 8    United  States.    In  two  months,  it  announced  that  five  of  those  companies  — 

 9    Hachette,  Harpercollins,  Macmillan,  Penguin,  and  Simon  &  Schuster 

10    (collectively,  the  “Publisher  Defendants”)  —  had  agreed  to  sell  ebooks  on  the 

11    iPad under arrangements whereby the publishers had the authority to set prices, 

12    and could set the prices of new releases and New York Times bestsellers as high as 

13    $19.99 and $14.99, respectively.  Each of these agreements, by virtue of its terms, 

14    resulted in each Publisher Defendant receiving less per ebook sold via Apple as 

15    opposed to Amazon, even given the higher consumer prices.  Just a few months 

16    after the iBookstore opened, however, every one of the Publisher Defendants had 

17    taken  control  over  pricing  from Amazon  and  had  raised  the  prices  on  many  of 

18    their ebooks, most notably new releases and bestsellers. 



                                                 5 
       
 1           The United States Department of Justice (“DOJ” or “Justice Department”) 

 2    and  33  states  and  territories  (collectively,  “Plaintiffs”)  filed  suit  in  the  United 

 3    States District Court for the Southern District of New York, alleging that Apple, 

 4    in  launching  the  iBookstore,  had  conspired  with  the  Publisher  Defendants  to 

 5    raise  prices  across  the  nascent  ebook  market.    This  agreement,  they  argued, 

 6    violated § 1 of the Sherman Antitrust Act, 15 U.S.C. § 1 et seq. (“Sherman Act”), 

 7    and  state  antitrust  laws.      All  five  Publisher  Defendants  settled  and  signed 

 8    consent  decrees,  which  prohibited  them,  for  a  period,  from  restricting  ebook 

 9    retailers’  ability  to  set  prices.    Then,  after  a  three‐week  bench  trial,  the  district 

10    court  (Cote,  J.)  concluded  that,  in  order  to  induce  the  Publisher  Defendants  to 

11    participate in the iBookstore and to avoid the necessity of itself competing with 

12    Amazon over the retail price of ebooks, Apple orchestrated a conspiracy among 

13    the Publisher Defendants to raise the price of ebooks — particularly new releases 

14    and  New  York  Times  bestsellers.    United  States  v. Apple  Inc.,  952  F.  Supp.  2d  638, 

15    647 (S.D.N.Y. 2013).  The district court found that the agreement constituted a per 

16    se  violation  of  the  Sherman Act  and,  in  the  alternative,  unreasonably  restrained 

17    trade under the rule of reason.  See id. at 694.  On September 5, 2013, the district 

18    court  entered  final  judgment  on  the  liability  finding  and  issued  an  injunctive 



                                                      6 
       
 1    order  that,  inter  alia,  prevents  Apple  from  entering  into  agreements  with  the 

 2    Publisher  Defendants  that  restrict  its  ability  to  set,  alter,  or  reduce  the  price  of 

 3    ebooks,  and  requires  Apple  to  apply  the  same  terms  and  conditions  to  ebook 

 4    applications sold on its devices as it does to other applications. 

 5           On  appeal,  Apple  contends  that  the  district  court’s  liability  finding  was 

 6    erroneous and that the provisions of the injunction related to its pricing authority 

 7    and  ebook  applications  are  not  necessary  to  protect  the  public.    Two  of  the 

 8    Publisher  Defendants  —  Macmillan  and  Simon  &  Schuster  —  join  the  appeal, 

 9    arguing  that  the  portion  of  the  injunction  related  to  Apple’s  pricing  authority 

10    either  unlawfully  modifies  their  consent  decrees  or  should  be  judicially 

11    estopped.  We conclude that the district court’s decision that Apple orchestrated 

12    a horizontal conspiracy among the Publisher Defendants to raise ebook prices is 

13    amply  supported  and  well‐reasoned,  and  that  the  agreement  unreasonably 

14    restrained trade in violation of § 1 of the Sherman Act.  We also conclude that the 

15    district  court’s  injunction  is  lawful  and  consistent  with  preventing  future 

16    anticompetitive harms. 

17           Significantly,  the  dissent  agrees  that  Apple  intentionally  organized  a 

18    conspiracy among the Publisher Defendants to raise ebook prices.  Nonetheless, 



                                                     7 
       
 1    it  contends  that  Apple  was  entitled  to  do  so  because  the  conspiracy  helped  it 

 2    become  an  ebook  retailer.    In  arriving  at  this  startling  conclusion  —  based  in 

 3    large  measure  on  an  argument  that  Apple  itself  did  not  assert  —  the  dissent 

 4    makes two fundamental errors.  The first is to insist that the vertical organizer of 

 5    a  horizontal  price‐fixing  conspiracy  may  escape  application  of  the  per  se  rule.  

 6    This  conclusion  is  based  on  a  misreading  of  Supreme  Court  precedent,  which 

 7    establishes  precisely  the  opposite.    The  dissent  fails  to  apprehend  that  the 

 8    Sherman Act  outlaws  agreements  that  unreasonably  restrain  trade  and  therefore 

 9    requires  evaluating  the  nature  of  the  restraint,  rather  than  the  identity  of  each 

10    party who joins in to impose it, in determining whether the per se rule is properly 

11    invoked.  Finally (and most fundamentally) the dissent’s conclusion rests on an 

12    erroneous  premise:  that  one  who  organizes  a  horizontal  price‐fixing  conspiracy 

13    — the “supreme evil of antitrust,” Verizon Commc’ns Inc. v. Law Offices of Curtis V. 

14    Trinko,  LLP,  540  U.S.  398,  408  (2004)  —  among  those  competing  at  a  different 

15    level  of  the  market  has  somehow  done  less  damage  to  competition  than  its  co‐

16    conspirators.  

17           The dissent’s second error is to assume, in effect, that Apple was entitled to 

18    enter  the  ebook  retail  market  on  its  own  terms,  even  if  these  terms  could  be 



                                                    8 
       
 1    achieved  only  via  its  orchestration  of  and  entry  into  a  price‐fixing  agreement 

 2    with the Publisher Defendants.  The dissent tells a story of Apple organizing this 

 3    price‐fixing  conspiracy  to  rescue  ebook  retailers  from  a  monopolist  with 

 4    insurmountable retail power.  But this tale is not spun from any factual findings 

 5    of  the  district  court.    And  the  dissent’s  armchair  analysis  wrongly  treats  the 

 6    number  of  ebook  retailers  at  any  moment  in  the  emergence  of  a  new  and 

 7    transformative  technology  for  book  distribution  as  the  sine  qua  non  of 

 8    competition in the market for trade ebooks.   

 9           More fundamentally, the dissent’s theory — that the presence of a strong 

10    competitor justifies a horizontal price‐fixing conspiracy — endorses a concept of 

11    marketplace  vigilantism  that  is  wholly  foreign  to  the  antitrust  laws.    By 

12    organizing  a  price‐fixing  conspiracy,  Apple  found  an  easy  path  to  opening  its 

13    iBookstore, but it did so by ensuring that market‐wide ebook prices would rise to 

14    a  level  that  it,  and  the  Publisher  Defendants,  had  jointly  agreed  upon.    Plainly, 

15    competition  is  not  served  by  permitting  a  market  entrant  to  eliminate  price 

16    competition as a condition of entry, and it is cold comfort to consumers that they 

17    gained  a  new  ebook  retailer  at  the  expense  of  passing  control  over  all  ebook 

18    prices  to  a  cartel  of  book  publishers  —  publishers  who,  with  Apple’s  help, 



                                                    9 
       
 1    collectively agreed on a new pricing model precisely to raise the price of ebooks 

 2    and thus protect their profit margins and their very existence in the marketplace 

 3    in the face of the admittedly strong headwinds created by the new technology. 

 4               Because  we  conclude  that  the  district  court  did  not  err  in  deciding  that 

 5    Apple  violated  §  1  of  the  Sherman Act,  and  because  we  also  conclude  that  the 

 6    district  court’s  injunction  was  lawful  and  consistent  with  preventing  future 

 7    anticompetitive harms, we affirm. 

 8                                                       BACKGROUND 

 9                                                     I. Factual Background1 

10               We  begin  not  with  Kindles  and  iPads,  but  with  printed  “trade  books,” 

11    which  are  “general  interest  fiction  and  non‐fiction”  books  intended  for  a  broad 

12    readership.  Apple, 952 F. Supp. 2d at 648 n.4.  In the United States, the six largest 

13    publishers  of  trade  books,  known  in  the  publishing  world  as  the  “Big  Six,”  are 

14    Hachette,  HarperCollins,  Macmillan,  Penguin,  Random  House,  and  Simon  & 

                                                    
               The factual background presented here is drawn from the district court’s factual 
                 1

      findings  or  from  undisputed  material  in  the  record  before  the  district  court.    Because 
      this Court reviews the district court’s factual findings for “clear error,” we must assess 
      whether  “its  view  of  the  evidence  is  plausible  in  light  of  the  entire  record.”    Cosme  v. 
      Henderson,  287  F.3d  152,  158  (2d  Cir.  2002).    In  light  of  this  obligation,  the  dissent  is 
      wrong to suggest that citations to the record are inappropriate or misleading.  When a 
      fact comes from the district court’s opinion, we cite that opinion; when one comes from 
      the record, we cite the joint appendix (“J.A.”).   

                                                                 10 
       
 1    Schuster.  Together, the Big Six publish many of the biggest names in fiction and 

 2    non‐fiction; during 2010, their titles accounted for over 90% of the New York Times 

 3    bestsellers in the United States.  Id. at 648 n.5. 

 4          For  decades,  trade  book  publishers  operated  under  a  fairly  consistent 

 5    business  model.    When  a  new  book  was  ready  for  release  to  the  public,  the 

 6    publisher  would  sell  hardcover  copies  to  retailers  at  a  “wholesale”  price  and 

 7    recommend resale to consumers at a markup, known as the “list” price.  After the 

 8    hardcover spent enough time on the shelves — often a year — publishers would 

 9    release  a  paperback  copy  at  lower  “list”  and  “wholesale”  prices.    In  theory, 

10    devoted readers would pay the higher hardcover price to read the book when it 

11    first came out, while more casual fans would wait for the paperback. 

12          A. Amazon’s Kindle 

13          On November 19, 2007, Amazon released the Kindle: a portable electronic 

14    device  that  allows  consumers  to  purchase,  download,  and  read  ebooks.   At  the 

15    time, there was only one other ereader available in the emerging ebook market, 

16    and Amazon’s Kindle quickly gained traction.  In 2007, ebook revenue in North 

17    America  was  only  $70  million,  a  tiny  amount  relative  to  the  approximately  $30 

18    billion  market  for  physical  trade  books.    The  market  was  growing,  however;  in 



                                                  11 
       
 1    2008 ebook revenue was roughly $140 million and, by the time Barnes & Noble, 

 2    Inc.  (Barnes  &  Noble)  launched  its  Nook  ereader  in  November  2009,  Amazon 

 3    was responsible for 90% of all ebook sales.  Apple, 952 F. Supp. 2d at 648‐49. 

 4           Amazon  followed  a  “wholesale”  business  model  similar  to  the  one  used 

 5    with  print  books:  publishers  recommended  a  digital  list  price  and  received  a 

 6    wholesale  price  for  each  ebook  that Amazon  sold.    In  exchange, Amazon  could 

 7    sell the publishers’ ebooks on the Kindle and determine the retail price.  At least 

 8    early on, publishers tended to recommend a digital list price that was about 20% 

 9    lower  than  the  print  list  price  to  reflect the  fact  that,  with an  ebook,  there  is  no 

10    cost for printing, storing, packaging, shipping, or returning the books.   

11           Where Amazon  departed  from  the  publishers’  traditional business  model 

12    was  in  the  sale  of  new  releases  and  New  York  Times  bestsellers.    Rather  than 

13    selling more expensive versions of these books upon initial release (as publishers 

14    encouraged  by  producing  hardcover  books  before  paperback  copies),  Amazon 

15    set  the  Kindle  price  at  one,  stable  figure  —  $9.99.    At  this  price,  Amazon  was 

16    selling “certain” new releases and bestsellers at a price that “roughly matched,” 

17    or was slightly lower than, the wholesale price it paid to the publishers.  Apple, 

18    952  F.  Supp.  2d  at  649.    David  Naggar,  a  Vice  President  in  charge  of Amazon’s 



                                                     12 
       
 1    Kindle  content,  described  this  as  a  “classic  loss‐leading  strategy”  designed  to 

 2    encourage consumers to adopt the Kindle by discounting new releases and New 

 3    York  Times  bestsellers  and  selling  other  ebooks  without  the  discount.    J.A.  1485.  

 4    The district court also referred to this as a “loss leader[]” strategy, Apple, 952 F. 

 5    Supp.  2d  at  650,  657,  708,  and  explained  that  Amazon  “believed  [the  $9.99] 

 6    pricing would have long‐term benefits for its consumers,” id. at 649.  Contrary to 

 7    the dissent’s portrayal of the opinion, the district court did not find that Amazon 

 8    used  the  $9.99  price  point  to  “assure[]  its  domination”  in  the  ebook  market,  or 

 9    that  its  pricing  strategy  acted  as  a  “barrier  to  entry”  for  other  retailers.  

10    Dissenting  Op.  at  6‐7.    Indeed,  in  November  2009  —  just  a  few  months  before 

11    Apple’s  launch  of  the  iBookstore  —  Barnes  &  Noble  entered  the  ebook  retail 

12    market by launching the Nook, Apple, 952 F. Supp. 2d at 649 n.6, and as early as 

13    2007  Google  Inc.  (“Google”)  had  been  planning  to  enter  the  market  using  a 

14    wholesale model, id. at 686. 

15           B. The Publishers’ Reactions 

16           Despite  the  small  number  of  ebook  sales  compared  to  the  overall  market 

17    for  trade  books,  top  executives  in  the  Big  Six  saw  Amazon’s  $9.99  pricing 

18    strategy as a threat to their established way of doing business.  Those executives 



                                                   13 
       
 1    included: Hachette and Hachette Livre Chief Executive Officers (“CEOs”) David 

 2    Young and Arnaud Nourry; HarperCollins CEO Brian Murray; Macmillan CEO 

 3    John Sargent; Penguin USA CEO David Shanks; Random House Chief Operating 

 4    Officer  Madeline  McIntosh;  and  Simon  &  Schuster  President  and  CEO  Carolyn 

 5    Reidy.    In  the  short  term,  these  members  of  the  Big  Six  thought  that Amazon’s 

 6    lower‐priced  ebooks  would  make  it  more  difficult  for  them  to  sell  hardcover 

 7    copies of new releases, “which were often priced,” as the district court noted, “at 

 8    thirty dollars or more,” Apple, 952 F. Supp. 2d at 649, as well as New York Times 

 9    bestsellers.  Further down the road, the publishers feared that consumers would 

10    become  accustomed  to  the  uniform  $9.99  price  point  for  these  ebooks, 

11    permanently driving down the price they could charge for print versions of the 

12    books.    Moreover,  if Amazon became  powerful  enough,  it  could  demand  lower 

13    wholesale  prices  from  the  Big  Six  or  allow  authors  to  publish  directly  with 

14    Amazon, cutting out the publishers entirely.  As Hachette’s Young put it, the idea 

15    of  the  “wretched  $9.99  price  point  becoming  a  de  facto  standard”  for  ebooks 

16    “sickened” him.  J.A. 289. 

17          The  executives  of  the  Big  Six  also  recognized  that  their  problem  was  a 

18    collective one.  Thus, an August 2009 Penguin strategy report (concluded only a 



                                                 14 
       
 1    few months before Apple commenced its efforts to launch the iBookstore) noted 

 2    that “[c]ompetition for the attention of readers will be most intense from digital 

 3    companies whose objective may be to [cut out] traditional publishers altogether. . 

 4    .  .    It  will  not  be  possible  for  any  individual  publisher  to  mount  an  effective 

 5    response, because of both the resources necessary and the risk of retribution, so 

 6    the  industry  needs  to  develop  a  common  strategy.”    J.A.  287.    Similarly,  Reidy 

 7    from  Simon  &  Schuster  opined  in  September  2009  that  the  publishers  had  “no 

 8    chance of success in getting Amazon to change its pricing practices” unless they 

 9    acted with a “critical mass,” and expressed the “need to gather more troops and 

10    ammunition”  before  implementing  a  move  against  Amazon.    J.A.  290  (internal 

11    quotation marks omitted). 

12           Conveniently,  the  Big  Six  operated  in  a  close‐knit  industry  and  had  no 

13    qualms  communicating  about  the  need  to  act  together.    As  the  district  court 

14    found (based on the Publisher Defendants’ own testimony), “[o]n a fairly regular 

15    basis,  roughly  once  a  quarter,  the  CEOs  of  the  [Big  Six]  held  dinners  in  the 

16    private  dining  rooms  of  New  York  restaurants,  without  counsel  or  assistants 

17    present,  in  order  to  discuss  the  common  challenges  they  faced.”    Apple,  952  F. 

18    Supp. 2d at 651.  Because they “did not compete with each other on price,” but 



                                                   15 
       
 1    over  authors  and  agents,  the  publishers  “felt  no  hesitation  in  freely  discussing 

 2    Amazon’s  prices  with  each  other  and  their  joint  strategies  for  raising  those 

 3    prices.”  Id.  Those strategies included eliminating the discounted wholesale price 

 4    for ebooks and possibly creating an alternative ebook platform.   

 5               The  most  significant  attack  that  the  publishers  considered  and  then 

 6    undertook,  however,  was  to  withhold  new  and  bestselling  books  from Amazon 

 7    until the hardcover version had spent several months in stores, a practice known 

 8    as “windowing.”  Members of the Big Six both kept one another abreast of their 

 9    plans to window, and actively pushed others toward the strategy.2  By December 

10    2009,  the  Wall  Street  Journal  and  New  York  Times  were  reporting  that  four  of  the 

11    Big Six had announced plans to delay ebook releases until after the print release, 

12    and  the  two  holdouts  —  Penguin  and  Random  House  —  faced  pressure  from 

13    their peers. 


                                                    
                 Citing  one  example,  the  district  court  referenced  a  fall  2009  email  in  which 
                 2

      Hachette’s  Young  informed  his  colleague  Nourry  of  Simon  &  Schuster’s  windowing 
      plans,  advising  “[c]ompletely  confidentially,  Carolyn  [Reidy]  has  told  me  that  they 
      [Simon & Schuster] are delaying the new Stephen King, with his full support, but will 
      not  be  announcing  this  until  the  day  after  Labor  Day.”    Apple,  952  F.  Supp.  2d  at  652 
      (first and second alterations in original) (internal quotation marks omitted).  The district 
      court  went  on  to  observe  that  Young,  “[u]nderstanding  the  impropriety  of  this 
      exchange  of  confidential  information  with  a  competitor,  .  .  .  advised  Nourry  that  ‘it 
      would be prudent for you to double delete this from your email files when you return 
      to your office.’”  Id. 
                                                       16 
       
 1          Ultimately, however, the publishers viewed even this strategy to save their 

 2    business model as self‐destructive.  Employees inside the publishing companies 

 3    noted  that  windowing  encouraged  piracy,  punished  ebook  consumers,  and 

 4    harmed long‐term sales.  One author wrote to Sargent in December 2009 that the 

 5    “old  model  has  to  change”  and  that  it  would  be  better  to  “embrace  e‐books,” 

 6    publish them at the same time as the hardcovers, “and pray to God they both sell 

 7    like crazy.”  J.A. 325.  Sargent agreed, but expressed the hope that ebooks could 

 8    eventually be sold for between $12.95 and $14.95.  “The question is,” he mused, 

 9    “how to get there?”  J.A. 325. 

10          C. Apple’s Entry into the ebook Market 

11          Apple  is  one  of  the  world’s  most  innovative  and  successful  technology 

12    companies.    Its  hardware  sells  worldwide  and  supports  major  software 

13    marketplaces  like  iTunes  and  the  App  Store.    But  in  2009,  Apple  lacked  a 

14    dedicated  marketplace  for  ebooks  or  a  hardware  device  that  could  offer  an 

15    outstanding  reading  experience.    The  pending  release  of  the  iPad,  which Apple 

16    intended  to  announce  on  January  27,  2010,  promised  to  solve  that  hardware 

17    deficiency. 




                                                17 
       
 1           Eddy Cue, Apple’s Senior Vice President of Internet Software and Services 

 2    and  the  director  of  Apple’s  digital  content  stores,  saw  the  opportunity  for  an 

 3    ebook  marketplace  on  the  iPad.    By  February  2009,  Cue  and  two  colleagues  — 

 4    Kevin Saul and Keith Moerer — had researched the ebook market and concluded 

 5    that it was poised for rapid expansion in 2010 and beyond.  While Amazon had 

 6    an  estimated  90%  market  share  in  trade ebooks,  Cue  believed  that Apple  could 

 7    become a powerful player in the market in large part because consumers would 

 8    be  able  to  do  many  tasks  on  the  iPad,  and  would  not  want  to  carry  a  separate 

 9    Kindle  for  reading  alone.    In  an  email  to  Apple’s  then‐CEO,  Steve  Jobs,  he 

10    discussed the possibility of Amazon selling ebooks through an application on the 

11    iPad,  but  felt  that  “it  would  be  very  easy  for  [Apple]  to  compete  with  and  .  .  . 

12    trounce  Amazon  by  opening  up  our  own  ebook  store”  because  “[t]he  book 

13    publishers would do almost anything for [Apple] to get into the ebook business.”  

14    J.A. 282. 

15            Jobs approved Cue’s plan for an ebook marketplace — which came to be 

16    known as the iBookstore — in November 2009.  Although the iPad would go to 

17    market  with  or  without  the  iBookstore,  Apple  hoped  to  announce  the  ebook 

18    marketplace at the January 27, 2010 iPad launch to “ensure maximum consumer 



                                                     18 
       
 1    exposure”  and  add  another  “dramatic  component”  to  the  event.    Apple,  952  F. 

 2    Supp. 2d at 655.  This left Cue and his team only two months amidst the holiday 

 3    season  both  to  create  a  business  model  for  the  iBookstore  and  to  assemble  a 

 4    group  of  publishers  to  participate.    Cue  also  had  personal  reasons  to  work 

 5    quickly.  He knew that Jobs was seriously ill, and that, by making the iBookstore 

 6    a success, he could help Jobs achieve a longstanding goal of creating a device that 

 7    provides a superior reading experience. 

 8           Operating  under  a  tight  timeframe,  Cue,  Saul,  and  Moerer  streamlined 

 9    their  efforts  by  focusing  on  the  Big  Six  publishers.    They  began  by  arming 

10    themselves with some important information about the state of affairs within the 

11    publishing  industry.    In  particular,  they  learned  that  the  publishers  feared  that 

12    Amazon’s pricing model could change their industry, that several publishers had 

13    engaged  in  simultaneous  windowing  efforts  to  thwart  Amazon,  and  that  the 

14    industry as a whole was in a state of turmoil.  “Apple understood,” as the district 

15    court  put  it,  “that  the  Publishers  wanted  to  pressure Amazon  to  raise  the  $9.99 

16    price  point  for  e‐books,  that  the  Publishers  were  searching  for  ways  to  do  that, 

17    and that they were willing to coordinate their efforts to achieve that goal.”  Id. at 

18    656.  For its part, as the district court found, Apple was willing to sell ebooks at 



                                                   19 
       
 1    higher prices, but “had decided that it would not open the iBookstore if it could 

 2    not make money on the store and compete effectively with Amazon.”  Id. 

 3          D. Apple’s Negotiations with the Publishers 

 4                     1. Initial Meetings 

 5          Apple held its first meetings with each of the Big Six between December 15 

 6    and 16.  The meetings quickly confirmed Cue’s suspicions about the industry.  As 

 7    he  wrote  to  Jobs  after  speaking  with  three  of  the  publishers,  “[c]learly,  the 

 8    biggest  issue  is  new  release  pricing”  and  “Amazon  is  definitely  not  liked  much 

 9    because of selling below cost for NYT Best Sellers.”  J.A. 326‐27.  Many publishers 

10    also  emphasized  that  they  were  searching  for  a  strategy  to  regain  control  over 

11    pricing.  Apple informed each of the Big Six that it was negotiating with the other 

12    major publishers, that it hoped to begin selling ebooks within the next 90 days, 

13    and  that  it  was  seeking  a  critical  mass  of  participants  in  the  iBookstore  and 

14    would  launch  only  if  successful  in  reaching  this  goal.    Apple  informed  the 

15    publishers that it did not believe the iBookstore would succeed unless publishers 

16    agreed both not to window books and to sell ebooks at a discount relative to their 

17    physical counterparts.  Apple noted that ebook prices in the iBookstore needed to 

18    be  comparable  to  those  on  the  Kindle,  expressing  the  view,  as  Reidy  recorded, 



                                                 20 
       
 1    that it could not “tolerate a market where the product is sold significantly more 

 2    cheaply  elsewhere.”    Apple,  952  F.  Supp.  2d  at  657  (internal  quotation  marks 

 3    omitted).    Most  importantly  for  the  publishers,  however,  Cue’s  team  also 

 4    expressed  Apple’s  belief  that  Amazon’s  $9.99  price  point  was  not  ingrained  in 

 5    consumers’  minds,  and  that Apple  could  sell  new  releases  and  New  York  Times 

 6    bestsellers for somewhere between $12.99 and $14.99.  In return, Apple requested 

 7    that  the  publishers  decrease  their  wholesale  prices  so  that  the  company  could 

 8    make a small profit on each sale.   

 9           These  meetings  spurred  a  flurry  of  communications  reporting  on  the 

10    “[t]errific news[,]” as Reidy put it in an email to Leslie Moonves, her superior at 

11    parent  company  CBS  Corporation  (“CBS”),  that Apple  “was  not  interested  in  a 

12    low  price  point  for  digital  books”  and  didn’t  want  “Amazon’s  $9.95  [sic]  to 

13    continue.”    Apple,  952  F.  Supp.  2d  at  658  (first  alteration  in  original)  (internal 

14    quotation  marks  omitted).    Significantly,  these  communications  included 

15    numerous exchanges between executives at different Big Six publishers who, the 

16    district court found, “hashed over their meetings with Apple with one another.”  

17    Id.  The district court found that the frequent telephone calls among the Publisher 




                                                    21 
       
 1    Defendants  during  the  period  of  their  negotiations  with  Apple  “represented  a 

 2    departure from the ordinary pattern of calls among them.”  Id. at 655 n.14. 

 3                     2. The Agency Model 

 4           Meanwhile,  Cue,  Moerer,  and  Saul  returned  to  Apple’s  headquarters  to 

 5    develop a business model for the iBookstore.  Although the team was optimistic 

 6    about  the  initial  meetings,  they  remained  concerned  about  whether  the 

 7    publishers  would  reduce  wholesale  prices  on  new  releases  and  bestsellers  by  a 

 8    large enough margin to allow Apple to offer competitive prices and still make a 

 9    profit.    One  strategy  that  the  team  considered  was  to  ask  publishers  for  a  25% 

10    wholesale  discount  on  all  of  these  titles,  so  if  a  physical  book  sold  at  $12 

11    wholesale  (the  going  rate  for  the  majority  of  New  York  Times  bestsellers) Apple 

12    could purchase the ebook version for $9 and offer it on the iBookstore at a small 

13    markup.    But  Cue  was  aware  that  some  publishers  had  increased  Amazon’s 

14    digital wholesale prices in 2009 in an unsuccessful effort to convince Amazon to 

15    change its pricing.  Id. at 650; J.A. 1771.  Cue felt it would be difficult to negotiate 

16    wholesale prices down far enough “for [Apple] to generally compete profitably 

17    with Amazon’s below‐cost pricing on the most popular e‐books.”  J.A. 1772.  As 

18    Cue  saw  it, Apple’s  most  valuable  bargaining  chip  came  from  the  fact  that  the 



                                                  22 
       
 1    publishers  were  desperate  “for  an  alternative  to Amazon’s  pricing  policies  and 

 2    excited about . . . the prospect that [Apple’s] entry [into the ebook market] would 

 3    give them leverage in their negotiations with Amazon.”  Apple, 952 F. Supp. 2d at 

 4    659.  

 5               It  was  at  this  point  that  Cue’s  team,  recognizing  its  opportunity, 

 6    abandoned  the  wholesale  business  model  for  a  new,  agency  model.3    Unlike  a 

 7    wholesale  model,  in  an  agency  relationship  the  publisher  sets  the  price  that 

 8    consumers  will  pay  for  each  ebook.    Then,  rather  than  the  retailer  paying  the 

 9    publisher  for  each  ebook  that  it  sells,  the  publisher  pays  the  retailer  a  fixed 

10    percentage  of  each  sale.    In  essence,  the  retailer  receives  a  commission  for 

11    distributing the publisher’s ebooks.  Under the system Apple devised, publishers 

12    would  have  the  freedom to  set  ebook prices  in  the  iBookstore,  and would keep 

13    70% of each sale.  The remaining 30% would go to Apple as a commission.  

14               This  switch  to  an  agency  model  obviated  Apple’s  concerns  about 

15    negotiating wholesale prices with the Big Six while ensuring that Apple profited 

16    on every sale.  It did not, however, solve all of the company’s problems.  Because 

17    the agency model handed the publishers control over pricing, it created the risk 
                                                    
              Notably,  the  possibility  of  an  agency  arrangement  was  first  mentioned  by 
                 3

      Hachette and HarperCollins as a way “to fix Amazon pricing.”  J.A. 346. 

                                                       23 
       
 1    that  the  Big  Six  would  sell  ebooks  in  the  iBookstore  at  far  higher  prices  than 

 2    Kindle’s  $9.99  offering.    If  the  prices  were  too  high, Apple  could  be  left  with  a 

 3    brand new marketplace brimming with titles, but devoid of customers.   

 4           To solve this pricing problem, Cue’s team initially devised two strategies.  

 5    First,  they  realized  that  they  could  maintain  “realistic  prices”  by  establishing 

 6    price  caps  for  different  types  of  books.    J.A.  359.    Of  course,  these  caps  would 

 7    need to be higher than Amazon’s $9.99 price point, or Apple would face the same 

 8    difficult  price  negotiations  that  it  sought  to  avoid  by  switching  away  from  the 

 9    wholesale model.  But at this point Apple was not content to open its iBookstore 

10    offering prices higher than the competition.  For as the district court found, if the 

11    Publisher Defendants “wanted to end Amazon’s $9.99 pricing,” Apple similarly 

12    desired  “that  there  be  no  price  competition  at  the  retail  level.”    Apple,  952  F. 

13    Supp. 2d at 647. 

14             Apple next concluded, then, as the district court found, that “[t]o ensure 

15    that the iBookstore would be competitive at higher prices, Apple . . . needed to 

16    eliminate  all  retail  price  competition.”    Id.  at  659.    Thus,  rather  than  simply 

17    agreeing to price caps above Amazon’s $9.99 price point, Apple created a second 

18    requirement:  publishers  must  switch  all  of  their  other  ebook  retailers  — 



                                                    24 
       
 1    including  Amazon  —  to  an  agency  pricing  model.    The  result  would  be  that 

 2    Apple would not need to compete with Amazon on price, and publishers would 

 3    be able to eliminate Amazon’s $9.99 pricing.  Or, as Cue would later describe the 

 4    plan to executives at Simon & Schuster, Macmillan, and Random House, the plan 

 5    “solve[d]  [the] Amazon  issue”  by  allowing  the  publishers  to  wrest  control  over 

 6    pricing from Amazon.4  Id. at 661 (internal quotation marks omitted). 

 7               On January 4 and 5, Apple sent essentially identical emails to each member 

 8    of  the  Big  Six  to  explain  its  agency  model  proposal.    Each  email  described  the 

 9    commission  split  between  Apple  and  the  publishers  and  recommended  three 

10    price  caps:  $14.99  for  hardcover  books  with  list  prices  above  $35;  $12.99  for 

11    hardcover  books  with  list  prices  below  $35;  and  $9.99  for  all  other  trade  books.  

12    The  emails  also  explained  that,  “to  sell  ebooks  at  realistic  prices  .  .  .  all  [other] 

13    resellers of new titles need to be in [the] agency model” as well.  J.A. 360.  Or, as 

14    Cue told Reidy, “all publishers” would need to move “all retailers” to an agency 

15    model.  J.A. 2060.  
                                                    
                Cue testified at trial that his reference to “solv[ing] the Amazon issue” denoted 
                 4

      the proposal to price ebooks in the iBookstore above $9.99, and was not a reference to 
      raising prices across the industry or wresting control over pricing from Amazon.  In this 
      and  other  respects,  the  district  court  found  Cue’s  testimony  to  be  “not  credible”  —  a 
      determination that, on this record, is in no manner erroneous, much less clearly so.  Id. 
      at  661  n.19.    As  the  district  court  put  it,  “Apple’s  pitch  to  the  Publishers  was  —  from 
      beginning to end — a vision for a new industry‐wide price schedule.”  Id. 
                                                        25 
       
 1                      3. The “Most‐Favored‐Nation” Clause 

 2           Cue’s thoughts on the agency model continued to evolve after the emails 

 3    on  January  4  and  5.    Most  significantly,  Saul  —  Cue’s  in‐house  counsel  — 

 4    devised an alternative to explicitly requiring publishers to switch other retailers 

 5    to  agency.    This  alternative  involved  the  use  of  a  “most‐favored  nation”  clause 

 6    (“MFN  Clause”  or  “MFN”).    In  general,  an  MFN  Clause  is  a  contractual 

 7    provision  that  requires  one  party  to  give  the  other  the  best  terms  that  it  makes 

 8    available  to  any  competitor.    In  the  context  of  Apple’s  negotiations,  the  MFN 

 9    Clause mandated that, “[i]f, for any particular New Release in hardcover format, 

10    the . . .  Customer Price [in the iBookstore] at any time is or becomes higher than 

11    a  customer  price  offered  by  any  other  reseller  . . .  ,  then  [the]  Publisher  shall 

12    designate  a  new,  lower  Customer  Price  [in  the  iBookstore]  to  meet  such  lower 

13    [customer  price].”    J.A.  559.    Put  differently,  the  MFN  would  require  the 

14    publisher  to  offer  any  ebook  in  Apple’s  iBookstore  for  no  more  than  what  the 

15    same ebook was offered elsewhere, such as from Amazon. 

16           On  January  11, Apple  sent  each  of  the  Big  Six  a  proposed  eBook Agency 

17    Distribution Agreement  (the  “Contracts”).   As  described  in  the  January  4  and  5 

18    emails,  these  Contracts  would  split  the  proceeds  from  each  ebook  sale  between 



                                                   26 
       
 1    the publisher and Apple, with the publisher receiving 70%, and would set price 

 2    caps  on  ebooks  at  $14.99,  $12.99,  and  $9.99  depending  on  the  book’s  hardcover 

 3    price.    But  unlike  the  initial  emails,  the  Contracts  contained  MFN  Clauses  in 

 4    place  of  the  requirement  that  publishers  move  all  other  retailers  to  an  agency 

 5    model.  Apple then assured each member of the Big Six that it was being offered 

 6    the same terms as the others. 

 7           The  Big  Six  understood  the  economic  incentives  that  the  MFN  Clause 

 8    created.    Suppose  a  new  hardcover  release  sells  at  a  list  price  of  $25,  and  a 

 9    wholesale price of $12.50.  With Amazon, the publishers had been receiving the 

10    wholesale price (or a slightly lower digital wholesale price) for every ebook copy 

11    of the volume sold on Kindle, even if Amazon ultimately sold the ebook for less 

12    than that wholesale price.  Under Apple’s initial agency model — with price caps 

13    but  no  MFN  Clause  —  the  publishers  already  stood  to  make  less  money  per 

14    ebook with Apple.  Because Apple capped the ebook price of a $25 hardcover at 

15    $12.99 and took 30% of that price, publishers could only expect to make $8.75 per 

16    sale.    But  what  the  publishers  sacrificed  in  short‐term  revenue,  they  hoped  to 

17    gain  in  long‐term  stability  by  acquiring  more  control  over  pricing  and, 

18    accordingly, the ability to protect their hardcover sales.   



                                                  27 
       
 1           The  MFN  Clause  changed  the  situation  by  making  it  imperative,  not 

 2    merely  desirable,  that  the  publishers  wrest  control  over  pricing  from  ebook 

 3    retailers generally.  Under the MFN, if Amazon stayed at a wholesale model and 

 4    continued  to  sell  ebooks  at  $9.99,  the  publishers  would  be  forced  to  sell  in  the 

 5    iBookstore, too, at that same $9.99 price point.  The result would be the worst of 

 6    both  worlds:  lower  short‐term  revenue  and  no  control  over  pricing.    The 

 7    publishers recognized that, as a practical matter, this meant that the MFN Clause 

 8    would force them to move Amazon to an agency relationship.  As Reidy put it, 

 9    her company would need to move all its other ebook retailers to agency “unless 

10    we  wanted  to  make  even  less  money”  in  this  growing  market.    Apple,  952  F. 

11    Supp. 2d at 666 (internal quotation marks omitted).  This situation also gave each 

12    of the publishers a stake in Apple’s quest to have a critical mass of publishers join 

13    the iBookstore because, “[w]hile no one Publisher could effect an industry‐wide 

14    shift in prices or change the public’s perception of a book’s value, if they moved 

15    together they could.”  Id. at 665; see also J.A. 1981.   

16           Apple  understood  this  dynamic  as  well.    As  the  district  court  found, 

17    “Apple  did  not  change  its  thinking”  when  it  replaced  the  explicit  requirement 

18    that  the  publishers  move  other  retailers  to  an  agency  model  with  the  MFN.  



                                                   28 
       
 1    Indeed, in the following weeks, Apple assiduously worked to make sure that the 

 2    shift  to  agency  occurred.    Apple,  952  F.  Supp.  2d  at  663.    But  Apple  also 

 3    understood that, as Cue bluntly put it, “any decent MFN forces the model” away 

 4    from wholesale and to agency.  Id. (internal quotation marks omitted).  Or as the 

 5    district court found, “the MFN protected Apple from retail price competition as it 

 6    punished a Publisher if it failed to impose agency terms on other e‐tailers.”  Id. at 

 7    665. 

 8            Thus,  the  terms  of  the  negotiation  between  Apple  and  the  publishers 

 9    became  clear:  Apple  wanted  quick  and  successful  entry  into  the  ebook  market 

10    and  to  eliminate  retail  price  competition  with Amazon.    In  exchange,  it  offered 

11    the  publishers  an  opportunity  “to  confront  Amazon  as  one  of  an  organized 

12    group . . . united in an effort to eradicate the $9.99 price point.”  Id. at 664.  Both 

13    sides  needed  a  critical  mass  of  publishers  to  achieve  their  goals.    The  MFN 

14    played  a  pivotal  role  in  this  quid  pro  quo  by  “stiffen[ing]  the  spines  of  the 

15    [publishers]  to  ensure  that  they  would demand  new  terms from Amazon,”  and 

16    protecting Apple from retail price competition.  Id. at 665. 

17             

18             



                                                  29 
       
 1                                4. Final Negotiations 

 2               The proposed Contracts sparked intense negotiations as Cue’s team raced 

 3    to  assemble  enough  publishers  to  announce  the  iBookstore  by  January  27.    The 

 4    publishers’  first  volley  was  to  push  back  on  Apple’s  price  caps,  which  they 

 5    recognized  would  become  the  “standard  across  the  industry”  for  pricing.5    J.A. 

 6    571.  In a set of meetings between January 13 and 14, the majority of the Big Six 

 7    expressed a general willingness to adopt an agency model, but refused to do so 

 8    with  the  price  limits  Apple  demanded.    Cue  responded  by  asking  Jobs  for 

 9    permission  to  create  a  more  lenient  price  cap  system.    Under  this  new  regime, 

10    New York Times bestsellers could sell for $14.99 if the hardcover was listed above 

11    $30,  and  for  $12.99  if  listed  below  that  price.   As  for  new  releases,  a  $12.99  cap 

12    would  apply  to  hardcovers  priced  between  $25  and  $27.50;  a  $14.99  cap  would 

13    apply to hardcovers selling for up to $30; and, if the hardcover sold for over $30, 

14    publishers  could  sell  the  ebook  for  between  $16.99  and  $19.99.    Jobs  responded 

15    that he could “live with” the pricing “as long as [the publishers] move Amazon 

16    to the agen[cy] model too.”  J.A. 499.  


                                                    
               As  one  HarperCollins  executive  put  it,  the  “upshot”  of  moving  to  the  agency 
                 5

      model  and  adopting  price  caps  was  that  “Apple  would  control  price  and  that  price 
      would  be  standard  across  the  industry.”    Apple,  952  F.  Supp.  2d  at  670  (internal 
      quotation marks omitted). 
                                                           30 
       
 1           Cue  proposed  this  new  pricing  regime  to  the  Big  Six  on  January  16  and, 

 2    with only 11 days remaining before the iPad launch, turned up the pressure.  In 

 3    each email conveying the new prices, Cue reminded the publishers that, if they 

 4    did not agree to the iBookstore by the 27th, other companies, including Amazon 

 5    and  Barnes  &  Noble,  would  certainly  build  their  own  book  store  apps  for  the 

 6    iPad.    Correspondence  from  within  the  publishing  companies  also  shows  that 

 7    Cue  promoted  the  proposal  as  the  “best  chance  for  publishers  to  challenge  the 

 8    9.99 price point,” and emphasized that Apple would “not move forward with the 

 9    store  [unless]  5  of  the  6  [major  publishers]  signed  the  agreement.”    J.A.  522‐23.  

10    As  Cue  said  at  trial,  he  attempted  to  “assure  [the  publishers]  that  they  weren’t 

11    going  to  be  alone,  so  that  [he]  would  take  the  fear  awa[y]  of  the  Amazon 

12    retribution  that  they  were  all  afraid  of.”    J.A.  2068  (internal  quotation  marks 

13    omitted).  “The Apple team reminded the Publishers,” as the district court found, 

14    “that  this  was  a  rare  opportunity  for  them  to  achieve  control  over  pricing.”  

15    Apple, 952 F. Supp. 2d at 664. 

16           By  January  22,  two  publishers  —  Simon  &  Schuster  and  Hachette  —  had 

17    verbally committed to join the iBookstore, while a third, Penguin, had agreed to 

18    Apple’s terms in principle.  As for the others, Cue was frustrated that they kept 



                                                    31 
       
 1    “chickening  out”  because  of  the  “dramatic  business  change”  that  Apple  was 

 2    proposing.  J.A. 547.  To make matters worse, “[p]ress reports on January 18 and 

 3    19 alerted the publishing world and Amazon to the Publishers’ negotiations with 

 4    Apple,”  Apple,  952  F.  Supp.  2d  at  670‐71,  and  Amazon  learned  from  Random 

 5    House  that  it  was  facing  “pressure  from  other  publishers  .  .  .  to  move  to  [the] 

 6    agency  model  because  Apple  had  made  it  clear  that  unless  all  of  the  Big  Six 

 7    participated,  they  wouldn’t  bother  with  building  a  bookstore,”  J.A.  1520.  

 8    Representatives  from  Amazon  descended  on  New  York  for  a  set  of  long‐

 9    scheduled  meetings  with  the  publishers.    As  the  district  court  found,  “[i]n 

10    separate conversations on January 20 and over the next few days, the Publisher 

11    Defendants  all  told  Amazon  that  they  wanted  to  change  to  an  agency 

12    distribution model with Amazon.”  Apple, 952 F. Supp. 2d at 672. 

13           Macmillan,  however,  presented  an  issue  for  Apple.    The  district  court 

14    found  that  at  a  January  20  lunch  between  John  Sargent  and  Amazon,  Sargent 

15    “announced that Macmillan was planning to offer Amazon the option to choose 

16    either an agency [or wholesale] model.”  Id.  But at dinner with Cue that night, 

17    according  to  the  district  court,  Cue  made  sure  that  Sargent  understood  the 

18    consequences of the MFN, explaining “that Macmillan had no choice but to move 



                                                   32 
       
 1    Amazon  to  an  agency  model  if  it  wanted  to  sign  an  agency  agreement  with 

 2    Apple.”6    Id.    The  next  day,  Sargent  emailed  Cue  to  express  his  continued 

 3    reservations  about  switching  Macmillan’s  other  retailers  to  an  agency 

 4    relationship.  

 5               With  the  iPad  launch  fast  approaching,  Cue  enlisted  the  help  of  others.  

 6    Cue  had  received  an  email  from  Simon  &  Schuster’s  Carolyn  Reidy,  who  had 

 7    already verbally committed to Apple’s terms and whom Cue would later call the 

 8    “real leader of the book industry,” moments after hearing from Sargent.  J.A. 621.  

 9    Cue  then  spoke  with  Reidy  for  twenty  minutes  before  reaching  out  to  Brian 

10    Murray,  who,  as  the  district  court  found,  “was  fully  supportive  of  the 

11    requirement that all e‐tailers be moved to an agency model.”  Apple, 952 F. Supp. 

12    2d  at  673  n.39.    After  the  discussions,  Cue  asked  Sargent  to  speak  with  both 

13    Reidy and Murray.  Sargent complied, and “spoke to both Murray and Reidy by 

14    telephone for eight and fifteen minutes, respectively.”  Id. at 673.  Minutes later, 

15    Sargent called the Amazon representative to inform him that Macmillan planned 

16    to  sign  an  agreement  that  “required”  the  company  to  conduct  business  with 
                                                    
                Although  Cue  denied  discussing  the  MFN  that  night,  the  district  court  found 
                 6

      this  testimony  not  credible  in  light  of  Cue’s  deposition  testimony  and  his 
      contemporaneous  email  to  Jobs  that  Sargent  had  “legal  concerns  over  the  price‐
      matching.”  Apple, 952 F. Supp. 2d at 672 n.38 (internal quotation marks omitted).  This 
      determination was not clearly erroneous. 
                                                       33 
       
 1    Amazon through an agency model.  Id.  By January 23, Macmillan had verbally 

 2    agreed to join the iBookstore. 

 3           Cue  followed  a  similar  strategy  with  Penguin.    While  Penguin’s  CEO 

 4    David  Shanks  agreed  to Apple’s  terms  on  January  22,  he  informed  Cue  that  he 

 5    would join the iBookstore only if four other publishers agreed to participate.  By 

 6    January  25,  Apple  had  signatures  from  three  publishers  but  Penguin  was  still 

 7    noncommittal.  Cue called Shanks, and the two spoke for twenty minutes.  “Less 

 8    than  an  hour  [later],  Shanks  called  Reidy  to  discuss  Penguin’s  status  in  its 

 9    negotiations with Apple.”  Id. at 675.  Penguin signed the Contract that afternoon. 

10           HarperCollins  was  the  fifth,  and  final,  publisher  to  agree  in  principle  to 

11    Apple’s proposal.  Murray, its CEO, “remained unhappy over the size of Apple’s 

12    commission and the existence of price caps.”  Id. at 673 n.39.  Unable to negotiate 

13    successfully with Murray, Cue asked Jobs to contact James Murdoch, the CEO of 

14    the  publisher’s  parent  company,  and  “tell  him  we  have  3  signed  so  there  is  no 

15    leap of faith here.”  Id. at 675 (internal quotation marks omitted).  After a series of 

16    emails, Jobs summarized Apple’s position to Murdoch: 

17           [W]e  simply  don’t  think  the  ebook  market  can  be  successful  with 
18           pricing higher than $12.99 or $14.99.  Heck, Amazon is selling these 
19           books  at  $9.99,  and  who  knows,  maybe  they  are  right  and  we  will 
20           fail  even  at  $12.99.    But  we’re  willing  to  try  at  the  prices  we’ve 

                                                   34 
       
 1            proposed. . . . As I see it, [HarperCollins] has the following choices: 
 2            (1) Throw in with [A]pple and see if we can all make a go of this to 
 3            create  a  real  mainstream  ebooks  market  at  $12.99  and  $14.99.    (2) 
 4            Keep going with Amazon at $9.99.  You will make a bit more money 
 5            in the short term, but in the medium term Amazon will tell you they 
 6            will  be  paying  you  70%  of  $9.99.    They  have  shareholders  too.    (3) 
 7            Hold back your books from Amazon.  Without a way for customers 
 8            to buy your ebooks, they will steal them. 
 9             
10    Id. at 677. Cue also emailed Murray to inform him that four other publishers had 

11    signed  their  agreements.    Murray  then  called  executives  at  both  Hachette  and 

12    Macmillan before agreeing to Apple’s terms. 

13               As  the  district  court  found,  during  the  period  in  January  during  which 

14    Apple concluded its agreements with the Publisher Defendants, “Apple kept the 

15    Publisher  Defendants  apprised  about  who  was  in  and  how  many  were  on 

16    board.”7  Id. at 673.  The Publisher Defendants also kept in close communication.  

17    As  the  district  court  noted,  “[i]n  the  critical  negotiation  period,  over  the  three 

18    days  between  January  19  and  21,  Murray,  Reidy,  Shanks,  Young,  and  Sargeant 

19    called one another 34 times, with 27 calls exchanged on January 21 alone.”  Id. at 

20    674. 



                                                    
               Indeed,  on  the  morning  of  January  21,  Apple’s  initial  deadline  for  the 
                 7

      publishers  to  commit  to  agency,  Simon  &  Schuster’s  Reidy  emailed  Cue  to  get  ”an 
      update on your progress in herding us cats.”  J.A. 543. 

                                                       35 
       
 1               By  the  January  27  iPad  launch,  five  of  the  Big  Six  —  Hachette, 

 2    HarperCollins,  Macmillan,  Penguin,  and  Simon  &  Schuster  —  had  agreed  to 

 3    participate  in  the  iBookstore.    The  lone  holdout,  Random  House,  did  not  join 

 4    because  its  executives  believed  it  would  fare  better  under  a  wholesale  pricing 

 5    model and were unwilling to make a complete switch to agency pricing.  Steve 

 6    Jobs announced the iBookstore as part of his presentation introducing the iPad.  

 7    When asked after the presentation why someone should purchase an ebook from 

 8    Apple  for  $14.99  as  opposed  to  $9.99  with  Amazon  or  Barnes  &  Noble,  Jobs 

 9    confidently replied, “[t]hat won’t be the case . . . the price will be the same. . . . 

10    [P]ublishers will actually withhold their [e]books from Amazon . . . because they 

11    are  not  happy  with  the  price.”8    A  day  later,  Jobs  told  his  biographer  the 

12    publishers’ position with Amazon: “[y]ou’re going to sign an agency contract or 

13    we’re  not  going  to  give  you  the  books.”    J.A.  891  (internal  quotation  marks 

14    omitted). 

15                

16                


                                                    
                On  January  29,  Simon  &  Schuster’s  general  counsel  wrote  to  Reidy  that  she 
                 8

      “[could  not]  believe  that  Jobs  made  [this]  statement,”  which  she  considered 
      “[i]ncredibly stupid.”  J.A. 638. 

                                                       36 
       
 1           E. Negotiations with Amazon 

 2           Jobs’s boast proved to be prophetic.  While the Publisher Defendants were 

 3    signing Apple’s Contracts, they were also informing Amazon that they planned 

 4    on changing the terms of their agreements with it to an agency model.  However, 

 5    their move against Amazon began in earnest on January 28, the day after the iPad 

 6    launch.  That afternoon, John Sargent flew to Seattle to deliver an ultimatum on 

 7    behalf of Macmillan: that Amazon would switch its ebook sales agreement with 

 8    Macmillan  to  an  agency  model  or  suffer  a  seven‐month  delay  in  its  receipt  of 

 9    Macmillan’s  new  releases.9    Amazon  responded  by  removing  the  option  to 

10    purchase Macmillan’s print and ebook titles from its website. 

11           Sargent,  as  the  district  court  found,  had  informed  Cue  of  his  intention  to 

12    confront Amazon before ever leaving for Seattle.10  Apple, 952 F. Supp. 2d at 678.  

13    On his return, he emailed Cue to inform him about Amazon’s decision to remove 
                                                    
               As  the  district  court  found,  “[s]even  months  was  no  random  period  —  it  was 
             9

      the  number  of  months  for  which  titles  were  designated  New  Release  titles  under  the 
      Apple  Agreement  and  restrained  by  the  Apple  price  caps  and  MFN.”    Apple,  952  F. 
      Supp. 2d at 679. 

             10  At trial, Cue claimed he had no advance knowledge of Sargent’s plan to go to 
      Seattle, but the district court found this testimony to be incredible.  Sargent had emailed 
      Cue  about  his  trip  days  before  the  meeting  took  place.    Moreover,  on  January  28,  the 
      day  of  the  meeting,  Jobs  told  his  biographer  that  the  Publisher  Defendants  “went  to 
      Amazon and said, ‘You’re going to sign an agency contract or we’re not going to give 
      you the books.’”  Apple, 952 F. Supp. 2d at 678 n.47.  The district court’s assessment of 
      Cue’s credibility was not clearly erroneous. 
                                                      37 
       
 1    Macmillan  ebooks  from  Kindle,  adding  a  note  to  say  that  he  wanted  to  “make 

 2    sure  you  are  in  the  loop.”    J.A.  640.    Sargent  also  wrote  a  public  letter  to 

 3    Macmillan’s authors and agents, describing the Amazon negotiations.  Hachette’s 

 4    Arnaud Nourry emailed the CEO of Macmillan’s parent company to express his 

 5    “personal  support”  for  Macmillan’s  actions  and  to  “ensure  [him]  that  [he  was] 

 6    not  going  to  find  [his]  company  alone  in  the  battle.”    J.A.  643.    A  Penguin 

 7    executive wrote to express similar support for Macmillan’s position.  

 8           The district court found that while Amazon was “opposed to adoption of 

 9    the agency model and did not want to cede pricing authority to the Publishers,” 

10    it knew that it could not prevail in this position against five of the Big Six.  Apple, 

11    952  F.  Supp.  2d  at  671,  680.    When  Amazon  told  Macmillan  that  it  would  be 

12    willing to negotiate agency terms, Sargent sent Cue an email titled “URGENT!!” 

13    that read: “Hi Eddy, I am gonna need to figure out our final agency terms of sale 

14    tonight.  Can you call me please?”  J.A. 642.  Cue and Sargent spoke that night 

15    and,  while  Cue  denied  at  trial  that  the  conversation  concerned  Macmillan’s 

16    negotiations  with  Amazon,  the  district  court  found  that  “his  denial  was  not 




                                                  38 
       
 1    credible.”11    Apple,  952  F.  Supp.  2d  at  681  n.52.    By  February  5,  Amazon  had 

 2    agreed to agency terms with Macmillan. 

 3                The  other  publishers  who  had  joined  the  iBookstore  quickly  followed 

 4    Macmillan’s lead.  On February 11, Reidy wrote to the head of CBS that Simon & 

 5    Schuster  was  beginning  agency  negotiations  with  Amazon.    She  informed  him 

 6    that  she  was  trying  to  “delay”  negotiations  because  it  was  “imperative  .  .  .  that 

 7    the other publishers with whom Apple has announced deals push for resolution 

 8    on their term changes” at the same time, “thus not leaving us out there alone.”  

 9    J.A.  701.    Each  of  the  Publisher  Defendants  then  informed  Amazon  that  they 

10    were  under  tight  deadlines  to  negotiate  new  agency  agreements,  and  kept  one 

11    another informed about the details of their negotiations.  As David Naggar, one 

12    of Amazon’s negotiators, testified, whenever Amazon “would make a concession 

13    on an important deal point,” it would “come back to us from another publisher 

14    asking for the same thing or proposing similar language.”  J.A. 1491. 

15               Once again, Apple closely monitored the negotiations with Amazon.  The 

16    Publisher  Defendants  would  inform  Cue  when  they  had  completed  agency 

17    agreements,  and  his  team  monitored  price  changes  on  the  Kindle.    When 
                                                    
               As the district court noted, Macmillan had executed its Contract with Apple a 
                 11

      week  earlier,  so  that  “the  only  final  agency  terms  still  under  discussion  were  with 
      Amazon.”  Apple, 952 F. Supp. 2d at 681 n.52. 
                                                       39 
       
 1    Penguin  languished  behind  the  others,  Cue  informed  Jobs  that  Apple  was 

 2    “changing  a  bunch  of  Penguin  titles  to  9.99”  in  the  iBookstore  “because  they 

 3    didn’t  get  their  Amazon  deal  done.”    Apple,  952  F.  Supp.  2d  at  682  (internal 

 4    quotation marks omitted).  By March 2010, Macmillan, HarperCollins, Hachette, 

 5    and Simon & Schuster had completed agency agreements with Amazon.  When 

 6    Penguin completed its deal in June, the company’s executive proudly announced 

 7    to  Cue  that  “[t]he  playing  field  is  now  level.”    Id.  (internal  quotation  marks 

 8    omitted).12 

 9               F. Effect on Ebook Prices 

10               As  Apple  and  the  Publisher  Defendants  expected,  the  iBookstore  price 

11    caps quickly became the benchmark for ebook versions of new releases and New 

12    York Times bestsellers.  In the five months following the launch of the iBookstore, 

13    the  publishers  who  joined  the  marketplace  and  switched Amazon  to  an  agency 

14    model priced 85.7% of new releases on Kindle and 92.1% of new releases on the 

15    iBookstore at, or just below, the price caps.  Apple, 952 F. Supp. 2d at 682.  Prices 

16    for  New  York  Times  bestsellers  took  a  similar  leap  as  publishers  began  to  sell 


                                                    
                Eventually,  the  Publisher  Defendants  negotiated  agency  agreements  with 
                 12

      Barnes & Noble, and later Google.  Random House also adopted the agency model, and 
      joined the iBookstore, in early 2011. 

                                                       40 
       
 1    96.8%  of  their  bestsellers  on  Kindle  and  99.4%  of  their  bestsellers  on  the 

 2    iBookstore  at,  or  just  below,  the  Apple  price  caps.    Id.    During  that  same  time 

 3    period,  Random  House,  which  had  not  switched  to  an  agency  model,  saw 

 4    virtually  no  change  in  the  prices  for  its  new  releases  or  New  York  Times 

 5    bestsellers. 

 6               The Apple  price  caps  also  had  a  ripple  effect  on  the  rest  of  the  Publisher 

 7    Defendants’  catalogues.    Recognizing  that  Apple’s  price  caps  were  tied  to  the 

 8    price of hardcover books, many of these publishers increased the prices of their 

 9    newly  released  hardcover  books  to  shift  the  ebook  version  into  a  higher  price 

10    category.    Id.  at  683.    Furthermore,  because  the  Publisher  Defendants  who 

11    switched to the agency model expected to make less money per sale than under 

12    the wholesale model, they also increased the prices on their ebooks that were not 

13    new releases or bestsellers to make up for the expected loss of revenue.13  Based 

14    on  data  from  February  2010  —  just  before  the  Publisher  Defendants  switched 

15    Amazon to agency pricing — to February 2011, an expert retained by the Justice 

16    Department  observed  that  the  weighted  average  price  of  the  Publisher 

17    Defendants’  new  releases  increased  by  24.2%,  while  bestsellers  increased  by 
                                                    
                 The  five  Publisher  Defendants  accounted  for  48.8%  of  all  retail  trade  ebook 
                 13

      sales in the United States during the first quarter of 2010. 

                                                       41 
       
 1    40.4%, and other ebooks increased by 27.5%, for a total weighted average ebook 

 2    price increase of 23.9%.14  Indeed, even Apple’s expert agreed, noting that, over a 

 3    two‐year  period,  the  Publisher  Defendants  increased  their  average  prices  for 

 4    hardcovers, new releases, and other ebooks. 

 5                Increasing  prices  reduced  demand  for  the  Publisher  Defendants’  ebooks.  

 6    According  to  one  of  Plaintiffs’  experts,  the  publishers  who  switched  to  agency 

 7    sold 77,307 fewer ebooks over a two‐week period after the switch to agency than 

 8    in a comparable two‐week period before the switch, which amounted to selling 

 9    12.9% fewer units.  Id. at 684.  Another expert relied on data from Random House 

10    to estimate how many ebooks the Publisher Defendants who switched Amazon 

11    to  agency  would  have  sold  had  they  stayed  with  the  wholesale  model,  and 

12    concluded that the agency switch and price increases led to 14.5% fewer sales.  Id. 

13               Significantly,  these  changes  took  place  against  the  backdrop  of  a  rapidly 

14    changing ebook market.  Amazon introduced the Kindle in November 2007, just 

15    over  two  years  before  Apple  launched  the  iPad  in  January  2010.    During  that 

16    short  period, Apple  estimated  that  the  market  grew  from  $70  million  in  ebook 


                                                    
                A  weighted  average  price  controls  for  the  fact  that  different  ebooks  sell  in 
                 14

      different  quantities  by  dividing  the  total  price  that  consumers  paid  for  ebooks  by  the 
      total number of ebooks sold. 

                                                       42 
       
 1    sales in 2007 to $280 million in 2009, and the company projected those figures to 

 2    grow  significantly  in  following  years.    Apple’s  expert  witnesses  argued  that 

 3    overall  ebook  sales  continued  to  grow  in  the  two  years after  the  creation  of  the 

 4    iBookstore  and  that  the  average  ebook  price  fell  during  those  years.    But  as 

 5    Plaintiffs’  experts  pointed  out,  the  ebook  market  had  been  expanding  rapidly 

 6    even  before  Apple’s  entry  and  average  prices  had  been  falling  as  lower‐end 

 7    publishers entered the market and larger numbers of old books became available 

 8    in digital form.  “Apple’s experts did not present any analysis that attempted to 

 9    control  for  the  many  changes  that  the  e‐book  market  was  experiencing  during 

10    these  early  years  of  its  growth,”  Apple,  952  F.  Supp.  2d  at  685,  nor  did  they 

11    estimate how the market would have grown but for Apple’s agreement with the 

12    Publisher  Defendants  to  switch  to  an  agency  model  and  raise  prices.    To  the 

13    contrary, the undisputed fact that the Publisher Defendants raised prices on their 

14    ebooks, which accounted for roughly 50% of the trade ebook market in the first 

15    quarter of 2010, necessitated “a finding that the actions taken by Apple and the 

16    Publisher Defendants led to an increase in the price of e‐books.”  Id. 

17           Finally,  in  response  to  the  dissent’s  claim  that  Apple’s  conduct 

18    “deconcentrat[ed] . . . the e‐book retail market” and thus was “pro‐competitive,” 



                                                   43 
       
 1    Dissenting Op. at 31, it is worth noting that the district court’s economic analysis 

 2    and  the  parties’  submissions  at  trial  focused  entirely  on  the  price  and  sales 

 3    figures  for  trade  ebooks.    This  is  because  both  parties  agreed  that  the  relevant 

 4    market in this case is “the trade e‐books market, not the e‐reader market or the 

 5    ‘e‐books  system’  market.”    United  States  v. Apple,  Inc.,  889  F.  Supp.  2d  623,  642 

 6    (S.D.N.Y.  2012);  Apple,  952  F.  Supp.  2d  at  694  n.60.    The  district  court  did  not 

 7    analyze  the  state  of  competition  between  ebook  retailers  or  determine  that 

 8    Amazon’s pricing policy acted, as the dissent accuses, as a “barrier[] to entry” for 

 9    other potential retailers.  Dissenting Op. at 24, 30.   

10                                      II. Procedural History 

11           On  April  11,  2012,  Plaintiffs  filed  a  pair  of  civil  antitrust  actions  in  the 

12    United  States  District  Court  for  the  Southern  District  of  New  York.    The 

13    complaints  alleged  that  Apple  and  the  Publisher  Defendants  —  Hachette, 

14    HarperCollins, Macmillan, Penguin, and Simon & Schuster — conspired to raise, 

15    fix, and stabilize the retail price for newly released and bestselling trade ebooks 

16    in violation of § 1 of the Sherman Act and various state laws.  The litigation then 

17    proceeded along two separate trajectories, one for the Publisher Defendants and 

18    the other for Apple. 



                                                    44 
       
 1           A. Publisher Defendants 

 2           Hachette, HarperCollins, and Simon & Schuster agreed to settle with DOJ 

 3    by signing consent decrees on the same day that the Justice Department filed its 

 4    complaint.    Pursuant  to  the  Tunney Act,  15  U.S.C.  §  16  et  seq.,  “at  least  60  days 

 5    prior  to  the  effective  date”  of  a  consent  judgment,  the  United  States must  file  a 

 6    “competitive  impact  statement,”  which  includes,  inter  alia,  “the  nature  and 

 7    purpose of the proceeding,” “a description of the practices or events giving rise 

 8    to  the  alleged  violation  of  the  antitrust  laws,”  and  an  explanation  of  the  relief 

 9    obtained by the consent judgment “and the anticipated effects on competition of 

10    such  relief.”    Id.  §  16(b).    In  compliance  with  these  requirements,  DOJ  issued  a 

11    competitive impact statement that outlined the remedies it planned to impose on 

12    Hachette,  HarperCollins,  and  Simon  &  Schuster.    Two  of  those  proposed 

13    remedies required that, for two years, the three publishers “not restrict, limit, or 

14    impede an E‐book Retailer’s ability to set, alter, or reduce the Retail Price of any 

15    E‐book  or  to  offer  price  discounts  or  any  other  form  of  promotions,”  and  that 

16    they not “enter into any agreement” with retailers that limit such practices.  J.A. 

17    1126‐27. 




                                                    45 
       
 1           After  the  60‐day  comment  period,  the  Justice  Department  moved  in  the 

 2    district  court  for  a  decision  that  “the  entry  of  the  judgment  is  in  the  public 

 3    interest,” 15 U.S.C. § 16(e), and for approval of the consent decree.  In defense of 

 4    the two‐year limitations provisions, DOJ explained that the Publisher Defendants 

 5    had  used  retail  price  restrictions  to  “effectuat[e]  the  conspiracy”  and  that  two 

 6    years was sufficient to “allow movement in the marketplace away from collusive 

 7    conditions”  without  “alter[ing]  the  ultimate  development  of  the  competitive 

 8    landscape in the still‐evolving e‐books industry.”  J.A. 1054‐55.  On September 5, 

 9    2012, the district court approved the consent decree and found the two‐year ban 

10    on  retail‐price  restrictions  “wholly  appropriate  given  the  Settling  Defendants’ 

11    alleged  abuse  of  such  provisions  .  .  .  ,  the  Government’s  recognition  that  such 

12    terms are not intrinsically unlawful, and the nascent state of competition in the e‐

13    books industry.”  J.A. 1088. 

14           The  remaining  Publisher  Defendants,  Penguin  and  Macmillan,  settled  in 

15    quick  succession.    On  December  18,  2012,  Penguin  agreed  to  a  consent  decree 

16    with  essentially  the  same  terms  that  Hachette,  HarperCollins,  and  Simon  & 

17    Schuster received.  A few months later, in February 2013, Macmillan also agreed 

18    to  settle.    The  terms  of  Macmillan’s  consent  decree  contained  slight 



                                                  46 
       
 1    modifications.  Rather than delaying the prohibition on retail discounts until the 

 2    court approved the decree, DOJ required Macmillan to begin compliance within 

 3    three days of signing the decree.  In exchange, the Justice Department agreed to 

 4    back‐date  the  beginning  of  the  limitations  period  to  December  18,  2012  and  to 

 5    reduce its length from two years to 23 months, explaining that “[c]onsumers are 

 6    better served by bringing more immediate retail price competition to the market” 

 7    and that a “23‐month cooling‐off period is sufficient” to restore competition. J.A. 

 8    1162‐63. The district court approved Penguin’s consent decree on May 17, 2013, 

 9    and Macmillan’s on August 12, 2013. 

10           B. Apple 

11           Unlike the Publisher Defendants, Apple opted to take the case to trial.  Fact 

12    and  expert  discovery  concluded  on  March  22,  2013  and,  after  filing  pretrial 

13    motions,  the  parties  agreed  to  a  bench  trial  on  Apple’s  liability  and  injunctive 

14    relief,  to  be  followed  by  a  separate  trial  on  damages  on  the  state  claims  if  the 

15    states prevailed.   

16           On  July  10,  2013,  after  conducting  a  three‐week  bench  trial,  the  district 

17    court concluded that Apple had violated § 1 of the Sherman Act and various state 

18    antitrust laws.  In brief, the court found that Apple “orchestrat[ed]” a conspiracy 



                                                    47 
       
 1    among the Publisher Defendants to “eliminate retail price competition [in the e‐

 2    book market] in order to raise the retail prices of e‐books.”  Apple, 952 F. Supp. 2d 

 3    at  697.    Because  this  conspiracy  consisted  of  a  group  of  competitors  —  the 

 4    Publisher Defendants — assembled by Apple to increase prices, it constituted a 

 5    “horizontal  price‐fixing  conspiracy”  and  was  a  per  se  violation  of  the  Sherman 

 6    Act.  Id. at 694.  It concluded, moreover, that even if the agreement to raise prices 

 7    and eliminate retail price competition were analyzed under the rule of reason, it 

 8    would still constitute an unreasonable restraint of trade in violation of § 1.  Id.  In 

 9    the  district  court’s  view,  Plaintiffs’  experts  persuasively  demonstrated  that  the 

10    agreement facilitated an “across‐the board price increase in e‐books sold by the 

11    Publisher  Defendants”  and  a  corresponding  drop  in  sales.    Id.    Apple,  on  the 

12    other hand, failed to show that “the execution of the Agreements,” as opposed to 

13    the  launch  of  the  iPad  and  “evolution  of  digital  publishing  more  generally” 

14    (which were independent of the Agreements), “had any pro‐competitive effects.”  

15    Id. 

16           After  the  district  court  issued  its  liability  decision,  the  parties  submitted 

17    briefing on injunctive relief.  The court conducted a hearing on the issue and, on 

18    September 5, 2013, issued a final injunctive order against Apple and entered final 



                                                   48 
       
 1    judgment.    The  injunctive  order  consists  of  four  categories  of  relief:  

 2    (1) “Prohibited  Conduct,”  which  prevents  Apple  from  enforcing  MFNs  with 

 3    ebook  publishers,  retaliating  against  publishers  for  signing  agreements  with 

 4    other retailers, or agreeing with any of the Publisher Defendants to restrict, limit, 

 5    or  impede  Apple’s  ability  to  set  ebook  retail  prices;  (2)  “Required  Conduct,” 

 6    which,  among  other  things,  forces Apple  to  modify  its  agency  agreements  with 

 7    the  Publisher  Defendants  and  to  treat  ebook  apps  sold  in  the  iTunes  store  like 

 8    any  other  app  sold  there;  (3)  “Antitrust  Compliance,”  which  requires  Apple  to 

 9    improve its internal system for preventing antitrust violations; and (4) “External 

10    Compliance  Monitor[ing],”  which  allows  the  court  to  appoint  an  external 

11    monitor to ensure Apple’s compliance with the injunctive order. 

12           After  the  entry  of  the  district  court’s  injunctive  order, Apple,  Macmillan, 

13    and  Simon  &  Schuster  filed  this  appeal.    The  parties  have  not  yet  conducted  a 

14    trial to assess the damages stemming from the state antitrust claims. 




                                                  49 
       
 1                                          DISCUSSION 

 2           To hold a defendant liable for violating § 1 of the Sherman Act, a district 

 3    court  must  find  “a  combination  or  some  form  of  concerted  action  between  at 

 4    least  two  legally  distinct  economic  entities”  that  “constituted  an  unreasonable 

 5    restraint of trade.”  Capital Imaging Assocs. v. Mohawk Valley Med. Assocs., 996 F.2d 

 6    537, 542 (2d Cir. 1993); see 15 U.S.C. § 1.  On appeal, Apple challenges numerous 

 7    aspects  of  the  district  court’s  §  1  analysis  and  also  contends  that  the  injunctive 

 8    order  that  the  district  court  imposed  on  the  company  is  unlawful.    Macmillan 

 9    and  Simon  &  Schuster  have  joined Apple’s  challenge  to  the  injunction,  arguing 

10    that  it  impermissibly  interferes  with  their  consent  decrees  and  is  barred  by  the 

11    doctrine  of  judicial  estoppel.    We  conclude  that  the  district  court’s  liability 

12    determination was sound and its injunctive order lawful.  We therefore affirm the 

13    judgment of the district court. 

14                                      I.  Standard of Review 

15           Following a bench trial, this Court reviews the “district court’s findings of 

16    fact  for  clear  error”  and  its  “conclusions  of  law  and  mixed  questions  de  novo.”  

17    Connors v. Conn. Gen. Life Ins. Co., 272 F.3d 127, 135 (2d Cir. 2001); see Fed. R. Civ. 

18    P.  52(a).    The  district  court’s  evidentiary  rulings  and  its  fashioning  of  equitable 



                                                    50 
       
 1    relief are reviewed for abuse of discretion.  See Zerega Ave. Realty Corp. v. Hornbeck 

 2    Offshore  Transp.,  LLC,  571  F.3d  206,  212‐13  (2d  Cir.  2009)  (evidentiary  rulings); 

 3    Abrahamson v. Bd. of Educ. Of the Wappingers Falls Cent. Sch. Dist., 374 F.3d 66, 76 

 4    (2d Cir. 2004) (equitable relief). 

 5                                 II.  Apple’s Liability Under § 1 

 6           This  appeal  requires  us  to  address  the  important  distinction  between 

 7    “horizontal”  agreements  to  set  prices,  which  involve  coordination  “between 

 8    competitors at the same level of [a] market structure,” and “vertical” agreements 

 9    on  pricing,  which  are  created  between  parties  “at  different  levels  of  [a]  market 

10    structure.”    Anderson  News,  L.L.C.  v.  Am.  Media,  Inc.,  680  F.3d  162,  182  (2d  Cir. 

11    2012)  (internal  quotation  marks  omitted).    Under  §  1  of  the  Sherman  Act,  the 

12    former are, with limited exceptions, per se unlawful, while the latter are unlawful 

13    only  if  an  assessment  of  market  effects,  known  as  a  rule‐of‐reason  analysis, 

14    reveals  that  they  unreasonably  restrain  trade.    See  Leegin  Creative  Leather  Prods., 

15    Inc. v. PSKS, Inc., 551 U.S. 877, 893 (2007). 

16           Although this distinction is sharp in theory, determining the orientation of 

17    an agreement can be difficult as a matter of fact and turns on more than simply 

18    identifying whether the participants are at the same level of the market structure.  



                                                    51 
       
 1    For  instance,  courts  have  long  recognized  the  existence  of  “hub‐and‐spoke” 

 2    conspiracies  in  which  an  entity  at  one  level  of  the  market  structure,  the  “hub,” 

 3    coordinates  an  agreement  among  competitors  at  a  different  level,  the  “spokes.”  

 4    Howard Hess Dental Labs. Inc. v. Dentsply Int’l, Inc., 602 F.3d 237, 255 (3d Cir. 2010); 

 5    see  also  Toys  “R”  Us,  Inc.  v.  FTC,  221  F.3d  928,  932‐34  (7th  Cir.  2000).    These 

 6    arrangements  consist  of  both  vertical  agreements  between  the  hub  and  each 

 7    spoke  and  a  horizontal  agreement  among  the  spokes  “to  adhere  to  the  [hub’s] 

 8    terms,” often because the spokes “would not have gone along with [the vertical 

 9    agreements]  except on  the  understanding  that  the  other  [spokes]  were  agreeing 

10    to  the  same  thing.”    VI  Phillip  E. Areeda  &  Herbert  Hovenkamp,  Antitrust  Law 

11    ¶ 1402c  (3d  ed.  2010)  (citing  PepsiCo,  Inc.  v.  Coca‐Cola  Co.,  315  F.3d  101  (2d  Cir. 

12    2002)); see also Am. Bar Ass’n, Antitrust Law Developments 24‐26 (6th ed. 2007); XII 

13    Areeda & Hovenkamp, supra, ¶ 2004c.15 

14               Apple characterizes its Contracts with the Publisher Defendants as a series 

15    of parallel but independent vertical agreements, a characterization that forms the 

16    basis  for  its  two  primary  arguments  against  the  district  court’s  decision.    First, 

                                                    
                 In  this  sense,  the  “hub‐and‐spoke”  metaphor  is  somewhat  inaccurate  —  the 
                 15

      plaintiff  must  also  prove  the  existence  of  a  “rim”  to  the  wheel  in  the  form  of  an 
      agreement  among  the  horizontal  competitors.    See  Dickson  v.  Microsoft  Corp.,  309  F.3d 
      193, 203‐04 (4th Cir. 2002). 

                                                       52 
       
 1    Apple argues that the district court impermissibly inferred its involvement in a 

 2    horizontal  price‐fixing  conspiracy  from  the  Contracts  themselves.    Because  (in 

 3    Apple’s  view)  the  Contracts  were  vertical,  lawful,  and  in  Apple’s  independent 

 4    economic  interest,  the  mere  fact  that  Apple  agreed  to  the  same  terms  with 

 5    multiple  publishers  cannot  establish  that  Apple  consciously  organized  a 

 6    conspiracy  among  the  Publisher  Defendants  to  raise  consumer‐facing  ebook 

 7    prices  —  even  if  the  effect  of  its  Contracts  was  to  raise  those  prices.    Second, 

 8    Apple argues that, even if it did orchestrate a horizontal price‐fixing conspiracy, 

 9    its  conduct  should  not  be  subject  to  per  se  condemnation.   According  to Apple, 

10    proper application of the rule of reason reveals that its conduct was not unlawful.   

11           For the reasons set forth below, we reject these arguments.  On this record, 

12    the  district  court  did  not  err  in  determining  that  Apple  orchestrated  an 

13    agreement  with  and  among  the  Publisher  Defendants,  in  characterizing  this 

14    agreement  as  a  horizontal  price  fixing‐conspiracy,  or  in  holding  that  the 

15    conspiracy unreasonably restrained trade in violation of § 1 of the Sherman Act.   

16           A. The Conspiracy with the Publisher Defendants 

17           Section  1  of  the  Sherman  Act  bans  restraints  on  trade  “effected  by  a 

18    contract, combination, or conspiracy.”  Bell Atl. Corp. v. Twombly, 550 U.S. 544, 553 



                                                    53 
       
 1    (2007) (internal quotation marks omitted).  The first “crucial question in a Section 

 2    1  case  is  therefore  whether  the  challenged  conduct  ‘stem[s]  from  independent 

 3    decision  or  from  an  agreement,  tacit  or  express.’”    Starr  v.  Sony  BMG  Music 

 4    Entm’t,  592  F.3d  314,  321  (2d  Cir.  2010)  (alteration  in  original)  (quoting  Theatre 

 5    Enters., Inc. v. Paramount Film Distrib. Corp., 346 U.S. 537, 540 (1954)). 

 6           Identifying the existence and nature of a conspiracy requires determining 

 7    whether the evidence “reasonably tends to prove that the [defendant] and others 

 8    had  a  conscious  commitment  to  a  common  scheme  designed  to  achieve  an 

 9    unlawful  objective.”    Monsanto  Co.  v.  Spray‐Rite  Serv.  Corp.,  465  U.S.  752,  764 

10    (1984)  (internal  quotation  marks  omitted).    Parallel  action  is  not,  by  itself, 

11    sufficient  to  prove  the  existence  of  a  conspiracy;  such  behavior  could  be  the 

12    result  of  “coincidence,  independent  responses  to  common  stimuli,  or  mere 

13    interdependence  unaided  by  an  advance  understanding  among  the  parties.”  

14    Twombly, 550 U.S. at 556 n.4 (internal quotation marks omitted).  Indeed, parallel 

15    behavior  that  does  not  result  from  an  agreement  is  not  unlawful  even  if  it  is 

16    anticompetitive.  See In re Text Messaging Antitrust Litig., 782 F.3d 867, 873‐79 (7th 

17    Cir.  2015);  In  re  Flat  Glass  Antitrust  Litig.,  385  F.3d  350,  360‐61  (3d  Cir.  2004).  

18    Accordingly,  to  prove  an  antitrust  conspiracy,  “a  plaintiff  must  show  the 



                                                     54 
       
 1    existence  of  additional  circumstances,  often  referred  to  as  ‘plus’  factors,  which, 

 2    when  viewed  in  conjunction  with  the  parallel  acts,  can  serve  to  allow  a  fact‐

 3    finder to infer a conspiracy.”  Apex Oil Co. v. DiMauro, 822 F.2d 246, 253 (2d Cir. 

 4    1987).   

 5           These  additional  circumstances  can,  of  course,  consist  of  “direct  evidence 

 6    that  the  defendants  entered  into  an  agreement”  like  “a  recorded  phone  call  in 

 7    which two competitors agreed to fix prices.”  Mayor & City Council of Baltimore, 

 8    Md.  v.  Citigroup,  Inc.,  709  F.3d  129,  136  (2d  Cir.  2013).    But  plaintiffs  may  also 

 9    “present circumstantial facts supporting the inference that a conspiracy existed.”  

10    Id.  Circumstances that may raise an inference of conspiracy include “a common 

11    motive  to  conspire,  evidence  that  shows  that  the  parallel  acts  were  against  the 

12    apparent  individual  economic  self‐interest  of  the  alleged  conspirators,  and 

13    evidence  of  a  high  level  of  interfirm  communications.”  Id.  (internal  quotation 

14    marks omitted).  Parallel conduct alone may support an inference of conspiracy, 

15    moreover,  if  it  consists  of  “complex  and  historically  unprecedented  changes  in 

16    pricing structure made at the very same time by multiple competitors, and made 

17    for no other discernible reason.”  Id. at 137 (internal quotation marks omitted).                 




                                                     55 
       
 1           Because  of  the  risk  of  condemning  parallel  conduct  that  results  from 

 2    independent  action  and  not  from  an  actual  unlawful  agreement,  the  Supreme 

 3    Court  has  cautioned  against  drawing  an  inference  of  conspiracy  from  evidence 

 4    that is equally consistent with independent conduct as with illegal conspiracy — 

 5    or, as the Court has called it, “ambiguous” evidence.  Matsushita Elec. Indus. Co. v. 

 6    Zenith  Radio  Corp.,  475  U.S.  574,  597  n.21  (1986).    Thus,  a  finding  of  conspiracy 

 7    requires “evidence that tends to exclude the possibility” that the defendant was 

 8    “acting independently.”  Monsanto, 465 U.S. at 764.  This requirement, however, 

 9    “[does]  not  mean  that  the  plaintiff  must  disprove  all  nonconspiratorial 

10    explanations  for  the  defendants’  conduct”;  rather,  the  evidence  need  only  be 

11    sufficient  “to  allow  a  reasonable  fact  finder  to  infer  that  the  conspiratorial 

12    explanation is more likely than not.”  In re Publ’n Paper Antitrust Litig., 690 F.3d 

13    51,  63  (2d  Cir.  2012)  (quoting  Phillip  E.  Areeda  &  Herbert  Hovenkamp, 

14    Fundamentals of Antitrust Law § 14.03(b), at 14‐25 (4th ed. 2011)); accord Matsushita, 

15    475 U.S. at 588 (requiring that “the inference of conspiracy is reasonable in light 

16    of  the  competing  inferences  of  independent  action”);  In  re  High  Fructose  Corn 

17    Syrup Antitrust Litig., 295 F.3d 651, 655‐56 (7th Cir. 2002). 




                                                    56 
       
 1           Apple  portrays  its  Contracts  with  the  Publisher  Defendants  as,  at  worst, 

 2    “unwittingly facilitat[ing]” their joint conduct.  Apple Br. at 23.  All Apple did, it 

 3    claims,  was  attempt  to  enter  the  market  on  profitable  terms  by  offering 

 4    contractual  provisions  —  an  agency  model,  the  MFN  Clause,  and  tiered  price 

 5    caps  —  which  ensured  the  company  a  small  profit  on  each  ebook  sale  and 

 6    insulated  it  from  retail  price  competition.    This  had  the  effect  of  raising  prices 

 7    because  it  created  an  incentive  for  the  Publisher  Defendants  to  demand  that 

 8    Amazon  adopt  an  agency  model  and  to  seize  control  over  consumer‐facing 

 9    ebook prices industry‐wide.  But although Apple knew that its contractual terms 

10    would entice the Publisher Defendants (who wanted to do away with Amazon’s 

11    $9.99 pricing) to seek control over prices from Amazon and other ebook retailers, 

12    Apple’s  success  in  capitalizing  on  the  Publisher  Defendants’  preexisting 

13    incentives,  it  contends,  does  not  suggest  that  it  joined  a  conspiracy  among  the 

14    Publisher  Defendants  to  raise  prices.    In  sum,  Apple’s  basic  argument  is  that 

15    because its Contracts with the Publisher Defendants were fully consistent with its 

16    independent  business  interests,  those  agreements  provide  only  “ambiguous” 

17    evidence  of  a  §  1  conspiracy,  and  the  district  court  therefore  erred  under 

18    Matsushita and Monsanto in inferring such a conspiracy. 



                                                    57 
       
 1          We  disagree.   At  the  start, Apple’s  benign  portrayal  of  its  Contracts  with 

 2    the  Publisher  Defendants  is  not  persuasive  —  not  because  those  Contracts 

 3    themselves  were  independently  unlawful,  but  because,  in  context,  they  provide 

 4    strong  evidence  that  Apple  consciously  orchestrated  a  conspiracy  among  the 

 5    Publisher Defendants.  As explained below, and as the district court concluded, 

 6    Apple  understood  that  its  proposed  Contracts  were  attractive  to  the  Publisher 

 7    Defendants only if they collectively shifted their relationships with Amazon to an 

 8    agency  model  —  which  Apple  knew  would  result  in  higher  consumer‐facing 

 9    ebook  prices.    In  addition  to  these  Contracts,  moreover,  ample  additional 

10    evidence  identified  by  the  district  court  established  both  that  the  Publisher 

11    Defendants’ shifting to an agency model with Amazon was the result of express 

12    collusion  among  them  and  that  Apple  consciously  played  a  key  role  in 

13    organizing that collusion.  The district court did not err in concluding that Apple 

14    was more than an innocent bystander. 

15          Apple  offered  each  Big  Six  publisher  a  proposed  Contract  that  would  be 

16    attractive  only  if  the  publishers  acted  collectively.    Under  Apple’s  proposed 

17    agency model, the publishers stood to make less money per sale than under their 

18    wholesale agreements with Amazon, but the Publisher Defendants were willing 



                                                 58 
       
 1    to  stomach  this  loss  because  the  model  allowed  them  to  sell  new  releases  and 

 2    bestsellers for more than $9.99.  Because of the MFN Clause, however, each new 

 3    release  and  bestseller  sold  in  the  iBookstore  would  cost  only  $9.99  as  long  as 

 4    Amazon  continued  to  sell  ebooks  at  that  price.    So  in  order  to  receive  the 

 5    perceived  benefit  of Apple’s  proposed  Contracts,  the  Publisher  Defendants  had 

 6    to  switch  Amazon  to  an  agency  model  as  well  —  something  no  individual 

 7    publisher  had  sufficient  leverage  to  do  on  its  own.    Thus,  each  Publisher 

 8    Defendant would be able to accomplish the shift to agency — and therefore have 

 9    an incentive to sign Apple’s proposed Contracts — only if it acted in tandem with 

10    its  competitors.    See  Starr,  592 F.3d  at 324;  Flat  Glass,  385  F.3d  at 360‐61;  see  also 

11    J.A. 1974 (noting that the agreements would “not fix the publishers’ problems” if 

12    they could not move Amazon to an agency model).  By the very act of signing a 

13    Contract  with  Apple  containing  an  MFN  Clause,  then,  each  of  the  Publisher 

14    Defendants  signaled  a  clear  commitment  to  move  against  Amazon,  thereby 

15    facilitating  their  collective  action.    As  the  district  court  explained,  the  MFNs 

16    “stiffened the spines” of the Publisher Defendants.  Apple, 952 F. Supp. 2d at 665. 

17           As  a  sophisticated  negotiator,  Apple  was  fully  aware  that  its  proposed 

18    Contracts  would  entice  a  critical  mass  of  publishers  only  if  these  publishers 



                                                      59 
       
 1    perceived  an  opportunity  collectively  to  shift Amazon  to  agency.16    In  fact,  this 

 2    was  the  very  purpose  of  the  MFN,  which  Apple’s  Saul  devised  as  an  elegant 

 3    alternative  to  a  provision  that  would  have  explicitly  required  the  publishers  to 

 4    adopt an agency model with other retailers.  As Cue put it, the MFN “force[d] the 

 5    model”  from  wholesale  to  agency.    J.A.  865.    Indeed,  the  MFN’s  capacity  for 

 6    forcing  collective  action  by  the  publishers  was  precisely  what  enabled  Jobs  to 

 7    predict with confidence that “the price will be the same” on the iBookstore and 

 8    the  Kindle  when  he  announced  the  launch  of  the  iPad  —  the  same,  Jobs  said, 

 9    because  the  publishers  would  make  Amazon  “sign  .  .  .  agency  contract[s]”  by 

10    threatening to withhold their ebooks.  J.A. 891.  Apple was also fully aware that 

11    once the Publisher Defendants seized control over consumer‐facing ebook prices, 

12    those  prices  would  rise.    It  knew  from  the  outset  that  the  publishers  hated 

13    Amazon’s  $9.99  price  point,  and  it  put  price  caps  in  its  agreements  because  it 

14    specifically anticipated that once the publishers gained control over prices, they 


                                                    
                  Apple’s  argument  on  appeal  that  it  did  not  have  sufficient  market  power  to 
                 16

      coordinate the Publisher Defendants is beside the point.  Market power may afford one 
      means by which a company can coerce others to comply with its wishes, but brute force 
      is  not  the  only  way  to  foster  an  agreement.    Here,  both  Apple  and  the  Publisher 
      Defendants  understood  that  Apple  was  in  a  position  to  “solve”  the  publishers’ 
      “Amazon problem” by helping them eliminate what they saw as a mortal threat to their 
      businesses — namely, the $9.99 price point. 

                                                       60 
       
 1    would push them higher than $9.99, higher than Apple itself deemed “realistic.”  

 2    Apple, 952 F. Supp. 2d at 692 (internal quotation marks omitted).   

 3           On appeal, Apple nonetheless defends the Contracts that it proposed to the 

 4    publishers as an “aikido move” that shrewdly leveraged market conditions to its 

 5    own  advantage.   Apple  Br.  at  17.    “[A]ikido  move”  or  not,  the  attractiveness  of 

 6    Apple’s  offer  to  the  Publisher  Defendants  hinged  on  whether  it  could 

 7    successfully help organize them to force Amazon to an agency model and then to 

 8    use their newfound collective control to raise ebook prices.  The Supreme Court 

 9    has  defined  an  agreement  for  Sherman  Act  §  1  purposes  as  “a  conscious 

10    commitment  to  a  common  scheme  designed  to  achieve  an  unlawful  objective.”  

11    Monsanto, 465 U.S. at 764 (internal quotation marks omitted).  Plainly, this use of 

12    the  promise  of  higher  prices  as  a  bargaining  chip  to  induce  the  Publisher 

13    Defendants to participate in the iBookstore constituted a conscious commitment 

14    to  the  goal  of  raising  ebook  prices.    “Antitrust  law  has  never  required  identical 

15    motives among conspirators” when their independent reasons for joining together 

16    lead to collusive action.  Spectators’ Commc’n Network Inc. v. Colonial Country Club, 

17    253 F.3d 215, 220 (5th Cir. 2001) (emphasis added).  Put differently, “independent 

18    reasons” can also be “interdependent,” and the fact that Apple’s conduct was in 



                                                   61 
       
 1    its own economic interest in no way undermines the inference that it entered an 

 2    agreement  to  raise  ebook  prices.    VI  Areeda  &  Hovenkamp,  supra,  ¶ 1413a 

 3    (internal quotation marks omitted).   

 4           Nor was the Publisher Defendants’ joint action against Amazon a result of 

 5    parallel  decisionmaking.    As  we  have  explained,  conduct  resulting  solely  from 

 6    competitors’  independent  business  decisions  —  and  not  from  any  “agreement” 

 7    — is not unlawful under § 1 of the Sherman Act, even if it is anticompetitive.  See 

 8    Text  Messaging,  782  F.3d  at  873‐79.    But  to  generate  a  permissible  inference  of 

 9    agreement, a plaintiff need only present sufficient evidence that such agreement 

10    was  more  likely  than  not.    On  this  record,  the  district  court  had  ample  basis  to 

11    conclude  that  it  was  not  equally  likely  that  the  near‐simultaneous  signing  of 

12    Apple’s  Contracts  by  multiple  publishers  —  which  led  to  all  of  the  Publisher 

13    Defendants  moving  against Amazon  —  resulted  from  the  parties’  independent 

14    decisions, as opposed to a “meeting of [the] minds.”  Monsanto, 465 U.S. at 765; 

15    see  Toys  “R”  Us,  221  F.3d  at  935‐36  (holding  that  exclusive‐dealing  agreements 

16    between  a  retailer  and  manufacturers  that  were  contrary  to  the  manufacturers’ 

17    individual self‐interest but consistent with their collective interest supported the 

18    inference of a horizontal conspiracy in which the retailer participated); VI Areeda 



                                                    62 
       
 1    &  Hovenkamp,  supra,  ¶ 1425a,  d  (“[A]  conspiracy  may  be  inferred  if  a 

 2    defendant’s action would have been contrary to its self‐interest in the absence of 

 3    advance  agreement.”    Id.  ¶ 1425a).    That  the  Publisher  Defendants  were  in 

 4    constant  communication  regarding  their  negotiations  with  both  Apple  and 

 5    Amazon can hardly be disputed.  Indeed, Apple never seriously argues that the 

 6    Publisher Defendants were not acting in concert. 

 7               Even so, Apple claims, it cannot have organized the conspiracy among the 

 8    Publisher Defendants  if  it merely “unwittingly  facilitated  [their]  joint  conduct.”  

 9    Apple  Br.  at  23.    But  this  argument  founders  —  and  dramatically  so  —  on  the 

10    factual  findings  of  the  district  court.    As  the  district  court  explained,  Apple’s 

11    Contracts  with  the  publishers  “must  be  considered  in  the  context  of  the  entire 

12    record.”  Apple, 952 F. Supp. 2d at 699.  Even if Apple was unaware of the extent 

13    of  the  Publisher  Defendants’  coordination  when  it  first  approached  them,17  its 


                                                    
                Apple  endeavors  to  draw  the  district  court’s  factfinding  into  doubt  by 
                 17

      asserting,  erroneously,  that  the  “bedrock  of  the  court’s  entire  decision”  hinges  on  its 
      supposed determination that Apple, knowing that the publishers had been coordinating 
      beforehand,  joined  a  preexisting  conspiracy  to  raise  prices  at  its  initial  meetings  with 
      the  Publisher  Defendants  —  a  proposition  that,  it  says,  is  unsupported  by  the  record.  
      The district court, however, did not find that Apple joined an ongoing conspiracy in late 
      2009,  but  merely  observed  that  Apple  went  into  its  initial  meetings  with  the 
      understanding  that  the  Publisher  Defendants  disliked,  and  were  trying  to  fight, 
      Amazon’s $9.99 pricing, and so would be receptive to the news that Apple was open to 
      higher prices.  See Apple, 952 F. Supp. 2d at 703.  These findings were amply supported 
                                                       63 
       
 1    subsequent  communications  with  them  as  negotiations  progressed  show  that 

 2    Apple consciously played a key role in organizing their express collusion.  From 

 3    the outset, Cue told the publishers that Apple would launch its iBookstore only if 

 4    a sufficient number of them agreed to participate and that each publisher would 

 5    receive  identical  terms,  assuring  them  that  a  critical  mass  of  major  publishers 

 6    would  be prepared to  move  against Amazon.   Later  on,  Cue  and  his team kept 

 7    the publishers updated about how many of their peers signed Apple’s Contracts, 

 8    and  reminded  them  that  it  was  offering  “the  best  chance  for  publishers  to 

 9    challenge  the  9.99  price  point”  before  it  became  “cement[ed]”  in  “consumer 

10    expectations.”    J.A.  522.    When  time  ran  short,  Apple  coordinated  phone  calls 

11    between the publishers who had agreed and those who remained on the fence.18  


                                                                                                                                                        
      and  help  explain  how  the  agreement  among  Apple  and  the  Publisher  Defendants 
      thereafter emerged. 

                 Apple takes issue with the district court’s conclusion that Apple was aware of, 
                 18

      and  facilitated,  communication  between  the  Publisher  Defendants.    But  the  district 
      court found that Cue believed Reidy was a “leader” in the publishing industry and that, 
      on  at  least  two  occasions  toward  the  end  of  the  negotiating  period,  Cue  called  a 
      recalcitrant  executive,  who  then  spoke to Reidy before agreeing  to Apple’s terms.   See 
      Apple,  952  F.  Supp.  2d  at  659‐60;  J.A.  2019‐20.    Reidy  herself  adverted  to  Cue’s  role  in 
      “herding  us  cats.”    J.A.  543.    Moreover,  the  publishing  executives  frequently  denied 
      having any conversations about Apple during this period, despite strong documentary 
      and phone record evidence to the contrary.  The district court found that these denials 
      lacked credibility and “strongly support[ed] a finding of consciousness of guilt.”  Apple, 
      952 F. Supp. 2d at 693 n.59.  This view of the facts is not clearly erroneous. 

                                                                            64 
       
 1    As  Cue  said  at  trial,  Apple  endeavored  to  “assure  [the  publishers]  that  they 

 2    weren’t  going  to  be  alone,  so  that  [Apple]  would  take  the  fear  awa[y]  of  the 

 3    Amazon retribution that they were all afraid of.”  J.A. 2068.   

 4           Apple’s involvement in the conspiracy continued even past the signing of 

 5    its agency agreements.  Before Sargent flew to Seattle to meet with Amazon, he 

 6    told Cue.  Apple stayed abreast of the Publisher Defendants’ progress as they set 

 7    coordinated  deadlines  with  Amazon  and  shared  information  with  one  another 

 8    during  negotiations.    Apple’s  communications  with  the  Publisher  Defendants 

 9    thus  went  well  beyond  legitimately  “exchang[ing]  information”  within  “the 

10    normal  course  of  business,”  Monsanto,  465  U.S.  at  762‐63  (internal  quotation 

11    marks  omitted),  or  “friendly  banter  among  business  partners,” Apple  Br.  at  38; 

12    see  Monsanto,  465  U.S.  at  765‐66  (concluding  that  message  about  getting  “the 

13    market place in order” could lead to inference of conspiracy (internal quotation 

14    marks omitted)); see also Starr, 592 F.3d at 324; Apex Oil, 822 F.2d at 255‐57. 

15           Apple  responds  to  this  evidence  —  which  the  experienced  judge  who 

16    oversaw  the  trial  characterized  repeatedly  as  “overwhelming”  —  by  explaining 

17    how  each  piece  of  evidence  standing  alone  is  “ambiguous”  and  therefore 

18    insufficient  to  support  an  inference  of  conspiracy.    We  are  not  persuaded.    In 



                                                  65 
       
 1    antitrust cases, “[t]he character and effect of a conspiracy are not to be judged by 

 2    dismembering  it  and  viewing  its  separate  parts,  but  only  by  looking  at  it  as  a 

 3    whole.”  Cont’l Ore Co. v. Union Carbide & Carbon Corp., 370 U.S. 690, 699 (1962).  

 4    Combined with the unmistakable purpose of the Contracts that Apple proposed 

 5    to  the  publishers,  and  with  the  collective  move  against Amazon  that  inevitably 

 6    followed  the  signing  of  those  Contracts,  the  emails  and  phone  records 

 7    demonstrate  that  Apple  agreed  with  the  Publisher  Defendants,  within  the 

 8    meaning  of  the  Sherman  Act,  to  raise  consumer‐facing  ebook  prices  by 

 9    eliminating  retail  price  competition.    The  district  court  did  not  err  in  rejecting 

10    Apple’s  argument  that  the  evidence  of  its  orchestration  of  the  Publisher 

11    Defendants’ conspiracy was “ambiguous.”   

12           Given the record and the district court’s factual findings, we do not share 

13    Apple  and  its  amici’s  concern  that  we  will  stifle  productive  enterprise  by 

14    inferring an agreement among Apple and the Publisher Defendants on the basis 

15    of  otherwise  lawful  contract  terms,  such  as  an  agency  model  and  MFNs.    To 

16    begin with, it is well established that vertical agreements, lawful in the abstract, 

17    can  in  context  “be  useful  evidence  for  a  plaintiff  attempting  to  prove  the 

18    existence  of  a  horizontal  cartel,”  Leegin,  551  U.S.  at  893,  particularly  where 



                                                   66 
       
 1    multiple  competitors  sign  vertical  agreements  that  would  be  against  their  own 

 2    interests  were  they  acting  independently,  see,  e.g.,  Interstate  Circuit  v.  United 

 3    States,  306  U.S.  208,  222  (1939);  Toys  “R”  Us,  221  F.3d  at  935‐36.    The  MFNs  in 

 4    Apple’s  Contracts  created  a  set  of  economic  incentives  pursuant  to  which  the 

 5    Contracts  were  only  attractive  to  the  Publisher  Defendants  to  the  extent  they 

 6    acted  collectively.    That  these  contract  terms  had  such  an  effect  under  the 

 7    particular circumstances of this case — and therefore furnish part of the evidence 

 8    of Apple’s agreement with the Publisher Defendants — says nothing about their 

 9    broader  legality.    It  should  be  self‐evident  that  our  analysis  is  informed  by  the 

10    particular context in which Apple’s contract terms were deployed.  In any event, 

11    we are breaking no new ground in concluding that MFNs, though surely proper 

12    in many contexts, can be “misused to anticompetitive ends in some cases.”  Blue 

13    Cross & Blue Shield United of Wis. v. Marshfield Clinic, 65 F.3d 1406, 1415 (7th Cir. 

14    1995); see Starr, 592 F.3d at 324 (finding MFN evidence of conspiracy).  Under the 

15    right  circumstances,  an  MFN  can  “facilitate  anticompetitive  horizontal 

16    coordination”  by  “reduc[ing]  [a  company’s]  incentive  to  deviate  from  a 

17    coordinated horizontal arrangement.”  Jonathan B. Baker, Vertical Restraints with 

18    Horizontal Consequences: Competitive Effects of “Most‐Favored‐Customer” Clauses, 64 



                                                    67 
       
 1    Antitrust L.J. 517, 520‐21 (1996); see also Jonathan B. Baker & Judith A. Chevalier, 

 2    The  Competitive  Consequences  of  Most‐Favored‐Nation  Provisions,  Antitrust,  Spring 

 3    2013,            at         20‐26,               available    at     http://digitalcommons.wcl.american. 

 4    edu/cgi/viewcontent.cgi?article=1280&context=facsch_lawrev.19 

 5               In  short,  we  have  no  difficulty  on  this  record  rejecting Apple’s  argument 

 6    that  the  district  court  erred  in  concluding  that  Apple  “conspir[ed]  with  the 

 7    Publisher  Defendants  to  eliminate  retail  price  competition  and  to  raise  e‐book 

 8    prices.”  Apple, 952 F. Supp. 2d at 691.  Having concluded that the district court 

 9    correctly  identified  an  agreement  between Apple  and  the  Publisher  Defendants 

10    to  raise  consumer‐facing  ebook  prices,  we  turn  to  Apple’s  and  the  dissent’s 

11    arguments that this agreement did not violate § 1 of the Sherman Act.   



                                                    
                 Nor  does  our  holding  remotely  suggest  that  price  caps  are  always  unlawful, 
                 19

      which  they  are  not.    See  State  Oil  Co.  v.  Khan,  522  U.S.  3  (1997)  (holding  that  vertical 
      maximum price‐fixing agreements should be analyzed under the rule of reason).  Apple 
      required  price  caps  because  it  knew  that  once  the  Publisher  Defendants  moved  on 
      Amazon  to  seize  control  over  ebook  prices,  they  would  raise  them.    Apple  wanted  to 
      ensure that the Publisher Defendants set “realistic prices” that reflected the lower costs 
      of producing ebooks.  J.A. 359.  The Publisher Defendants and Apple understood that 
      these  caps  would  become  the  “standard  across  the  industry.”    J.A.  573.    The  price 
      negotiations therefore reflected a common understanding that prices would rise, but a 
      difference  of  opinion  among  the  co‐conspirators  over  how  high  they  could  reasonably 
      go.  See United States v. Andreas, 216 F.3d 645, 680 (7th Cir. 2000) (“The need to negotiate 
      some details of the conspiracy with the cartel members . . . does not strip a defendant of 
      the organizer role.”). 

                                                                     68 
       
 1           B. Unreasonable Restraint of Trade 

 2           “Although  the  Sherman  Act,  by  its  terms,  prohibits  every  agreement  ‘in 

 3    restraint  of  trade,’  [the  Supreme]  Court  has  long  recognized  that  Congress 

 4    intended to outlaw only unreasonable restraints.”  State Oil Co. v. Khan, 522 U.S. 

 5    3,  10  (1997).    Thus,  to  succeed  on  an  antitrust  claim,  a  plaintiff  must prove  that 

 6    the common scheme designed by the conspirators “constituted an unreasonable 

 7    restraint of trade either per se or under the rule of reason.”  Capital Imaging, 996 

 8    F.2d at 542.   

 9           In antitrust cases, “[p]er se and rule‐of‐reason analysis are . . . two methods 

10    of  determining  whether  a  restraint  is  ‘unreasonable,’  i.e.,  whether  its 

11    anticompetitive  effects  outweigh  its  procompetitive  effects.”    Atl.  Richfield  Co.  v. 

12    USA  Petroleum  Co.,  495  U.S.  328,  342  (1990).    Because  this  balancing  typically 

13    requires  case‐by‐case  analysis,  “most  antitrust  claims  are  analyzed  under  [the] 

14    ‘rule  of  reason,’  according  to  which  the  finder  of  fact  must  decide  whether  the 

15    questioned  practice  imposes  an  unreasonable  restraint  on  competition.”    Khan, 

16    522 U.S. at 10; see also Gatt Commc’ns, Inc. v. PMC Assocs., L.L.C., 711 F.3d 68, 75 

17    n.8  (2d  Cir.  2013).    However,  some  restraints  “have  such  predictable  and 

18    pernicious  anticompetitive  effect,  and  such  limited  potential  for  procompetitive 



                                                    69 
       
 1    benefit,  that  they  are  deemed  unlawful  per  se.”    Khan,  522  U.S.  at  10.    This  rule 

 2    “reflect[s] a longstanding judgment” that case‐by‐case analysis is unnecessary for 

 3    certain  practices  that,  “by  their  nature[,]  have  a  substantial  potential”  to 

 4    unreasonably restrain competition.  FTC v. Sup. Ct. Trial Lawyers Ass’n, 493 U.S. 

 5    411, 433 (1990) (internal quotation marks omitted).   

 6           Horizontal  price‐fixing  conspiracies  traditionally  have  been,  and  remain, 

 7    the “archetypal example” of a per se unlawful restraint on trade.  Catalano, Inc. v. 

 8    Target  Sales,  Inc.,  446  U.S.  643,  647  (1980).    By  contrast,  the  Supreme  Court  in 

 9    recent  years  has  clarified  that  vertical  restraints  —  including  those  that  restrict 

10    prices — should generally be subject to the rule of reason.  See Leegin, 551 U.S. at 

11    882  (holding  that  the  rule  of  reason  applies  to  vertical  minimum  price‐fixing); 

12    Khan, 522 U.S. at 7 (holding that the rule of reason applies to vertical maximum 

13    price‐fixing).  

14           In this case, the district court held that the agreement between Apple and 

15    the Publisher Defendants was unlawful under the per se rule; in the  alternative, 

16    even  assuming  that  a  rule‐of‐reason  analysis  was  required,  the  district  court 

17    concluded  that  the  agreement  was  still  unlawful.    See  Apple,  952  F.  Supp.  2d  at 

18    694.  On appeal, we consider three primary arguments against application of the 



                                                     70 
       
 1    per se rule.  First, Apple and our dissenting colleague argue that the per se rule is 

 2    inappropriate  in  this  case  because  Apple’s  Contracts  with  the  Publisher 

 3    Defendants were vertical, not horizontal.  Even if the challenged agreement here 

 4    was  horizontal,  Apple  argues  next,  it  promoted  “enterprise  and  productivity.”  

 5    Finally, Apple contends that even if the agreement was horizontal, it was not, in 

 6    fact,  a  “price‐fixing”  conspiracy  of  the  kind  that  deserves  per  se  condemnation.  

 7    We  address,  and  reject,  these  arguments  in  turn.    Because  the  ebook  industry, 

 8    however,  is  new  and  at  least  arguably  involves  some  new  ways  of  doing 

 9    business,  I  also  consider,  writing  only  for  myself,  Apple’s  rule‐of  reason 

10    argument. 

11                  1. Whether the Per Se Rule Applies 

12                         a. Horizontal Agreement 

13           In light of our conclusion that the district court did not err in determining 

14    that Apple organized a price‐fixing conspiracy among the Publisher Defendants, 

15    Apple  and  the  dissent’s  initial  argument  against  the  per  se  rule  —  that Apple’s 

16    conduct  must  be  subject  to  rule‐of‐reason  analysis  because  it  involved  merely 

17    multiple  independent,  vertical  agreements  with  the  Publisher  Defendants  — 

18    cannot succeed.   



                                                  71 
       
 1           “The  true  test  of  legality”  under  §  1  of  the  Sherman Act  “is  whether  the 

 2    restraint  imposed  is  such  as  merely  regulates  and  perhaps  thereby  promotes 

 3    competition or whether it is such as may suppress or even destroy competition.”  

 4    Bd.  of  Trade  of  City  of  Chi.  v.  United  States,  246  U.S.  231,  238  (1918)  (emphasis 

 5    added).    By  agreeing  to  orchestrate  a  horizontal  price‐fixing  conspiracy,  Apple 

 6    committed itself to “achiev[ing] [that] unlawful objective,” Monsanto, 465 U.S. at 

 7    764  (internal  quotation  marks  omitted):  namely,  collusion  with  and  among  the 

 8    Publisher Defendants to set ebook prices.  This type of agreement, moreover, is a 

 9    restraint  “that  would  always  or  almost  always  tend  to  restrict  competition  and 

10    decrease output.”  Leegin, 551 U.S. at 886 (internal quotation marks omitted). 

11            The  response,  raised  by  Apple  and  our  dissenting  colleague,  that  Apple 

12    engaged  in  “vertical  conduct”  that  is  unfit  for  per  se  condemnation  therefore 

13    misconstrues the Sherman Act analysis.  It is the type of restraint Apple agreed to 

14    impose  that  determines  whether  the  per  se  rule  or  the  rule  of  reason  is 

15    appropriate.    These  rules  are  means  of  evaluating  “whether  [a]  restraint  is 

16    unreasonable,”  not  the  reasonableness  of  a  particular  defendant’s  role  in  the 

17    scheme.  Atl. Richfield, 495 U.S. at 342 (emphasis added) (internal quotation marks 

18    omitted); see also Nat’l Collegiate Athletic Ass’n v. Bd. of Regents of the Univ. of Okla., 



                                                    72 
       
 1    468 U.S. 85, 103 (1984) (“Both per se rules and the Rule of Reason are employed 

 2    to form a judgment about the competitive significance of the restraint.” (internal 

 3    quotation marks omitted)). 

 4           Consistent  with  this  principle,  the  Supreme  Court  and  our  Sister  Circuits 

 5    have  held  all  participants  in  “hub‐and‐spoke”  conspiracies  liable  when  the 

 6    objective  of  the  conspiracy  was  a  per  se  unreasonable  restraint  of  trade.    See 

 7    Richard  A.  Posner,  The  Next  Step  in  the  Antitrust  Treatment  of  Restricted 

 8    Distribution:  Per  Se  Legality,  48  U.  Chi.  L.  Rev.  6,  22  (1981)  (“[C]ases  in  which 

 9    dealers  or  distributors  collude  .  .  .  among  themselves  and  bring  in  the 

10    manufacturer to enforce their cartel, . . . can be dealt with under the conventional 

11    rules  applicable  to  horizontal  price‐fixing  conspiracies.).    In  Klor’s,  Inc.  v. 

12    Broadway‐Hale Stores, Inc., for example, the Supreme Court considered whether a 

13    prominent retailer of electronic appliances could be held liable under § 1 of the 

14    Sherman Act for fostering an agreement with and among its distributors to have 

15    those  companies  boycott  a  competing  retailer.    359  U.S.  207  (1959).    The  Court 

16    characterized  this  arrangement  as  a  “[g]roup  boycott[]”  supported  by  a  “wide 

17    combination consisting of manufacturers, distributors and a retailer.”  Id. at 212‐

18    13.    It  then  decided  that,  if  the  combination  were  proved  at  trial,  holding  the 



                                                    73 
       
 1    retailer  liable  would  be  appropriate  because  “[g]roup  boycotts,  or  concerted 

 2    refusals by traders to deal with other traders,” are per se unreasonable restraints 

 3    of trade.  Id. at 212.  

 4           The Supreme Court followed a similar approach in United States v. General 

 5    Motors Corp., 384 U.S. 127 (1966), when it considered whether § 1 prohibited a car 

 6    manufacturer,  General  Motors,  from  coordinating  a  group  of  dealerships  to 

 7    prevent  other  dealers  from  selling  cars  at  discount  prices.    The  majority  called 

 8    this  arrangement  a  “classic  conspiracy  in  restraint  of  trade”  and  refused  to 

 9    entertain General Motors’ request to consider the company’s reasons for creating 

10    the conspiracy.  Id. at 140.  The Court explained that “[t]here can be no doubt that 

11    the effect of the combination . . . here was to restrain trade and commerce within 

12    the  meaning  of  the  Sherman Act”  because  “[e]limination,  by  joint  collaborative 

13    action, of discounters from access to the market is a per se violation of the Act.”  

14    Id.  at  145;  see,  e.g.,  Toys  “R”  Us,  221  F.3d  at  936;  Denny’s  Marina,  Inc.  v.  Renfro 

15    Prods., Inc., 8 F.3d 1217, 1220‐21 (7th Cir. 1993); United States v. MMR Corp. (LA), 

16    907  F.2d  489,  498  (5th  Cir.  1990);  see  also  Albert  Foer  &  Randy  Stutz,  Private 

17    Enforcement of Antitrust Law in the United States 29 (2012). 




                                                      74 
       
 1           Because  the  reasonableness  of  a  restraint  turns  on  its  anticompetitive 

 2    effects, and not the identity of each actor who participates in imposing it, Apple 

 3    and the dissent’s observation that the Supreme Court has refused to apply the per 

 4    se  rule  to  certain  vertical  agreements  is  inapposite.    The  rule  of  reason  is 

 5    unquestionably  appropriate  to  analyze  an  agreement  between  a  manufacturer 

 6    and its distributors to, for instance, limit the price at which the distributors sell 

 7    the manufacturer’s goods or the locations at which they sell them.  See Leegin, 551 

 8    U.S.  at  881;  Cont’l  T.V.,  Inc.  v.  GTE  Sylvania  Inc.,  433  U.S.  36,  57  (1977).    These 

 9    vertical restrictions “are widely used in our free market economy,” can enhance 

10    interbrand  competition,  and  do  not  inevitably  have  a  “pernicious  effect  on 

11    competition.”    Cont’l  T.V.,  433  U.S.  at  57‐58  (internal  quotation  marks  omitted).  

12    But  the  relevant  “agreement  in  restraint  of  trade”  in  this  case  is  not  Apple’s 

13    vertical  Contracts  with  the  Publisher  Defendants  (which  might  well,  if 

14    challenged,  have  to  be  evaluated  under  the  rule  of  reason);  it  is  the  horizontal 

15    agreement that Apple organized among the Publisher Defendants to raise ebook 

16    prices.  As explained below, horizontal agreements with the purpose and effect 

17    of raising prices are per se unreasonable because they pose a “threat to the central 

18    nervous system of the economy,” United States v. Socony‐Vacuum Oil Co., 310 U.S. 



                                                      75 
       
 1    150,  224  n.59  (1940);  that  threat  is  just  as  significant  when  a  vertical  market 

 2    participant organizes the conspiracy.  Indeed, as the dissent notes, the Publisher 

 3    Defendants’ coordination to fix prices is uncontested on appeal.  See Dissenting 

 4    Op.  at  23.    The  competitive  effects  of  that  same  restraint  are  no  different  merely 

 5    because a different conspirator is the defendant. 

 6           Accordingly,  when  the  Supreme  Court  has  applied  the  rule  of  reason  to 

 7    vertical agreements, it has explicitly distinguished situations in which a vertical 

 8    player organizes a horizontal cartel.  For instance, in Business Electronics Corp. v. 

 9    Sharp  Electronics  Corp.,  the  Court  concluded  that  an  agreement  “between  a 

10    manufacturer  and  a  dealer  to  terminate”  another  dealer  is  a  ”vertical  nonprice 

11    restraint”  that  should  be  evaluated  under  the  rule  of  reason.    485  U.S.  717,  726 

12    (1988).    The  Court  distinguished  General  Motors  and  Klor’s  on  the  grounds  that 

13    “both  cases  involved  horizontal  combinations,”  id.  at  734,  and  noted  that  “a 

14    facially  vertical  restraint  imposed  by  a  manufacturer  only  because  it  has  been 

15    coerced by a ‘horizontal carte[l]’ . . . is in reality a horizontal restraint,” id. at 730 

16    n.4  (alteration  in  original).    More  recently,  in  NYNEX  Corp.  v.  Discon,  Inc.,  the 

17    Court ruled that “a buyer’s decision to buy from one seller rather than another” 

18    is  subject  to  analysis  under  the  rule  of  reason.    525  U.S.  128,  130  (1998).    In 



                                                    76 
       
 1    arriving  at  this  conclusion,  the  Court  took  care  to  distinguish,  rather  than 

 2    overturn,  Klor’s,  noting  that  per  se  liability  was  appropriate  for  the  organizer  of 

 3    the  conspiracy  in  that  case  because  the  agreement  at  issue  was  not  “simply  a 

 4    ‘vertical’  agreement  between  supplier  and  customer,  but  [also]  a  ‘horizontal’ 

 5    agreement  among  competitors.”    Id.  at  136  (citing  Bus.  Elecs.  Corp.,  485  U.S.  at 

 6    734). 

 7             The Court’s decision in Leegin Creative Leather Products, Inc. v. PSKS, Inc., is 

 8    no different.  551 U.S. 877 (2007).  In Leegin, a leather manufacturer entered into 

 9    separate  agreements  with  each  of  its  retailers,  which  required  them  to  sell  its 

10    goods at certain prices.  The plaintiff — a retailer who refused to comply with the 

11    requirement  —  argued  that  these  resale  price  maintenance  agreements 

12    constituted per se violations of the Sherman Act.  The Supreme Court disagreed, 

13    concluding that “vertical price restraints are to be judged by the rule of reason.”  

14    Id. at 882.  Its analysis was careful to distinguish between vertical restraints and 

15    horizontal ones.  Vertical price restraints are unfit for the per se rule because they 

16    can be used to encourage retailers to invest in promoting a product by ensuring 

17    that other retailers will not undercut their prices for that good.  See id. at 890‐92.  

18    However, vertical price restraints can also be used to organize horizontal cartels 



                                                    77 
       
 1    to  increase  prices,  which  are,  “and  ought  to  be,  per  se  unlawful.”    Id.  at  893.  

 2    When used for such a purpose, the vertical agreement may be “useful evidence 

 3    . . .  to  prove  the  existence  of  a  horizontal  cartel.”    Id.;  see  also  VI  Areeda  & 

 4    Hovenkamp,  supra,  ¶  1402c.    The  Court  made  clear  that  it  was  addressing  only 

 5    the  lawfulness  of  the  manufacturer’s  vertical  agreements  and  not  the  plaintiff’s 

 6    claim  that  the  manufacturer  also  “participated  in  an  unlawful  horizontal  cartel 

 7    with  competing  retailers.”    Id.  at  907‐08;  see  also  PSKS,  Inc.  v.  Leegin  Creative 

 8    Leather Prods., Inc., 615 F.3d 412 (5th Cir. 2010) (considering plaintiff’s “hub‐and‐

 9    spoke” theory on remand). 

10           Our dissenting colleague suggests that Leegin also “rejected per se liability 

11    for hub‐and‐spokes agreements.”  Dissenting Op. at 18.  This position relies on a 

12    single sentence from the opinion’s analysis of how vertical resale price restraints 

13    can  harm  competition,  which  states  that,  if  a  “vertical  agreement  setting 

14    minimum resale prices is entered upon to facilitate” a horizontal cartel, it “would 

15    need to be held unlawful under the rule of reason.”  Leegin, 551 U.S. at 893.  If the 

16    Supreme Court meant to overturn General Motors and Klor’s — precedents that it 

17    has consistently reaffirmed — this cryptic sentence was certainly an odd way to 

18    accomplish that result.  The Supreme Court “does not normally overturn, or  so 



                                                    78 
       
 1    dramatically  limit,  earlier  authority  sub  silentio.”    Shalala  v.  Ill.  Council  on  Long 

 2    Term  Care,  Inc.,  529  U.S.  1,  18  (2000);  see  also,  e.g.,  Nestor  v.  Pratt  &  Whitney,  466 

 3    F.3d 65, 72 n.8 (2d Cir. 2006) (“It is not within our purview to anticipate whether 

 4    the Supreme Court may one day overrule its existing precedent.” (quoting United 

 5    States  v.  Santiago,  268  F.3d  151,  155  n.6  (2d  Cir.  2001)  (internal  quotation  marks 

 6    omitted))). 

 7           We  need not  worry  about  the  possibility  that Leegin  covertly  changed  the 

 8    law governing hub‐and‐spoke conspiracies, however, because the passage relied 

 9    upon  by  the  dissent  is  entirely  consistent  with  holding  the  “hub”  in  such  a 

10    conspiracy  liable  for  the  horizontal  agreement  that  it  joins.    A  horizontal 

11    conspiracy  can  use  vertical  agreements  to  facilitate  coordination  without  the 

12    other parties to those agreements knowing about, or agreeing to, the horizontal 

13    conspiracy’s  goals.    For  example,  a  cartel  of  manufacturers  could  ensure 

14    compliance  with  a  scheme  to  fix  prices  by  having  every  member  “require  its 

15    dealers to adhere to specified resale prices.”  VIII Areeda & Hovenkamp, supra, ¶ 

16    1606b.  Because it may be difficult to distinguish such facilitating practices from 

17    procompetitive vertical resale price agreements, the quoted passage from Leegin 

18    notes that those “vertical agreement[s] . . . would need to be held unlawful under 



                                                       79 
       
 1    the rule of reason.”  551 U.S. at 893.  But there is no such possibility for confusion 

 2    in  the  hub‐and‐spoke  context,  where  the  vertical  organizer  has  not  only 

 3    committed  to  vertical  agreements,  but  has  also  agreed  to  participate  in  the 

 4    horizontal conspiracy.  In that situation, the court need not consider whether the 

 5    vertical  agreements  restrained  trade  because  all  participants  agreed  to  the 

 6    horizontal restraint, which is “and ought to be, per se unlawful.”  Id. 20 

 7               In  short,  the  relevant  “agreement  in  restraint  of  trade”  in  this  case  is  the 

 8    price‐fixing  conspiracy  identified  by  the  district  court,  not  Apple’s  vertical 

 9    contracts  with  the  Publisher  Defendants.    How  the  law  might  treat  Apple’s 

10    vertical  agreements  in  the  absence  of  a  finding  that Apple  agreed  to  create  the 

                                                    
                 Since Leegin, the Sixth Circuit has acknowledged that plaintiffs can “establish[] 
                 20

      a per se violation [of the Sherman Act] under the hub and spoke theory.”  Total Benefits 
      Planning Agency, Inc. v. Anthem Blue Cross & Blue Shield, 552 F.3d 430, 435 n.3 (6th Cir. 
      2008).    To  the  extent  that  the  Third  Circuit  decided  otherwise  in  Toledo  Mack  Sales  & 
      Serv., Inc. v. Mack Trucks, Inc., 530 F.3d 204, 225 (3d Cir. 2008), its more recent opinions 
      cast doubt on that decision.  In In re Insurance Brokerage Antitrust Litigation, for example, 
      the  court  noted  that  “hub‐and‐spoke  conspiracies”  have  “a  long  history  in  antitrust 
      jurisprudence,”  and  cited  Total  Benefits  for  the  position  that  “[t]he  critical  issue  for 
      establishing  a  per  se  violation  with  the  hub  and  spoke  system  is  how  the  spokes  are 
      connected  to  each  other.”    618  F.3d  300,  327  (3d  Cir.  2010)  (internal  quotation  marks 
      omitted).  The court also acknowledged that “[t]he anticompetitive danger inherent” in 
      alleged horizontal collusion “is not necessarily mitigated by the fact that” a broker at a 
      different  level  of  the  market  structure  “managed  the  details  of  each  bid,  nor  by  the 
      likelihood  that  the  horizontal  collusion  would  not  have  occurred  without  the  broker’s 
      involvement.”  Id. at 338.  The panel in Insurance Brokerage, however, had no occasion to 
      revisit Toledo Mack because the plaintiffs had failed to establish a horizontal agreement 
      — the “rim” in the hub‐and‐spokes conspiracy.  Id. at 362.  

                                                        80 
       
 1    horizontal  restraint  is  irrelevant.    Instead,  the  question  is  whether  the  vertical 

 2    organizer  of  a  horizontal  conspiracy  designed  to  raise  prices  has  agreed  to  a 

 3    restraint  that  is  any  less  anticompetitive  than  its  co‐conspirators,  and  can 

 4    therefore escape per  se  liability.    We  think  not.    Even  in  light  of  this  conclusion, 

 5    however,  we  must  address  two  additional  arguments  that Apple  raises  against 

 6    application of the per se rule. 

 7                          b. “Enterprise and Productivity” 

 8           Apple seeks refuge from the per se rule by invoking a line of cases in which 

 9    courts  have  permitted  defendants  to  introduce  procompetitive  justifications  for 

10    horizontal price‐fixing arrangements that would ordinarily be condemned per se 

11    if  those  agreements  “when  adopted  could  reasonably  have  been  believed  to 

12    promote  ‘enterprise  and  productivity.’”    Apple  Br.  at  50  (quoting  In  re  Sulfuric 

13    Acid Antitrust Litig., 703 F.3d 1004, 1011 (7th Cir. 2012)) (internal quotation mark 

14    omitted).  The decisions falling in this line are narrow, and they do not support 

15    Apple’s  position.    In  Broadcast  Music,  Inc.  v.  Columbia  Broadcasting  System,  Inc. 

16    (“BMI”),  the  defendants  were  corporations  formed  by  copyright  owners  to 

17    negotiate  “blanket  licenses”  allowing  licensees  to  perform  any  of  the  licensed 

18    works  for  a  flat  fee.    441  U.S.  1,  4‐6  (1979).    Although  this  scheme  literally 



                                                     81 
       
 1    amounted  to  “price  fixing”  by  the  defendants’  members,  the  Court  upheld  it 

 2    under the rule of reason because blanket licenses were the only way to eliminate 

 3    the  “prohibitive”  cost  of  each  copyright  owner’s  individually  negotiating 

 4    licenses,  monitoring  licensees’  use  of  their  work,  and  enforcing  the  licenses’ 

 5    terms.    Id.  at  20‐21.    In  National  Collegiate Athletic Ass’n  v.  Board  of  Regents  of  the 

 6    University of Oklahoma (“NCAA”), the Court relied on BMI in applying the rule of 

 7    reason  to  (but  ultimately  striking  down)  restrictions  placed  by  the  National 

 8    Collegiate Athletic Association (“NCAA”) on the number of football games that 

 9    its members could agree with television networks to broadcast.  468 U.S. 85, 103 

10    (1984).    Many  of  the  NCAA’s  restrictions  on  its  members  were  “essential  if  the 

11    product [amateur athletics] is to be available at all,” so a “fair evaluation” of the 

12    broadcast  restrictions’  “competitive  character  require[d]  consideration  of  the 

13    NCAA’s justifications for the restraints.”  Id. at 101, 103. 

14           The  Supreme  Court  has  characterized  these  decisions  as  limited  to 

15    situations where the “restraints on competition are essential if the product is to 

16    be  available  at  all.”    Am.  Needle,  Inc.  v.  Nat’l  Football  League,  560  U.S.  183,  203 

17    (2010) (quoting NCAA, 468 U.S. at 101) (internal quotation marks omitted).  But 

18    even  if  read  broadly,  these  cases,  and  others  in  this  category,  apply  the  rule  of 



                                                       82 
       
 1    reason  only  when  the  restraint  at  issue  was  imposed  in  connection  with  some 

 2    kind  of  potentially  efficient  joint  venture.    XI  Areeda  &  Hovenkamp,  supra, 

 3    ¶ 1908b; see, e.g., Sulfuric Acid, 703 F.3d at 1013 (describing joint venture formed 

 4    by  defendants).    Put  differently,  a  participant  in  a  price‐fixing  agreement  may 

 5    invoke only certain, limited kinds of “enterprise and productivity” to receive the 

 6    rule of reason’s advantages.  As the Supreme Court has explained — including in 

 7    BMI itself, see 441 U.S. at 8 & n.11 — the per se rule would lose all the benefits of 

 8    being “per se” if conspirators could seek to justify their conduct on the basis of its 

 9    purported competitive benefits in every case.  Here, there was no joint venture or 

10    other  similar  productive  relationship  between  any  of  the  participants  in  the 

11    conspiracy  that  Apple  joined.    Apple  also  does  not  claim,  nor  could  it,  that 

12    creating  an  ebook  retail  market  is  possible  only  if  the  participating  publishers 

13    coordinate with one another on price. 

14                          c. Price‐Fixing Conspiracy 

15           As noted, the Supreme Court has for nearly 100 years held that horizontal 

16    collusion to raise prices is the “archetypal example” of a per se unlawful restraint 

17    of  trade.    Catalano,  446  U.S.  at  647.    If  successful,  these  conspiracies  concentrate 

18    the power to set prices among the conspirators, including the “power to control 



                                                     83 
       
 1    the market and to fix arbitrary and unreasonable prices.”  United States v. Trenton 

 2    Potteries Co., 273 U.S. 392, 397 (1927).  And even if unsuccessful or “not . . . aimed 

 3    at complete elimination of price competition,” the conspiracies pose a “threat to 

 4    the central nervous system of the economy” by creating a dangerously attractive 

 5    opportunity  for  competitors  to  enhance  their  power  at  the  expense  of  others.  

 6    Socony‐Vacuum Oil, 310 U.S. at 224 n.59 (1940).  Thus: 

 7            [P]rice‐fixing  cartels  are  condemned  per  se  because  the  conduct  is 
 8            tempting  to  businessmen  but  very  dangerous  to  society.    The 
 9            conceivable social benefits are few in principle, small in magnitude, 
10            speculative  in  occurrence,  and  always  premised  on  the  existence  of 
11            price‐fixing  power  which  is  likely  to  be  exercised  adversely  to  the 
12            public.  .  .  .  And  even  if  power  is  usually  established  while  any 
13            defenses  are  not,  litigation  will  be  complicated,  condemnation 
14            delayed,  would  be  price‐fixers  encouraged  to  hope  for  escape,  and 
15            criminal  punishment  less  justified.    Deterrence  of  a  generally 
16            pernicious practice would be weakened. 
17             
18    Trial  Lawyers Ass’n,  493  U.S.  at  434  n.16 (quoting  7  Philip Areeda,  Antitrust  Law 

19    ¶ 1509, at 412‐13 (1986)). 

20           Apple  and  its  amici  argue  that  the  horizontal  agreement  among  the 

21    publishers  was  not  actually  a  “price‐fixing”  conspiracy  that  deserves  per  se 

22    treatment in the first place.  But it is well established that per se condemnation is 

23    not  limited  to  agreements  that  literally  set  or  restrict  prices.    Instead,  any 

24    conspiracy  “formed  for  the  purpose  and  with  the  effect  of  raising,  depressing, 

                                                  84 
       
 1    fixing, pegging, or stabilizing the price of a commodity . . . is illegal per se,” and 

 2    the precise “machinery employed . . . is immaterial.”  Socony‐Vacuum Oil, 310 U.S. 

 3    at  223;  see  also  Catalano,  446  U.S.  at  647‐48  (collecting  cases);  XII  Areeda  & 

 4    Hovenkamp, supra, ¶ 2022a, d.  The conspiracy among Apple and the Publisher 

 5    Defendants comfortably qualifies as a horizontal price‐fixing conspiracy.   

 6           As  we  have  already  explained,  the  Publisher  Defendants’  primary 

 7    objective  in  expressly  colluding  to  shift  the  entire  ebook  industry  to  an  agency 

 8    model  (with  Apple’s  help)  was  to  eliminate  Amazon’s  $9.99  pricing  for  new 

 9    releases  and  bestsellers,  which  the  publishers  believed  threatened  their  short‐

10    term  ability  to  sell  hardcovers  at  higher  prices  and  the  long‐term  consumer 

11    perception of the price of a new book.  They had grown accustomed to a business 

12    in  which  they  rarely  competed  with  one  another  on  price  and  could,  at  least 

13    partially, control the price of new releases and bestsellers by releasing hardcover 

14    copies  before  paperbacks.    Amazon,  and  the  ebook,  upset  that  model,  and 

15    reduced  prices  to  consumers  by  eliminating  the  need  to  print,  store,  and  ship 

16    physical  volumes.    Its  $9.99  price  point  for  new  releases  and  bestsellers 

17    represented a small loss on a small percentage of its sales designed to encourage 

18    consumers to adopt the new technology. 



                                                  85 
       
 1          Faced  with  downward  pressure  on  prices  but  unconvinced  that 

 2    withholding  books  from  Amazon  was  a  viable  strategy,  the  Publisher 

 3    Defendants —  their  coordination  orchestrated  by  Apple  — combined  forces  to 

 4    grab  control  over  price.    Collectively,  the  Publisher  Defendants  accounted  for 

 5    48.8% of ebook sales in 2010.  J.A. 1571.  Once organized, they had sufficient clout 

 6    to demand control over pricing, in the form of agency agreements, from Amazon 

 7    and other ebook distributors.  This control over pricing facilitated their ultimate 

 8    goal  of  raising  ebook  prices  to  the  price  caps.    See  VIII Areeda  &  Hovenkamp, 

 9    supra,  ¶ 1606b  (“Even  when  specific  prices  are  not  agreed  upon,  an  express 

10    horizontal  agreement  that  each  manufacturer  will  use  resale  price  maintenance 

11    or other distribution restraints should be illegal.  Its only business function is to 

12    facilitate  price  coordination  among  manufacturers.”).    In  other  words,  the 

13    Publisher Defendants took by collusion what they could not win by competition.  

14    And  Apple  used  the  publishers’  frustration  with  Amazon’s  $9.99  pricing  as  a 

15    bargaining  chip  in  its  negotiations  and  structured  its  Contracts  to  coordinate 

16    their push to raise prices throughout the industry.  A coordinated effort to raise 

17    prices across the relevant market was present in every chapter of this story. 




                                                 86 
       
 1           This  conspiracy  to  raise  prices  also  had  its  intended  effect.    Immediately 

 2    after  the  Publisher  Defendants  switched  Amazon  to  an  agency  model,  they 

 3    increased the Kindle prices of 85.7% of their new releases and 96.8% of their New 

 4    York Times bestsellers to within 1% of the Apple price caps.  They also increased 

 5    the  prices  of  their  other  ebook  offerings.    Within  two  weeks  of  the  move  to 

 6    agency,  the  weighted  average  price  of  the  Publisher  Defendants’  ebooks  — 

 7    which accounted for just under half of all ebook sales in 2010 — had increased by 

 8    18.6%,  while  the  prices  for  Random  House  and  other  publishers  remained 

 9    relatively stable.   

10           This  sudden  increase  in  prices  reduced  ebook  sales  by  the  Publisher 

11    Defendants and proved to be durable.  One analysis compared two‐week periods 

12    before  and  after  the  Publisher  Defendants  took  control  over  pricing  and  found 

13    that they sold 12.9% fewer ebooks after the switch.  Another expert for Plaintiffs 

14    conducted  a  regression  analysis,  which  showed  that,  over  a  six‐month  period 

15    following  the  switch,  the  Publisher  Defendants  sold  14.5%  fewer  ebooks  than 

16    they would have had the price increases not occurred.  Nonetheless, ebook prices 

17    for the Publisher Defendants over those six months, controlling for other factors, 

18    remained  16.8%  higher  than  before  the  switch.    And  even  Apple’s  expert 



                                                  87 
       
 1    produced a chart showing that the Publisher Defendants’ prices for new releases, 

 2    bestsellers, and other offerings remained elevated a full two years after they took 

 3    control over pricing. 

 4          Apple  points  out  that,  in  the  two  years  following  the  conspiracy,  prices 

 5    across  the  ebook  market  as  a  whole  fell  slightly  and  total  output  increased.  

 6    However, when the agreement at issue involves price fixing, the Supreme Court 

 7    has consistently held that courts need not even conduct an extensive analysis of 

 8    “market  power”  or  a  “detailed  market  analysis”  to  demonstrate  its 

 9    anticompetitive character.  FTC v. Ind. Fed’n of Dentists, 476 U.S. 447, 460 (1986); 

10    see also Nat’l Soc’y of Prof’l Eng’rs v. United States, 435 U.S. 679, 692‐93 (1978).  The 

11    district  court’s  assessment  of  Apple’s  and  the  Publisher  Defendants’  motives, 

12    coupled  with  the  unambiguous  increase  in  the  prices  of  their  ebooks,  was 

13    sufficient  to  confirm  that  price  fixing  was  the  goal,  and  the  result,  of  the 

14    conspiracy.  See Cal. Dental Ass’n v. FTC, 526 U.S. 756, 779‐80 (1999). 

15          Moreover, Apple’s evidence regarding long‐term growth and prices in the 

16    ebook  industry  is  not  inconsistent  with  the  conclusion  that  the  price‐fixing 

17    conspiracy  succeeded  in  actually  raising  prices.    The  popularization  of  ebooks 

18    fundamentally  altered  the  publishing  industry  by  eliminating  many  of  the 



                                                 88 
       
 1    marginal  costs  associated  with  selling  books.    When  Apple  launched  the 

 2    iBookstore just two years after Amazon introduced the Kindle, the ebook market 

 3    was already experiencing rapid growth and falling prices, and those trends were 

 4    expected to continue.  J.A. 1630, 1647.  The district court found that the Publisher 

 5    Defendants’  collective  move  to  retake  control  of  prices  —  and  to  eliminate 

 6    Amazon’s  $9.99  price  point  for  new  releases  and  New  York  Times  bestsellers  — 

 7    tapped  the  brakes  on  those  trends,  causing  prices  to  rise  across  their  offerings 

 8    and  slowing  their  sales  growth  relative  to  other  publishers.21    No  court  can 

 9    presume to know the proper price of an ebook, but the long judicial experience 

10    applying  the  Sherman  Act  has  shown  that  “[a]ny  combination  which  tampers 

11    with  price  structures  .  .  .  would  be  directly  interfering  with  the  free  play  of 

12    market  forces.”    Socony‐Vacuum  Oil,  310  U.S.  at  221;  see  also Arizona  v.  Maricopa 

13    Cnty. Med. Soc’y, 457 U.S. 332, 346 (1982).  By setting new, durable prices through 
                                                    
              21 Significantly, the Publisher Defendants are all major producers of new releases 
      and  New  York  Times  bestsellers,  and  they  collectively  increased  prices  in  those 
      categories.    Those  prices  remained  high  notwithstanding  the  influx  of  new  publishers 
      and  low‐cost  ebooks,  to  the  detriment  of  consumers  interested  in  that  segment  of  the 
      market.  See 42nd Parallel N. v. E St. Denim Co., 286 F.3d 401, 405‐06 (7th Cir. 2002) (“The 
      key inquiry in a market power analysis is whether the defendant has the ability to raise 
      prices  without  losing  its  business.”  (internal  quotation  marks  omitted));  K.M.B. 
      Warehouse  Distribs.,  Inc.  v.  Walker  Mfg.  Co.,  61  F.3d  123,  128‐29  (2d  Cir.  1995);  cf.  U.S. 
      Dep’t of Justice & Fed. Trade Comm’n, Horizontal Merger Guidelines § 6.1 (2010) (noting 
      that, “[i]n differentiated product industries, some products can be very close substitutes 
      . . . while other products are more distant substitutes”). 

                                                         89 
       
 1    collusion rather than competition, Apple and the Publisher Defendants imposed 

 2    their view of proper pricing, supplanting the market’s free play.  This evidence, 

 3    viewed in conjunction with the district court’s findings as to and analysis of the 

 4    conspiracy’s history and purpose, is sufficient to support the conclusion that the 

 5    agreement to raise ebook prices was a per se unlawful price‐fixing conspiracy.   

 6                  2. Rule of Reason 

 7           As  explained  above,  neither  Apple  nor  the  dissent  has  presented  any 

 8    particularly strong reason to think that the conspiracy we have identified should 

 9    be spared per se condemnation.  My concurring colleague would therefore affirm 

10    the  district  court’s  decision  on  that  basis  alone.    I,  too,  believe  that  per  se 

11    condemnation  is  appropriate  in  this  case  and  view  Apple’s  sloganeering 

12    references to “innovation” as a distraction from the straightforward nature of the 

13    conspiracy proven at trial.  Nonetheless, I am mindful of Apple’s argument that 

14    the nascent ebook industry has some new and unusual features and that the per 

15    se rule is not fit for “business relationships where the economic impact of certain 

16    practices is not immediately obvious.”  Leegin, 551 U.S. at 887 (internal quotation 

17    marks  omitted);  accord  Major  League  Baseball  Props.,  Inc.  v.  Salvino,  Inc.,  542  F.3d 

18    290,  316  (2d  Cir.  2008)  (“Per  se  treatment  is  not  appropriate  . . .  where  the 



                                                    90 
       
 1    economic  and  competitive  effects  of  the  challenged  practice  are  unclear.”); 

 2    Sulfuric Acid, 703 F.3d at 1011 (“It is a bad idea to subject a novel way of doing 

 3    business  .  .  .  to  per  se  treatment  under  antitrust  law.”).    I  therefore  assume,  for 

 4    the  sake  of  argument,  that  it  is  appropriate  to  apply  the  rule  of  reason  and  to 

 5    analyze  the  competitive  effects  of  Apple’s  horizontal  agreement  with  the 

 6    Publisher Defendants. 

 7           Notably,  however,  the  ample  evidence  here  concerning  the  purpose  and 

 8    effects  of Apple’s  agreement  with  the  Publisher Defendants  affects  the  scope  of 

 9    the rule‐of‐reason analysis called for in this case.  Under a prototypically robust 

10    rule‐of‐reason analysis, the plaintiff must demonstrate an “actual adverse effect” 

11    on competition in the relevant market before the “burden shifts to the defendants 

12    to  offer  evidence  of  the  pro‐competitive  effects  of  their  agreement.”    Geneva 

13    Pharms. Tech. Corp. v. Barr Labs. Inc., 386 F.3d 485, 506‐07 (2d Cir. 2004) (internal 

14    quotation  marks  omitted).    The  factfinder  then  weighs  the  competing  evidence 

15    “to determine if the effects of the challenged restraint tend to promote or destroy 

16    competition.”  Id. at 507.  But not every case that requires rule of reason analysis 

17    “is  a  candidate  for  plenary  market  examination.”    Cal.  Dental Ass’n,  526  U.S.  at 




                                                     91 
       
 1    779.    “What  is  required,  rather,  is  an  enquiry  meet  for  the  case,  looking  to  the 

 2    circumstances, details, and logic of a restraint.”  Id. at 781. 

 3           To that end, the Supreme Court has applied an abbreviated version of the 

 4    rule  of  reason  —  otherwise  known  as  “quick  look”  review  —  to  agreements 

 5    whose anticompetitive effects are easily ascertained.  See id. at 779.  This “quick 

 6    look” effectively relieves the plaintiff of its burden of providing a robust market 

 7    analysis,  see  id.,  by  shifting  the  inquiry  directly  to  a  consideration  of  the 

 8    defendant’s  procompetitive  justifications.    See  XI  Areeda  &  Hovenkamp,  supra, 

 9    ¶ 1914d  (“[W]hen  the  restraint  appears  ‘on  its  face’  to  be  one  that  tends  to  .  .  . 

10    increase  price,”  an  abbreviated  rule‐of‐reason  analysis  “operates  to  shift  the 

11    burden  of  proof  rather  than  to  cut  off  the  inquiry,  as is  usually  true  in  a  per  se 

12    case.”).    Thus,  in  NCAA,  the  Supreme  Court  refrained  from  applying  the  per  se 

13    rule to the challenged television broadcast restrictions, but it did not require an 

14    “elaborate  industry  analysis  .  .  .  to  demonstrate  [their]  anticompetitive 

15    character.”    468  U.S.  at  109  (internal  quotation  marks  omitted).   And  in  Indiana 

16    Federation  of  Dentists,  the  Court  did  not apply  the per  se  rule  to  a  group  boycott 

17    when,  in  the  relevant  market,  the  economic  impact  was  “not  immediately 

18    obvious,”  but  it  nonetheless  dispensed  with  a  full  analysis  of  the  agreement’s 



                                                     92 
       
 1    anticompetitive character.  476 U.S. at 459; see also Major League Baseball, 542 F.3d 

 2    at 317; United States v. Brown Univ., 5 F.3d 658, 669 (3d Cir. 1993). 

 3          Here,  the  same  evidence  supporting  our  determination  that  per  se 

 4    condemnation is the correct way to dispose of this appeal also supports at most a 

 5    “quick  look”  inquiry  under  the  rule  of  reason.    Contrary  to  the  dissent’s 

 6    suggestion, this approach does not somehow “taint” the rule‐of‐reason analysis.  

 7    The  dissent  concedes  that  the  conscious  object  of  Apple’s  signing  its  Contracts 

 8    with  the  Publisher  Defendants  was  to  organize  a  horizontal  conspiracy  among 

 9    them to raise consumer‐facing ebook prices.  See Dissenting Op. at 26 (noting that 

10    “price increases” were “the expected result” of the defendants’ agreement).  It is 

11    unsurprising  in  these  circumstances  that  we  are  easily  able  to  discern  the 

12    anticompetitive  effects  of  that  horizontal  conspiracy.    A  quick‐look  approach 

13    operates  only  to  shift  the  rule‐of‐reason  analysis  directly  to  Apple’s 

14    procompetitive  justifications  for  organizing  the  conspiracy;  I  do  not  give  those 

15    defenses any shorter shrift than I otherwise would under a more robust analysis.  

16    My rejection of Apple’s defenses thus has nothing to do with my application of 

17    the  quick‐look  approach  and  everything  to  do  with  how  unpersuasive  those 

18    defenses are.               



                                                 93 
       
 1                        a.  Market Entry 

 2          Apple’s initial argument that its agreement with the Publisher Defendants 

 3    was  procompetitive  (an  argument  presented  principally  in  an  amicus  brief 

 4    adopted  wholeheartedly  by  the  dissent)  is  that  by  eliminating  Amazon’s  $9.99 

 5    price point, the agreement enabled Apple and other ebook retailers to enter the 

 6    market  and  challenge  Amazon’s  dominance.    But  this  defense  —  that  higher 

 7    prices  enable  more  competitors  to  enter  a  market  —  is  no  justification  for  a 

 8    horizontal  price‐fixing  conspiracy.    As  the  Supreme  Court  has  cogently 

 9    explained: 

10          [I]n any case in which competitors are able to increase the price level 
11          or  to  curtail  production  by  agreement,  it  could  be  argued  that  the 
12          agreement  has  the  effect  of  making  the  market  more  attractive  to 
13          potential  new  entrants.    If  that  potential  justifies  horizontal 
14          agreements  among  competitors  imposing  one  kind  of  voluntary 
15          restraint or another on their competitive freedom, it would seem to 
16          follow that the more successful an agreement is in raising the price 
17          level,  the  safer  it  is  from  antitrust  attack.    Nothing  could  be  more 
18          inconsistent with our cases. 
19     
20    Catalano, 446 U.S. at 649.   

21          Nor does this argument become stronger when it is asserted, as here, that a 

22    horizontal  cartel  at  one  level  of  the  market  promoted  market  entry  at  another, 

23    enhancing competition.  My dissenting colleague’s view that “deconcentrating,” 



                                                  94 
       
 1    Dissenting Op. at 27, Amazon’s share of retail ebook sales justifies concentrating 

 2    power  over  pricing  in  the  hands  of  the  Publisher  Defendants  reflects  a  basic 

 3    misunderstanding  of  the  nature  of  the  competition  that  antitrust  law  protects.  

 4    New  entrants  to  a  market  are  desirable  to  the  extent  that  consumers  would 

 5    choose to buy their products at the price offered.  When a market is concentrated 

 6    and  an  incumbent  firm  is  charging  supracompetitive  prices,  a  new  entrant  can 

 7    benefit  consumers  by  undercutting  the  incumbent’s  prices,  thus  offering  better 

 8    value for the same goods.  Dominant firms who want to deter competition — so 

 9    that  they  can  keep  charging  supracompetitive  prices  —  may  erect  barriers  to 

10    entry to keep these new competitors out, and the dissent is quite right that these 

11    barriers are generally undesirable. 

12          Market  dominance  may,  however,  arise  “as  a  consequence  of  a  superior 

13    product, business acumen, or historic accident,” and is “not only not unlawful; it 

14    is  an  important  element  of  the  free  market  system.”    Trinko,  540  U.S.  at  407 

15    (internal quotation marks omitted).  The ability to provide goods at particularly 

16    low  prices  is  one  way  that  a  firm  can  gain  such  an  edge  in  the  marketplace.  

17    Competitors  are,  of  course,  entitled  to  challenge  dominant  firms  by  offering, 

18    among  other  things,  superior  products  and  lower  prices.    But  success  is  not 



                                                  95 
       
 1    guaranteed.  A dominant firm charging low prices may have proven itself more 

 2    efficient than its competitors, such that a potential new entrant’s inability to earn 

 3    a profit would result not from any artificial “barriers to entry,” but rather from 

 4    the  fact  that,  in  light  of  the  value  proposition  offered  by  the  dominant  firm, 

 5    consumers would not choose to buy the new entrant’s products at the price it is 

 6    willing  and  able  to  offer.    See  Einer  Elhauge,  United  States  Antitrust  Law  and 

 7    Economics  2  (2d  ed.  2011)  (“If  a  firm  makes  a  better  mousetrap,  and  the  world 

 8    beats a path to its door, it may drive out all rivals and establish a monopoly; but 

 9    that is a good result, not a bad one.”). 

10           From this perspective, the dissent’s contention that Apple could not have 

11    entered  the  ebook  retail  market  without  the  price‐fixing  conspiracy,  because  it 

12    could  not  have  profited  either  by  charging  more  than Amazon  or  by  following 

13    Amazon’s pricing, is a complete non sequitur.  The posited dilemma is the whole 

14    point of competition: if Apple could not turn a profit by selling new releases and 

15    bestsellers at $9.99, or if it could not make the iBookstore and iPad so attractive 

16    that consumers would pay more than $9.99 to buy and read those ebooks on its 

17    platform,  then  there  was  no  place  for  its  platform  in  the  ebook  retail  market.  

18    Neither  the  district  court  nor  Plaintiffs  had  an  obligation  to  identify  a  “viable 



                                                   96 
       
 1    alternative”  for  Apple’s  profitable  entry  because  Apple  had  no  entitlement  to 

 2    enter the market on its preferred terms.  Dissenting Op. at 35.   

 3           Although low prices that deter new entry may simply reflect the dominant 

 4    firm’s  efficiency,  it  is  true  that  below‐cost  pricing  can,  under  certain 

 5    circumstances,  be  anticompetitive.    The  dissent  suggests  that Amazon’s  pricing 

 6    gave  it  an  unfair  advantage,  so  that  even  if  Apple  had  priced  ebooks  at  an 

 7    efficient level (whatever that might have been), it still would not have been able 

 8    to  enter  the  market  on  a  profitable  basis.    But  Amazon  was  taking  a  risk  by 

 9    engaging  in  loss‐leader  pricing,  losing  money  on  some  sales  in  order  to 

10    encourage  readers  to  adopt  the  Kindle.    “That  below‐cost  pricing  may  impose 

11    painful losses on its target is of no moment to the antitrust laws if competition is 

12    not injured: It is axiomatic that the antitrust laws were passed for ‘the protection 

13    of  competition,  not  competitors.’”    Brooke  Grp.  Ltd.  v.  Brown  &  Williamson  Tobacco 

14    Corp.,  509 U.S.  209, 224  (1993)  (quoting Brown Shoe  Co.  v.  United  States,  370  U.S. 

15    294, 320 (1962)).  Because lower prices improve consumer welfare (all else being 

16    equal),  below‐cost  pricing  is  unlawfully  anticompetitive  only  if  there  is  a 

17    “dangerous probability” that the firm engaging in it will later recoup its losses by 

18    raising prices to monopoly levels after driving its rivals out of the market.  Id.  If 



                                                   97 
       
 1    Apple  and  the  Publisher  Defendants  thought  that Amazon’s  conduct  was  truly 

 2    anticompetitive  under  this  standard,  they  could  have  sued  under  §  2  of  the 

 3    Sherman Act.  (Whether DOJ would have pursued its own enforcement action is 

 4    of  unclear  relevance  given  the  availability  of  a  private  remedy.)    Failing  that, 

 5    Amazon’s  pricing  was  part  of  the  competitive  landscape  that  competing  ebook 

 6    retailers had to accept.22   

 7               Instead,  the  dissent  invites  conduct  that  is  strictly  prohibited  by  the 

 8    Sherman Act — horizontal collusion to fix prices — to cure a perceived abuse of 

 9    market  power.    Whatever  its  merit  in  the  abstract,  that  preference  for  collusion 

10    over  dominance  is  wholly  foreign  to  antitrust  law.    See  Trinko,  540  U.S.  at  408 

11    (referring  to  collusion  as  the  “supreme  evil  of  antitrust”).    Because  of  the  long‐

12    term threat to competition, the Sherman Act does not authorize horizontal price 

13    conspiracies  as  a  form  of  marketplace  vigilantism  to  eliminate  perceived 

14    “ruinous  competition”  or  other  “competitive  evils.”    Maricopa  Cnty.  Med.  Soc’y, 

15    457 U.S. at 346 (quoting Socony‐Vacuum Oil, 310 U.S. at 221).  Indeed, the attempt 

16    to  justify  a  conspiracy  to  raise  prices  “on  the  basis  of  the  potential  threat  that 

                                                    
               While the dissent accuses us of supposing that “competition should be genteel, 
                 22

      lawyer‐designed, and fair under sporting rules,” Dissenting Op. at 5, it is the dissent’s 
      position that would have ebook consumers subsidize Apple’s entry into the market by 
      paying more for ebooks so that Apple would not have to compete on price.   

                                                       98 
       
 1    competition poses . . . is nothing less than a frontal assault on the basic policy of 

 2    the  Sherman  Act.”    Nat’l  Soc’y  of  Prof’l  Eng’rs,  435  U.S.  at  695.    And  it  is 

 3    particularly  ironic  that  the  “terms”  that  Apple  was  able  to  insist  upon  by 

 4    organizing a cartel of Publisher Defendants to move against Amazon — namely, 

 5    the elimination of retail price competition — accomplished the precise opposite 

 6    of  what  new  entrants  to  concentrated  markets  are  ordinarily  supposed  to 

 7    provide.      In  short,  Apple  and  the  dissent  err  first  in  equating  a  symptom  (a 

 8    single‐retailer market) with a disease (a lack of competition), and then err again 

 9    by prescribing the disease itself as the cure. 

10           The dissent’s “frontal assault” on competition law is not only wrong as a 

11    legal matter for all the reasons just given; it is also, despite its professed fidelity 

12    to the district court’s view of the facts, premised on various mischaracterizations 

13    of  the  record.    Put  simply,  it  is  far  from  clear  that  either  Apple  itself  or  other 

14    ebook  retailers  could  not  have  entered  the  ebook  retail  market  without Apple’s 

15    efforts  with  the  Publisher  Defendants  to  eliminate  price  competition.    As  the 

16    district  court  noted,  “[Apple]  did  not  attempt  to  argue  or  show  at  trial  that  the 

17    price  of  admission  to  new  markets  must  be  or  is  participation  in  illegal  price‐

18    fixing schemes” and did not “suggest[] that the only way it could have entered 



                                                     99 
       
 1    the  e‐book  market  was  to  agree  with  the  Publisher  Defendants  to  raise  e‐book 

 2    prices.”  Apple, 952 F. Supp. 2d at 708.   

 3           The district court’s statement that Apple feared “losing money if it tried or 

 4    was  forced  to  match  Amazon’s  pricing,”  Id.  at  658  —  the  peg  on  which  the 

 5    dissent  largely  hangs  its  argument  —  is  hardly  a  conclusive  finding  that Apple 

 6    would  have  lost  money  had  it  entered  a  market  that  featured  retail  price 

 7    competition.    Barnes  &  Noble,  for  its  part,  had  chosen  to  enter  and  stay  in  the 

 8    market  in  the  face  of  Amazon’s  pricing.    Google,  too,  had  plans  to  enter  the 

 9    ebook market before Apple launched the iBookstore.  Moreover, the district court 

10    never found that Apple could not have entered the market on a wholesale model 

11    while  charging  more  than Amazon  for  new  releases  and  bestsellers.    To  fill  this 

12    hole  in  its  theory,  the  dissent  suggests  that  Apple  would  have  “impair[ed]  its 

13    brand” by charging more than Amazon.  Dissenting Op. at 34 (internal quotation 

14    marks  omitted).    But  putting  aside  the  fact  that Apple’s  perception  of  its  brand 

15    value is irrelevant — does the dissent really think it is desirable to require more 

16    efficient competitors to charge the same as their less efficient rivals solely so the 

17    latter  will  be  spared  the  indignity  of  not  charging  the  best  price?  —  the  district 

18    court  actually  found  that  Apple  believed  it  would  have  been  “unrealistic[]”  to 



                                                    100 
       
 1    charge more than its price caps after switching to an agency model, Apple, 952 F. 

 2    Supp. 2d at 692, a finding that says nothing about what Apple would have been 

 3    willing to charge under a wholesale model.   

 4               The  record  makes  clear  the  flaws  in  the  dissent’s  argument.    When  Cue 

 5    was  still  contemplating  a  wholesale  model,  his  objective  was  not  for  Apple’s 

 6    pricing to match Amazon’s precisely, but rather for that pricing to be “generally 

 7    competitive.”    J.A.  1758.    And  had  Apple  opted  to  compete  on  both  price  and 

 8    platform  but  concluded  that  it  could  not  match  Amazon’s  $9.99  pricing,  some 

 9    consumers  might  well  have  paid  somewhat  more  to  read  new  releases  and 

10    bestsellers  on  the  iPad,  a  revolutionary  ereader  boasting  many  more  features 

11    than the Kindle.23  The iPad was coming to market with or without a price‐fixing 

                                                    
                 A prediction that consumers would have paid more to read ebooks on the iPad 
                 23

      than  on  the  Kindle  because  of  the  iPad’s  improved  reading  experience  or  other 
      attractive features does not somehow suggest that ebooks are “Veblen goods [or] Giffen 
      goods.”  Dissenting Op. at 33 n.7.  The dissent also suggests that Apple could not have 
      depended on the iPad’s hardware advantages as part of a strategy to charge more than 
      Amazon because antitrust law would have required it to open up the iPad to a Kindle 
      app.  Id. at 34.  But for a unilateral refusal to deal to be unlawful, the defendant must 
      have monopoly power, which Apple plainly did not.  See, e.g., United States v. Microsoft 
      Corp.,  253  F.3d  34,  51  (D.C.  Cir.  2001)  (en  banc)  (“While  merely  possessing  monopoly 
      power is not itself an antitrust violation, it is a necessary element of a monopolization 
      charge.” (citation omitted)); Elhauge, supra, at 268 (“A firm that lacks dominant market 
      power  . . .  can  unilaterally  choose  with  whom  they  deal  without  fear  of  antitrust 
      liability.”);  see  also  Trinko,  540  U.S.  at  408  (“Under  certain  circumstances,  a  refusal  to 
      cooperate with rivals can constitute anticompetitive conduct and violate § 2.  We have 
      been  very  cautious  in  recognizing  such  exceptions,  because  of  the  uncertain  virtue  of 
                                                       101 
       
 1    conspiracy, and some iPad owners who wanted to read ebooks surely would not 

 2    have  wanted  to  buy  a  separate  Kindle  solely  to  benefit  from  Amazon’s  $9.99 

 3    pricing for new releases and bestsellers.  (Whether Apple would have viewed its 

 4    profits  under  that  scenario  as  large  enough  to  justify  entry  is  not  an  antitrust 

 5    concern.)   

 6               In actuality, the district court’s fact‐finding illustrates that Apple organized 

 7    the Publisher Defendants’ price‐fixing conspiracy not because it was a necessary 

 8    precondition  to  market  entry,  but  because  it  was  a  convenient  bargaining  chip.  

 9    Apple was operating under a looming deadline and recognized that, by aligning 

10    its  interests  with  those  of  the Publisher Defendants  and  offering  them  a  way to 

11    raise prices across the ebook market, it could gain quick entry into the market on 

12    extremely  favorable  terms,  including  the  elimination  of  retail  price  competition 

13    from Amazon.  But the offer to orchestrate a horizontal conspiracy to raise prices 

14    is not a legitimate way to sweeten a deal.    

15               The  facts  also  do  not  support  the  conclusion  that  Amazon’s  market 

16    position would have discouraged other ebook retailers from entering the market 

17    absent the price‐fixing conspiracy orchestrated by Apple.  Amazon popularized 
                                                                                                                                                        
      forced sharing and the difficulty of identifying and remedying anticompetitive conduct 
      by a single firm.”). 

                                                                           102 
       
 1    ebooks with the launch of the Kindle in late 2007, and enjoyed a strong market 

 2    position  because  of  its  innovation.    Cf.  Trinko,  540  U.S.  at  407  (noting  that  the 

 3    opportunity to gain market power “induces risk taking that produces innovation 

 4    and economic growth”).  Barnes & Noble was Amazon’s first major competitor, 

 5    and when it entered the market — on a wholesale model — with the introduction 

 6    of  the  Nook  in  2009,  it  began  to  erode Amazon’s  market  share.    The  iPad  itself 

 7    also promised to introduce more competition with or without Apple’s iBookstore 

 8    by  providing  a  platform  for  companies  to  build  ebook  marketplaces  without 

 9    investing  in  tablet  development.    These  new  entrants  gave  publishers  more 

10    leverage  to  negotiate  for  alternative  sales  models  or  different  pricing.    Indeed, 

11    publishers  were  already  in  separate  discussions  about  an  agency  model  with 

12    Barnes & Noble before Apple offered a way to swap the rigors of competition for 

13    the comfort of collusion.   

14           To  summarize,  the  district  court  made  no  finding  that  a  horizontal 

15    conspiracy  to  eliminate  price  competition  in  the  ebook  retail  market  was 

16    necessary to bring more retailers into the market to challenge Amazon, nor does 

17    the  record  evidence  support  this  conclusion.    More  importantly,  even  if  there 

18    were  such  evidence,  the  fact  that  a  competitor’s  entry  into  the  market  is 



                                                   103 
       
 1    contingent  on  a  horizontal  conspiracy  to  raise  prices  only  means  (absent 

 2    monopolistic conduct by the market’s dominant firm, which cannot lawfully be 

 3    challenged by collusion) that the competitor is inefficient, i.e., that its entry will 

 4    not  enhance  consumer  welfare.    For  these  reasons,  I  would  reject  the  argument 

 5    that  Apple’s  entry  into  the  market  represented  an  important  procompetitive 

 6    benefit of the horizontal price‐fixing conspiracy it orchestrated. 

 7                 b. Other Justifications 

 8          Apart  from  its  and  other  retailers’  entry  into  the  market, Apple  points  to 

 9    other  purported  procompetitive  benefits  of  its  agreement  with  the  Publisher 

10    Defendants,  namely,  eventual  price  decreases  in  the  ebook  industry  and  the 

11    various  technological  innovations  embedded  in  the  iPad.    The  district  court 

12    correctly  concluded  that  Apple  failed  to  establish  a  connection  between  these 

13    benefits and the conspiracy among Apple and the Publisher Defendants.  Apple, 

14    952 F. Supp. 2d at 694; see NCAA, 468 U.S. at 113‐15 (concluding that the need to 

15    coordinate to produce intercollegiate athletics was not related to coordination on 

16    television rights); XI Areeda & Hovenkamp, supra, ¶ 1908b.   

17          While it may be true that ebook prices eventually declined industry‐wide, 

18    new  publishers  were  adopting  the  digital  format  and  prices  were  falling  even 



                                                 104 
       
 1    before Apple’s  entry  into  the  market.   Apple  did  not  introduce  any  admissible 

 2    evidence  linking  the  continued  influx  of  new  titles  into  the  ebook  market  to  its 

 3    agreement  with  the  Publisher  Defendants.24    Nor  did  it  provide  an  explanation 

 4    for how this price‐fixing agreement altered the business and pricing decisions of 

 5    other publishers in a procompetitive direction.  The district court’s refusal to give 

 6    Apple credit for these trends was therefore proper. 

 7               The  technological  innovations  embedded  in  the  iPad  are  similarly 

 8    unrelated  to  Apple’s  agreement  with  the  Publisher  Defendants.    The  iPad’s 

 9    backlit touchscreen, audio and video capabilities, and ability to offer consumers a 

10    number  of  services on  a  single  device  revolutionized  tablet  computing.    But,  as 

                                                    
                Apple sought to introduce expert testimony from Dr. Michelle Burtis, which it 
                 24

      believed would link continued long‐term growth and price changes to its launch of the 
      iBookstore.  However, the district court excluded this testimony on the grounds that Dr. 
      Burtis  “did  not  offer  any  scientifically  sound  analysis  of  the  cause  for  this  purported 
      price  decline  or  seek  to  control  for  the  factors  that  may  have  led  to  it.”    Apple,  952  F. 
      Supp. 2d at 694 n.61.  This was no abuse of discretion.  See Zerega Ave. Realty, 571 F.3d at 
      212‐13.    “[T]he  proponent  of  expert  testimony  has  the  burden  of  establishing  by  a 
      preponderance of the evidence” that the expert’s opinion is based on sufficient facts, is 
      the  product  of  reliable  principles  and  methods,  and  applies  those  principles  and 
      methods reliably to the facts at hand.  United States v. Williams, 506 F.3d 151, 160 (2d Cir. 
      2007); see Fed. R. Evid. 702.  Dr. Burtis merely compared the average ebook prices from 
      the  two  years  before  Apple’s  entry  into  the  market  with  the  average  prices  two  years 
      after.  She did not account for the rapid growth and change in that industry or explain 
      the  process  she  used  to  determine  whether  Apple’s  agency  agreements  were 
      responsible for lower prices.  See Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997); United 
      States v. Dukagjini, 326 F.3d 45, 54 (2d Cir. 2003).  The district court therefore acted well 
      within its discretion in excluding Dr. Burtis’s testimony. 

                                                         105 
       
 1    Apple’s witnesses testified, the company had every intention of bringing the iPad 

 2    to  market  with  or  without  the  iBookstore.    Moreover,  Apple  was  not  the  only 

 3    entity that could use the iPad’s new features to enhance the ebook experience—

 4    other retailers, or the publishers themselves, could have designed and launched 

 5    ebook  applications  on  the  platform.    The  district  court  was  correct  not  to  score 

 6    these hardware innovations as procompetitive benefits of the agreement between 

 7    Apple and the Publisher Defendants to raise prices. 

 8           Accordingly, I agree with the district court’s decision that, under the rule 

 9    of  reason,  the  horizontal  agreement  to  raise  consumer‐facing  ebook  prices  that 

10    Apple  orchestrated  unreasonably  restrained  trade.    But  given  the  clear 

11    applicability of the per se rule in this context, the analysis here is largely offered 

12    in response to the dissent.  I also confidently join with my concurring colleague 

13    in  affirming  the  district  court’s  conclusion  that  Apple  committed  a  per  se 

14    violation of § 1 of the Sherman Act. 

15                                   III.  The Injunctive Order 

16           Next, Apple and two of the Publisher Defendants — Macmillan and Simon 

17    & Schuster — challenge specific portions of the district court’s September 5, 2013 

18    injunctive order.  In particular, Macmillan and Simon & Schuster ask us to vacate 



                                                  106 
       
 1    the  provision  which  prohibits  Apple,  for  a  period  of  time,  from  entering 

 2    agreements  with  the  Publisher  Defendants  that  restrict  its  ability  to  set  ebook 

 3    prices.  S.P.A. 205.  Apple separately seeks vacatur of a provision requiring it to 

 4    apply the same terms and conditions to ebook applications in its App Store as it 

 5    does  to  other  applications,  and  of  the  district  court’s  decision  to  appoint  a 

 6    compliance monitor.  We address each of the parties’ arguments in turn. 

 7           A. Macmillan and Simon & Schuster 

 8           In the September 5, 2013 injunctive order, the district court mandated that 

 9    “Apple  shall  not  enter  into  or  maintain  any  agreement  with  a  Publisher 

10    Defendant that restricts, limits, or impedes Apple’s ability to set, alter, or reduce 

11    the  Retail  Price  of  any  E‐book  or  to  offer  price  discounts  or  any  other  form  of 

12    promotions.”    S.P.A.  205.    This  prohibition  began  upon  entry  of  the  order  and 

13    expires  at  different  times  for  each  of  the  Publisher  Defendants.    The  earliest 

14    expiration  date  lifts  the  ban  for  agreements  between  Apple  and  Hachette 

15    beginning  24  months  after  entry  of  the  injunctive  order.    Expiration  dates  for 

16    agreements with each of the other Publisher Defendants are then set in six‐month 

17    intervals, with Simon & Schuster’s ban expiring 36 months after entry of the final 

18    judgment and Macmillan’s ban ending after 48 months. 



                                                   107 
       
 1               Macmillan  and  Simon  &  Schuster  seek  vacatur  of  this  prohibition.    Both 

 2    publishers  are  subject  to  separate  consent  decrees,  which  prohibit  them  from 

 3    signing agreements with any ebook retailers which restrict the retailer’s ability to 

 4    “set, alter, or reduce” ebook prices, “or to offer price discounts.”  J.A. 1126; J.A. 

 5    1148.    The  prohibition  lasts  two  years  for  Simon  &  Schuster  and  23  months  for 

 6    Macmillan.    According  to  both  Publisher  Defendants,  the  district  court’s 

 7    injunctive order against Apple, in light of these consent decrees, is unlawful for 

 8    two reasons.  First, they contend that the injunctive order impermissibly modifies 

 9    their consent decrees by extending the time during which they cannot negotiate 

10    to restrict the price at which Apple sells ebooks.25  Second, they argue that DOJ 

11    should have been judicially estopped from seeking a prohibition on agreements 

12    limiting Apple’s discounting authority that lasts longer than two years because, 

13    in  the  filings  in  support  of  the  consent  decrees,  it  argued  that  two  years  was  a 

14    sufficient  amount  of  time  to  restore  competition  in  the  ebook  market.    Neither 

15    objection is persuasive. 




                                                    
                Macmillan  also  contends  that  the  injunctive  order  broadens  the  restrictions 
                 25

      imposed  by  its  consent  decree  because  the  decree  allows  the  company  to  set  certain 
      limits on price discounts, which it can no longer set for ebooks sold by Apple. 

                                                       108 
       
 1           We  begin  with  the  argument  that  the  injunctive  order  impermissibly 

 2    amended  the  Publisher  Defendants’  consent  decrees.    Federal  Rule  of  Civil 

 3    Procedure 60(b) establishes the grounds for seeking “relief from a final judgment, 

 4    order,  or  proceeding,”  Fed.  R.  Civ.  P.  60(b),  including  modifications  of  consent 

 5    decrees.    Rufo  v.  Inmates  of  Suffolk  Cnty.  Jail,  502  U.S.  367,  378‐79  (1992);  United 

 6    States  v.  Eastman  Kodak  Co.,  63  F.3d  95,  101  (2d  Cir.  1995).    The  rule  adopts  a 

 7    flexible  approach,  enumerating  specific  reasons  for  modification  while  also 

 8    allowing  alterations  for  “any  other  reason  that  justifies  relief.”    Fed.  R.  Civ.  P. 

 9    60(b).  “[A] party seeking an alteration” under this catch‐all provision bears the 

10    “burden  of  establishing  that  a  significant  change  in  circumstances  warrants  the 

11    modification.”  United States v. Sec’y of Hous. & Urban Dev., 239 F.3d 211, 217 (2d 

12    Cir. 2001). 

13           The Publisher Defendants’ argument rests on the premise that the district 

14    court’s  injunctive  order  modified  their  consent  decrees  and  therefore  should 

15    have  complied  with  Rule  60(b)’s  requirements.    The  premise  is  incorrect.  

16    Macmillan’s  and  Simon  &  Schuster’s  consent  decrees  prohibit  them  from 

17    restricting  any  retailer’s  authority  to  set  prices.    The  injunctive  order  does  not 

18    alter the terms of those decrees.  Instead, it provides relief against a different party 



                                                     109 
       
 1    by  limiting  Apple’s  authority  to  negotiate  away  its  ability  to  set  prices  in 

 2    agreements  with  any  of  the  Publisher  Defendants.    The  fact  that  the  order  also 

 3    has  the  effect  of  preventing  the  Publisher  Defendants  from  restricting  Apple’s 

 4    pricing  authority  does  not  render  it  “[r]elief  from  a  final  judgment,  order,  or 

 5    proceeding”  requiring  a  motion  under  Rule  60(b).    Fed.  R.  Civ.  P.  60(b).      A 

 6    consent  decree  is  “enforced  as  [an]  order[],”  but  “construed  largely  as  [a] 

 7    contract[].”    SEC  v.  Citigroup  Global  Mkts.,  Inc.,  752  F.3d  285,  297  (2d  Cir.  2014) 

 8    (internal quotation marks omitted).  Its scope must be discerned within its “four 

 9    corners,  and  not  by  reference  to  what  might  satisfy  the  purposes  of  one  of  the 

10    parties to it.”  United States v. Armour & Co., 402 U.S. 673, 682 (1971); see also Perez 

11    v. Danbury Hosp., 347 F.3d 419, 424 (2d Cir. 2003).  An injunctive order against an 

12    entity that is not party to the consent decree and neither changes the terms of nor 

13    interprets the decree does not modify the contract and therefore does not require 

14    a  Rule  60(b)  motion.    Indeed,  as  a  practical  matter,  injunctions  often  alter  the 

15    options available to other parties.  Rule 60(b) does not hold district courts issuing 

16    injunctions to a higher standard simply because the injunction may affect rights 

17    addressed in a different party’s consent decree. 




                                                    110 
       
 1           Macmillan  and  Simon  &  Schuster’s  judicial  estoppel  argument  fares  no 

 2    better.  Judicial estoppel is “invoked by a court at its discretion,” and is designed 

 3    to  “protect  the  integrity  of  the  judicial  process  by  prohibiting  parties  from 

 4    deliberately changing positions according to the exigencies of the moment.”  New 

 5    Hampshire  v.  Maine,  532  U.S.  742,  749‐50  (2001)  (citation  omitted)  (internal 

 6    quotation  marks  omitted).    While  the  propriety  of  applying  estoppel  depends 

 7    heavily on the “specific factual context[]” before the court, we typically consider 

 8    whether  the  party’s  argument  is  “clearly  inconsistent  with  its  earlier  position,” 

 9    whether  the  party  “succeeded  in  persuading  a  court  to  accept”  that  earlier 

10    position, and whether the “party seeking to assert an inconsistent position would 

11    derive an unfair advantage or impose an unfair detriment on the opposing party 

12    if not estopped.  Id. at 750‐51 (internal quotation marks omitted); see also Adelphia 

13    Recovery Trust v. Goldman, Sachs & Co., 748 F.3d 110, 116 (2d Cir. 2014).  “[R]elief 

14    is granted only when the . . . impact on judicial integrity is certain.”  Republic of 

15    Ecuador  v.  Chevron  Corp.,  638  F.3d  384,  397  (2d  Cir.  2011)  (internal  quotation 

16    marks omitted). 

17           We conclude that DOJ’s arguments in support of the injunctive order were 

18    neither  so  clearly  inconsistent  with  its  earlier  arguments  nor  so  unfairly 



                                                 111 
       
 1    detrimental  to  the  Publisher  Defendants  as  to  warrant  judicial  estoppel.    In 

 2    support  of  the  consent  decrees,  the  Justice  Department  argued  that  a  two‐year 

 3    ban  on  restricting  retailers’  abilities  to  set  prices  was  sufficient  to  “allow 

 4    movement  in  the  marketplace  away  from  collusive  conditions.”    J.A.  1055.    It 

 5    then  pushed  for  a  longer,  five‐year  restriction  on  agreements  specifically  with 

 6    Apple.    While  facially  inconsistent,  we  have  emphasized  the  need  to  “carefully 

 7    consider the contexts in which apparently contradictory statements are made to 

 8    determine  if  there  is,  in  fact,  direct  and  irreconcilable  contradiction.”    Rodal  v. 

 9    Anesthesia  Grp.  of  Onondaga,  P.C.,  369  F.3d  113,  119  (2d  Cir.  2004).    And  here, 

10    context  is  particularly  important.    The  consent  decrees  ban  certain  agreements 

11    between the Publisher Defendants and any retailers.  The injunctive order, on the 

12    other hand, pertained only to the Publisher Defendants’ agreements with Apple.  

13    Given  the  extensive  factfinding  at  trial  about  the  relationship  that  Apple 

14    developed with the Publisher Defendants and its willingness to coordinate their 

15    conspiracy, DOJ had a basis for distinguishing the length of the restrictions in the 

16    consent decrees from those in the injunctive order.  This was not a case of a party 

17    reversing  courses,  to  the  detriment  of  the  legal  system,  “simply  because  his 

18    interests have changed.”  New Hampshire, 532 U.S. at 749. 



                                                   112 
       
 1          Furthermore,  the  district  court  did  not  approve  the  Justice  Department’s 

 2    request for a five‐year ban on all discounting restrictions between Apple and the 

 3    Publisher  Defendants.    Instead,  the  injunctive  order  adopts  an  interval‐based 

 4    system,  which  prevents  Apple  from  agreeing  to  limit  its  pricing  authority  for 

 5    between 24 and 48 months depending on the Publisher Defendant.  The district 

 6    court  imposed  this  interval  system  so  “there  would  be  no  point  in  time  when 

 7    Apple would be renegotiating with all of the publisher defendants at once[, and] 

 8    no one point in time when [a] publisher defendant[] could be assured that it was 

 9    taking the same bargaining position as its peers vis‐à‐vis Apple.”  J.A. 2376.  This 

10    independent rationale for the injunctive order ensures that DOJ’s argument did 

11    not  produce  “inconsistent  results”  or  compromise  the  integrity  of  the  judicial 

12    process.  Simon v. Safelite Glass Corp., 128 F.3d 68, 72 (2d Cir. 1997).                     




                                                113 
       
1               B. Apple 

2               Apple, like Macmillan and Simon & Schuster, objects to the portion of the 

3    injunctive  order  preventing  it  from  agreeing  to  limit  its  pricing  authority.    In 

4    addition, the company asks us to vacate another provision, which requires it to 

5    “apply  the  same  terms  and  conditions  to  the  sale  or  distribution  of  an  E‐book 

6    App  through  Apple’s  App  Store  as  [it]  applies  to  all  other  apps  sold  or 

7    distributed  through  [the] App  Store.”    S.P.A.  207.   Apple  contends  that  neither 

8    provision is necessary to protect the public.26  We disagree. 


                                                   
                 Apple  also  argues  that  the  district  court’s  decision  to  appoint  a  monitor  to 
                26

     supervise the company’s compliance with the injunction went beyond its powers under 
     the Sherman Act and violated both Federal Rule of Civil Procedure 53 and separation‐
     of‐powers  principles.    Apple  devoted  only  two  conclusory  sentences  to  these  three 
     separate  facial  challenges  to  the  district  court’s  authority.    We  therefore  deem  the 
     arguments forfeited and do not consider them.  Frank v. United States, 78 F.3d 815, 833 
     (2d  Cir.  1996)  (“Issues  not  sufficiently  argued  are  in  general  deemed  waived  and  will 
     not be considered  on  appeal.”),  vacated  on  other grounds,  521 U.S. 1114  (1997); Zhang v. 
     Gonzales,  426  F.3d  540,  545  n.7  (2d  Cir.  2005).    We  also  note  that,  following  Rule  53’s 
     amendment  in  2003,  the  Advisory  Committee  stated  that  “[r]eliance  on  a  master” 
     appointed  under  that  Rule  “is  appropriate  when  a  complex  decree  requires  complex 
     policing, particularly when a party has proved resistant or intransigent,” and that both 
     the Supreme Court and this Court have approved such appointments.  Fed. R. Civ. P. 53 
     advisory committee’s note (2003 Amendments) (citing Local 38 of the Sheet Metal Workers’ 
     Int’l  Ass’n  v.  E.E.O.C.,  478  U.S.  421,  481‐82  (1986));  see  also  Republic  of  the  Philippines  v. 
     N.Y.  Land  Co.,  852  F.2d  33,  36‐37  (2d  Cir.  1988)  (collecting  cases).    In  light  of  this 
     background,  it  would  be  inappropriate  to  excuse Apple’s  failure  to  argue and  for  this 
     panel  to  entertain  its  facial  challenges  to  the  district  court’s  authority  on  the  scant 
     briefing before us. 
             Judge  Jacobs,  who  sat  on  a  separate  panel  of  this  Court  that  considered  an  as‐
     applied challenge to the monitor’s conduct, contends that “the injunction warps the role 
                                                         114 
      
 1               “A  Government  plaintiff,  unlike  a  private  plaintiff,  must  seek  to  obtain 

 2    relief necessary to protect the public from further anticompetitive conduct and to 

 3    redress  anticompetitive  harm.”    F.  Hoffmann‐La  Roche  Ltd.  v.  Empagran  S.A.,  542 

 4    U.S.  155,  170  (2004)  (emphasis  added).    Thus,  “[w]hen  the  purpose  to  restrain 

 5    trade appears from a clear violation of law, it is not necessary that all untraveled 

 6    roads to that end be left open and that only the worn one be closed.”  Int’l Salt Co. 

 7    v.  United  States,  332  U.S.  392,  400  (1947),  abrogated  on  other  grounds  by  Ill.  Tool 

 8    Works Inc. v. Independent Ink, Inc., 547 U.S. 28 (2006).  The district court has “large 

 9    discretion to model [its] judgments to fit the exigencies of the particular case,” id., 

10    and  “all  doubts”  about  the  remedy  are  to  be  “resolved  in  [the  Government’s] 

11    favor,” United States v. E.I. du Pont de Nemours & Co., 366 U.S. 316, 334 (1961). 

12               The district court was well within its discretion to restrict Apple’s ability to 

13    give  up  its  pricing  authority  and  to  require  that Apple  treat  ebook  applications 

14    the same way that it treats other applications.  Apple relinquished its authority to 

                                                                                                                                                        
      of a neutral, court‐appointed referee into that of an adversary party.”  Dissenting Op. at 
      36.    Whatever  the  merits  of  this  argument,  it  is  not  properly  before  us  on  this  appeal.  
      Here, Apple has asserted only (and without argumentation of any sort) that appointing 
      a  monitor,  in  general,  violates  the  Sherman  Act,  Rule  53,  and  separation‐of‐powers 
      principles.    The  dissent’s  position  eschews  that  broad  facial  challenge  and  instead 
      focuses  on  the  conduct  of  the  monitor  in  this  particular  case,  drawing  entirely  on  a 
      record  not  before  this  panel,  but  presented  to  a  separate  panel  in  another  appeal.    See 
      United  States  v.  Apple  Inc.,  2015  WL  3405534  (2d  Cir.  2015).    We  do  not  believe  it  is 
      proper to resolve this appeal with reference to arguments that Apple has failed to make. 
                                                                           115 
       
 1    set  prices  as  part  of  its  conspiracy  with  the  Publisher  Defendants.    By  delaying 

 2    Apple’s  ability  to  renegotiate  similar  restrictions  and  arranging  for  the 

 3    restrictions  to  expire  at  different  times  for  each  Publisher  Defendant,  the 

 4    injunctive order ensured that Apple and the Publisher Defendants would not be 

 5    able  to  use  that  same  strategy  as  part  of  a  new  conspiracy.    The  provision 

 6    requiring  ebook  applications  in  the  App  Store  to  receive  the  same  terms  and 

 7    conditions as other applications furthers that goal.  The district court expressed 

 8    concern that Apple and the Publisher Defendants may use ebook applications to 

 9    circumvent the injunction’s rules about Apple’s pricing authority, or that Apple 

10    may impose restrictions on ebook applications to punish publishers who refused 

11    to act in concert with their competitors.  For instance, the court found evidence 

12    that Random House eventually joined the iBookstore on Apple’s desired terms in 

13    part because Apple prevented the company from launching an ebook application 

14    in  the  App  Store.    The  district  court  was  therefore  correct  to  decide  that  these 

15    provisions  of  the  injunctive  order  were  “necessary  to  protect  the  public  from 

16    further anticompetitive conduct.”  F. Hoffmann‐La Roche, 542 U.S. at 170. 




                                                   116 
       
1                                          CONCLUSION 

2           We have considered the appellants’ remaining arguments and find them to 

3    be without merit.  Because we conclude that Apple violated § 1 of the Sherman 

4    Act by orchestrating a horizontal conspiracy among the Publisher Defendants to 

5    raise  ebook  prices,  and  that  the  injunctive  relief  ordered  by  the  district  court  is 

6    appropriately  designed  to  guard  against  future  anticompetitive  conduct,  the 

7    judgment of the district court is AFFIRMED. 




                                                   117 
      
 1          Lohier, Circuit Judge, concurring in part and concurring in the judgment: 


 2          I join in the majority opinion except for part II.B.2 relating to the 

 3    application of the rule of reason.  In my view, Apple’s appeal rises or falls based 

 4    on the application of the per se rule.  That rule clearly applies to the central 

 5    agreement in this case (and the only agreement alleged to be unlawful): the 

 6    publishers’ horizontal agreement to fix ebook prices.  Cf. Leegin Creative Leather 

 7    Prods., Inc. v. PSKS, Inc., 551 U.S. 877, 893 (2007) (vertical agreements “may . . . 

 8    be useful evidence for a plaintiff attempting to prove the existence of a horizontal 

 9    cartel”).  I would affirm on that basis alone.   


10          That said, I recognize that the publisher defendants, who used Apple both 

11    as powerful leverage against Amazon and to keep each other in collusive check, 

12    may appear to be more culpable than Apple.  And there is also some surface 

13    appeal to Apple’s argument that the ebook market, in light of Amazon’s virtually 

14    uncontested dominance, needed more competition.  But more corporate bullying 

15    is not an appropriate antidote to corporate bullying.  It cannot have been lawful 

16    for Apple to respond to a competitor’s dominant market power by helping rival 

17    corporations (the publishers) fix prices, as the District Court found happened 

18    here.  However sympathetic Apple’s plight and the publishers’ predicament may 
19    have been, I am persuaded that permitting “marketplace vigilantism,” Majority 

20    Op. at 9, would do far more harm to competition than good, would be disastrous 

21    as a policy matter, and is in any event not sanctioned by the Sherman Act.  
DENNIS JACOBS, Circuit Judge, dissenting:




      I respectfully dissent.

      This appeal is taken by Apple Inc. from a judgment in the United States

District Court for the Southern District of New York (Cote, J.), awarding an

antitrust injunction in favor of the United States, 31 states, the District of

Columbia, and the Commonwealth of Puerto Rico. The plaintiffs’ claims are

premised on Apple’s conduct as a prospective retailer of e-books. I vote to

reverse.

                                        * * *

      I have no quarrel with the district court’s conscientious findings of fact; I

affirmatively rely on them, and cite them throughout. The 156 pages of findings

track communications and interactions that happened over the 48-day course of

events, detail by detail. See United States v. Apple Inc., 952 F. Supp. 2d 638, 655-

81 (S.D.N.Y. 2013) (“Apple I”). All that is needed to decide the case, however, are

the schematic facts that show the architecture of the horizontal and vertical

arrangements and the dynamics of the competitive forces. They are set out in a




                                           1
nutshell in the following paragraphs, and at somewhat greater length in the

Background section of this opinion.

      As Apple was preparing the launch of its first iPad tablet in 2009, the

company recognized that the device could support e-books, and gave

consideration to including an e-book retail platform. However, Amazon had

preceded Apple in the market, had established a 90 percent ascendency in sales

of e-books, and was effectively excluding new entrants by offering bestsellers at a

price ($9.99) that for many books was below the prices Amazon was paying

publishers.

      Although Apple was positioned to enter the retail market, it was unwilling

to do so on terms that would incur a loss on e-book sales (as would happen if it

met Amazon’s below-cost price), or that would impair its brand and likely fail (as

would happen if it charged more than Amazon). So, as a condition to its entry as

a competing buyer for the publishers’ wares, Apple insisted that the publishers

agree to a distribution model that would lower that barrier to retail entry.

      The new distribution model was implemented by several terms in Apple’s

contracts with publishers: agency pricing, tiered price caps, and a most-favored-

nation clause. It is conceded that none of those terms is, standing alone, illegal.


                                          2
Apple also encouraged publishers to implement agency pricing in their contracts

with other retailers. Although publishers were unhappy about Amazon’s below-

cost price for e-books (which eroded the publishers’ hardcover sales) no one

publisher alone could counter Amazon. In short order, five of the country’s six

largest publishers agreed to Apple’s terms and jointly pressured Amazon to

adopt agency pricing. The publishers thereby prevailed in what the district court

found to be a horizontal price-fixing conspiracy. The barrier to entry thus

removed, Apple entered the retail market as a formidable competitor. In the

deconcentrated market, Amazon’s 90 percent market share is now 60 percent.

      (I acknowledge that, in adducing facts found by the district court, this

opinion unavoidably casts imputations on Amazon. Fairness requires

acknowledgment that Amazon has not appeared in this litigation and has not

had a full opportunity to dispute the district court’s findings or characterizations.

Moreover, the fact of Amazon’s monopoly alone would not support an inference

that Amazon’s behavior was in any way unlawful.)

      The Department of Justice, 31 states, the District of Columbia, and the

Commonwealth of Puerto Rico sued Apple and the five publishers for conspiracy

in unreasonable restraint of trade, in violation of § 1 of the Sherman Antitrust


                                          3
Act, 15 U.S.C. § 1. The publishers settled, and Apple proceeded to a bench trial.

The district court ruled that Apple’s conduct as a vertical enabler of the

publishers’ horizontal price conspiracy constituted a violation per se of § 1, and

that (in any event) Apple’s conduct would also violate § 1 under the rule of

reason. On this appeal, a majority affirms only on the ground of liability per se.

See Op. of Judge Lohier, ante, at 1. Since I would reverse, I consider as well the

rule of reason. Judge Livingston’s opinion argues (for herself alone) that the

judgment could be affirmed on that alternative ground.

      The district court committed three decisive errors:




  •   The district court ruled (and the majority affirms) that a vertical enabler of

      a horizontal price-fixing conspiracy is in per se violation of the antitrust

      laws. However, the Supreme Court teaches that a vertical agreement

      designed to facilitate a horizontal cartel “would need to be held unlawful

      under the rule of reason.” Leegin Creative Leather Prods., Inc. v. PSKS, Inc.,

      551 U.S. 877, 893 (2007) (emphasis added). (POINT I)

  •   The district court’s alternative ruling under the rule of reason was pre-

      determined by its (erroneous) per se ruling. Thus the district court assessed

                                          4
      impacts on competition without recognizing that Apple’s role as a vertical

      player differentiated it from the publishers. The court should instead have

      considered Apple as a competitor on the distinct horizontal plane of

      retailers, where Apple competed with Amazon (and smaller players such

      as Barnes & Noble). (POINT II)

  •   Apple’s conduct, assessed under the rule of reason on the horizontal plane

      of retail competition, was unambiguously and overwhelmingly pro-

      competitive. Apple was a major potential competitor in a market

      dominated by a 90 percent monopoly, and was justifiably unwilling to

      enter a market on terms that would assure a loss on sales or exact a toll on

      its reputation. In that connection, the district court erroneously deemed

      the monopolist’s $9.99 price as categorically good for competition because

      it was lower than cost, and because e-book prices rose after the monopoly

      was broken. (POINT III)

A further and pervasive error (by the district court and by my colleagues on this

appeal) is the implicit assumption that competition should be genteel, lawyer-

designed, and fair under sporting rules, and that antitrust law is offended by

gloves-off competition.


                                        5
                                 BACKGROUND

      From the 2007 inception of the U.S. retail market for e-books through 2009,

Amazon “dominated the e-book retail market, selling nearly 90% of all e-books.”

Apple I, 952 F. Supp. 2d at 649. It assured its domination by charging its retail

customers $9.99 for new releases and bestsellers, below the wholesale price that

Amazon was paying to publishers. Id. at 649-50, 708. The popular media

reported that Amazon “takes a loss on the sale of the most popular e-books.” Id.

at 652. That pricing deterred potential retail competitors from entering the

relevant market--“trade e-books in the United States”1--because an entrant

“would run the risk of losing money if it tried or was forced to match Amazon’s

pricing to remain competitive.” Id. at 658.

      Amazon’s below-cost pricing was also a threat to publishers, because at a

$9.99 price point, e-books cannibalized sales of (more profitable) hardcover

editions. Id. at 649. Although the major publishers believed Amazon’s below-

cost pricing was “predatory,” id. at 653, each publisher understood that it was

powerless to take on Amazon, id. at 650. Publishers feared that Amazon might



       1
        The parties did not dispute this market definition. Apple I, 952 F. Supp.
2d at 694 n.60.

                                         6
“compete directly with publishers by negotiating directly with authors and

literary agents for rights,” id. at 649, and might “retaliate” against insubordinate

publishers “by removing the ‘buy buttons’ on the Amazon site that allow

customers to purchase books . . . or by eliminating [a publisher’s] products from

its site altogether,” id. at 679. One publisher, Macmillan, suffered such retaliation

when Amazon removed the “buy buttons” for print and e-book versions of

Macmillan titles. Id.

      Amazon’s 90 percent market share constituted a monopoly under antitrust

law. See, e.g., Am. Tobacco Co. v. United States, 328 U.S. 781, 797 (1946)

(characterizing as “a substantial monopoly” a market share of “over 80% of the

field”); 3B Areeda & Hovenkamp, Antitrust Law ¶ 801 (3d ed. 2008). Amazon’s

below-cost pricing was a barrier to entry by Apple in 2009, when it contemplated

entry into the e-book retail market via the iPad.2 Apple I, 952 F. Supp. 2d at 654,


       2
          While the district court did not use the label “barrier to entry,” its
findings of fact made the point clearly. In finding that a new entrant to e-book
retail in 2009 “would run the risk of losing money if it tried or was forced to
match Amazon’s pricing to remain competitive,” Apple I, 952 F. Supp. 2d at 658,
the district court left no doubt that the effect of Amazon’s below-cost pricing
regime was to “impede entry and protect existing market power”--the basic
operation of a barrier to entry, 2B Areeda & Hovenkamp, supra, ¶ 420c, at 78.
        The majority disputes whether there was any barrier to entry under
Amazon’s below-cost pricing regime, because at least one competitor attempted

                                          7
658. Apple nevertheless undertook to develop an e-book retail platform in time

for the iPad’s launch, scheduled for January 27, 2010. Id. at 654-55. However,

“Apple did not have to open an e-bookstore when it launched the iPad”; and it

was willing to enter the market only on the condition that its e-book retail

business would be profitable, such that Apple could “compete effectively with

Amazon” without adopting a loss-leadership and below-cost pricing strategy.

Id. at 656-59.

      Apple opened extensive negotiations with publishers to determine how if

at all it could enter the e-book retail market. Id. at 655-57. Apple met with the

leaders of the six largest publishing houses in the United States: Hachette,

HarperCollins, Macmillan, Penguin, Random House, and Simon & Schuster. Id.

at 647, 655. At the outset, Apple understood that the publishers were unhappy

with Amazon’s below-cost pricing of e-books; so Apple knew that the publishers




to join the market. See Op. of Judge Livingston, ante, at 13 (for the Court), 100.
Even if that entrant had any chance of success (nobody contends that it sold a
meaningful number of e-books, or made any money, or reduced Amazon’s
mammoth market share to less than 90 percent), that fact need not imply ease of
entry because “a barrier may protect a market incumbent without completely
excluding entry.” 2B Areeda & Hovenkamp, supra, ¶ 420a, at 73.

                                         8
“were willing to coordinate their efforts” to combat the $9.99 price point. Id. at

656.

       After some weeks, Apple and several publishers devised a new model for

e-book distribution. Amazon had been paying a wholesale price for each e-book,

and reselling (often at a loss) for a retail price of its choosing. Apple’s

distribution contracts would adopt an agency system: publishers would set the

retail prices of e-books sold through Apple’s platform and Apple would take a

fixed-percent commission on each sale. Id. at 659. However, the agency model

would expose Apple (or any retailer) to risk, because publishers might protect

hardcover sales by setting retail prices for e-books so high that Apple would

appear out of touch with consumers aware of Amazon’s $9.99 price. Id. Apple’s

solution was twofold. First, the proposed agency contract included a most

favored nation (“MFN”) clause, under which publishers must price their new

releases in Apple’s store at or below the lowest price offered by any other e-book

retailer. Id. at 662. The district court found that the MFN clause “effectively

forced” each publisher that signed Apple’s agency contract to move its other

retailers onto the agency model. Id. at 664. That is because, once Apple’s cost

was set as a percentage of the retail price, the publishers would suffer if Apple


                                           9
matched Amazon’s $9.99 retail price. Second, the proposed contract included

maximum prices for various categories of e-books. Id. at 661-62. The district

court found that these tiered price caps had the effect of setting anchor prices

across the e-book industry. Id. at 670. Nonetheless, as the district court

observed, these terms are not inherently illegal, and “entirely lawful contracts

may include an MFN, price caps, or pricing tiers.” Id. at 698.

      As Apple negotiated with publishers to sign the agency contract, it told

each major publisher that all signing publishers would receive the same terms.

Id. at 667. In the end, five of the six largest publishers signed Apple’s agency

contract. Id. at 673. (Only Random House, the country’s largest, did not. Id.) As

the district court found, the five signatories represented “over 48% of all e-books

in the United States” when they signed Apple’s agency contract. Id. at 648.

Apple unveiled its e-book retail platform--the “iBookstore”--at the first public

demonstration of the iPad on January 27, 2010. Id. at 678-79.

      After the publishers signed on to Apple’s agency contract, they had to

focus on Amazon’s adoption of the agency model because otherwise (as

explained above) the MFN clause would allow Apple to match Amazon’s price

for bestsellers, and pay the publishers no more than a percentage commission on


                                         10
$9.99. However, “the [p]ublishers feared retaliation from Amazon unless they

acted in unison,” id. at 670, and “needed reassurance that they would not be

alone,” id. at 674. An Apple executive liaised with each of the five signatory

publishers, to encourage a “united front” in their negotiations with Amazon, and

to keep the publishers “apprised about who was in and how many were on

board.” Id. at 673. The publishers also communicated directly with each other.

Id. at 674-77. When Amazon realized that the five publishers were acting in

concert, it acceded and signed the agency contracts. Id. at 680-82.

      Those are the findings on which Apple was adjudged to have committed

an antitrust violation. The putative violation amounted to: (a) embedding the

agency model (complete with MFN clauses and price caps) in Apple’s own

contracts with publishers and (b) encouraging the publishers to coordinate

horizontally in their efforts to push the industry-wide adoption of the agency

model. Apple and the publishers shared the motive to increase the publishers’

pricing power in order to deprive Amazon of its monopoly. They succeeded: as

the district court noted earlier in this litigation, “Amazon’s market share in e-

books decreased from 90 to 60 percent in the two years following the




                                         11
introduction of agency pricing.” United States v. Apple, Inc., 889 F. Supp. 2d 623,

640 (S.D.N.Y. 2012).

                                       * * *

      The foregoing Background accepts and relies upon the district court’s

findings of fact. One cannot say the same of Judge Livingston’s opinion, which

supports its legal conclusions and its market analysis with novel findings made

now on appeal, i.e., remand by other means. A few examples:

  •   The notion that Amazon’s below-cost pricing was loss-leadership

      “designed to encourage consumers to adopt the Kindle,” Op. of Judge

      Livingston, ante, at 13 (for the Court), is a novelty, supported by neither

      the fact findings nor the record. At any rate, the effect of e-book pricing

      outside of the relevant market is irrelevant.

  •   The majority asserts that Amazon’s below-cost pricing was limited to only

      “a small loss” on only “a small percentage of its sales.” Id. at 85 (for the

      Court). These observations are apparently drawn from a submission by

      Amazon, downplaying the anti-competitive effects of its monopoly-

      protective pricing. The district court did not rely on these statistics,

      presumably because they are misleading and self-serving: they ignore that


                                         12
      the minority of titles comprising new releases and bestsellers naturally

      have an outsize impact on the industry. Accordingly, the district court

      found that the below-cost pricing had consequences on the market, namely

      that a new entrant “would run the risk of losing money if it tried or was

      forced to match Amazon’s pricing to remain competitive.” Apple I, 952
F. Supp. 2d at 658.

  •   I can find no record support for the narrative that Amazon’s market share

      was eroding before Apple’s entry, that the iPad “promised to introduce

      more competition with or without Apple’s iBookstore,” and that the

      publishers thereby enjoyed increased negotiating leverage. Op. of Judge

      Livingston, ante, at 103-04. Similarly, the assertion that Barnes & Noble

      disrupted Amazon’s dominance in the e-book market, see id. at 103, is

      supported neither by the district court’s findings nor by the record.




      By contrast, my antitrust analysis relies on the findings made by the

district court, and incorporates no others, in order (a) to avoid factual disputes

with my colleagues, (b) to defer to the district court’s thorough fact findings in




                                         13
arriving at my legal conclusions, and (c) to respect the limited role of appellate

courts.




                                    DISCUSSION

                                            I

      The district court’s principal legal error, from which other errors flow, is its

conclusion that Apple violated § 1 under the per se rule. Having found that the

publishers’ coordinated strategy was a horizontal price-fixing conspiracy, and

that Apple had facilitated that conspiracy in its vertical relationship with the

publishers, see Apple I, 952 F. Supp. 2d at 691, the district court drew the legal

conclusion that these facts established a per se violation of the Sherman Act by

Apple. This appeal turns on whether purely vertical participation in and

facilitation of a horizontal price-fixing conspiracy gives rise to per se liability.

      Section 1 of the Sherman Act “outlaw[s] only unreasonable restraints”; so a

court weighing an alleged violation “presumptively applies rule of reason

analysis, under which antitrust plaintiffs must demonstrate that a particular

contract or combination is in fact unreasonable and anticompetitive before it will

be found unlawful.” Texaco Inc. v. Dagher, 547 U.S. 1, 5 (2006) (quoting State Oil

                                           14
Co. v. Khan, 522 U.S. 3, 10 (1997)). The exception, liability per se, is reserved for

those categories of behavior so definitively and universally anti-competitive that

a court’s consideration of market forces and reasonableness would be pointless.

Id. Traditionally, restraints that are per se unlawful take the form of horizontal

agreements “raising, depressing, fixing, pegging, or stabilizing the price of a

commodity.” United States v. Socony-Vacuum Oil Co., 310 U.S. 150, 223 (1940).

      Among modern cases, the per se rule takes aim exclusively at horizontal

agreements, because “competition among the manufacturers of the same

[product] . . . is the primary concern of antitrust law.” Continental T.V., Inc. v.

GTE Sylvania Inc., 433 U.S. 36, 52 n.19 (1977). Accordingly, the trend of antitrust

law has been a steady constriction of the per se rule in the context of vertical

relationships. See, e.g., Leegin Creative Leather Prods., Inc. v. PSKS, Inc., 551
U.S. 877, 901 (2007) (holding that vertical agreements for minimum prices are not

per se violations); State Oil Co., 522 U.S. at 7 (holding that vertical agreements for

maximum prices are not per se violations); Continental T.V., 433 U.S. at 59

(holding that vertical non-price restraints are not per se violations); White Motor

Co. v. United States, 372 U.S. 253, 261-64 (1963) (holding that vertical territorial




                                          15
restraints are not per se violations). The cases have “continued to temper, limit, or

overrule once strict prohibitions on vertical restraints.” Leegin, 551 U.S. at 901.

      A vertical relationship that facilitates a horizontal price conspiracy does

not amount to a per se violation. In another age, the Supreme Court treated such

a hub-and-spokes conspiracy as a per se violation. See Interstate Circuit, Inc. v.

Paramount Pictures Distrib. Co., 306 U.S. 208, 226-27 (1939). But the per se rule

has been in steady retreat.

      The most recent and explicit signal is given in Leegin, which explains that

“the Sherman Act’s prohibition on ‘restraints of trade’ evolves to meet the

dynamics of present economic conditions,” such that “the boundaries of the

doctrine of per se illegality should not be immovable.” 551 U.S. at 899-900

(alterations omitted). Leegin held that a manufacturer did not commit a per se

violation of § 1 when it agreed with several retailers on a minimum price that the

retailers could charge--a holding that overruled a century-old principle

articulated in Dr. Miles Medical Co. v. John D. Park & Sons Co., 220 U.S. 373

(1911). See Leegin, 551 U.S. at 881. Leegin reasoned that Dr. Miles had “treated

vertical agreements a manufacturer makes with its distributors as analogous to a

horizontal combination among competing distributors,” but that, “[i]n later cases,

                                         16
. . . the Court rejected the approach of reliance on rules governing horizontal

restraints when defining rules applicable to vertical ones.” Leegin, 551 U.S. at

888. Dr. Miles was held to be inconsistent with “[o]ur recent cases[,] [which]

formulate antitrust principles in accordance with the appreciated differences in

economic effect between vertical and horizontal agreements, differences the Dr.

Miles Court failed to consider.” Id.

      Although the express holding of Leegin does not extend beyond the

overruling of Dr. Miles, the Court’s analysis reinforces the doctrinal shift that

subjects an ever-broader category of vertical agreements to review under the rule

of reason. The Court first stated the subsisting scope of per se liability:

                  A horizontal cartel among competing manufacturers or
             competing retailers that decreases output or reduces
             competition in order to increase price is, and ought to be, per se
             unlawful.

Leegin, 551 U.S. at 893. The Court then rejected per se liability for hub-and-

spokes agreements, in wording that prescribes rule-of-reason review of vertical

dealings that facilitate per se unlawful horizontal agreements (the type of

agreement that the district court found Apple had undertaken):

             To the extent a vertical agreement setting minimum resale
             prices is entered upon to facilitate either type of cartel [among

                                       17
             manufacturers or among retailers], it, too, would need to be held
             unlawful under the rule of reason.

Id. (emphasis added). After Leegin, we cannot apply the per se rule to a vertical

facilitator of a horizontal price-fixing conspiracy; such an actor must be held

liable, if at all, “under the rule of reason.” Id.

      Leegin is animated by the “appreciated differences in economic effect

between vertical and horizontal agreements.” Id. at 888. Since every challenged

restraint is thus classified as either horizontal or vertical, one may draw certain

reliable inferences: vertical agreements are not presumptively subject to per se

liability; the vertical nature of the agreement is its salient feature; the influence of

a vertical arrangement on a horizontal cartel (on another plane of competition)

does not render the vertical arrangement per se unlawful.

      Our only sister circuit to have considered this wording from Leegin arrived

at the conclusion I draw. In Toledo Mack Sales & Service, Inc. v. Mack Trucks,

Inc., 530 F.3d 204, 225 (3d Cir. 2008), a manufacturer used its contracts with

distributors to facilitate and enforce a horizontal conspiracy (among the

distributors) that was itself illegal per se. See id. at 210. The Third Circuit held

that Leegin’s instruction--that the vertical arrangement “would need to be held



                                           18
unlawful under the rule of reason”--prescribed the rule of reason as the proper

analysis for whether the vertical conduct violated § 1. See id. at 225.

      Taking the opposite tack, the majority opinion on this appeal insists that a

vertical facilitator of a horizontal conspiracy is liable per se, even after Leegin. In

support of that argument, the majority cites seven cases that pre-date Leegin.3

Op. of Judge Livingston, ante, at 73-77 (for the Court). The majority cites only

one post-Leegin case that considers this question: namely, the Third Circuit’s

analysis of a conspiracy that involved both vertical and horizontal relationships,

concluding that the horizontal relationships violated § 1 per se and that pursuant



       3
          The cases are cited by the majority in this order: Klor’s, Inc. v. Broadway-
Hale Stores, Inc., 359 U.S. 207 (1959); United States v. General Motors Corp., 384
U.S. 127 (1966); Toys “R” Us, Inc. v. FTC, 221 F.3d 928 (7th Cir. 2000); Denny’s
Marina, Inc. v. Renfro Productions, Inc., 8 F.3d 1217 (7th Cir. 1993); United States
v. MMR Corp., 907 F.2d 489 (5th Cir. 1990); Business Electronics Corp. v. Sharp
Electronics Corp., 485 U.S. 717 (1988); NYNEX Corp. v. Discon, Inc., 525 U.S. 128
(1998).
        Just as unhelpfully, the majority cites dicta from a Sixth Circuit case
affirming the dismissal of a lawsuit that alleged a hub-and-spokes conspiracy.
See Total Benefits Planning Agency, Inc. v. Anthem Blue Cross & Blue Shield, 552
F.3d 430 (6th Cir. 2008). The majority cites the case as if its holding supports the
continued legitimacy of the hub-and-spokes theory after Leegin, a flawed
interpretation given the Sixth Circuit’s disposition on the hub-and-spokes claim.
Id. at 435 (holding that plaintiffs inadequately alleged a horizontal conspiracy and
that, after Leegin, “all vertical price restraints are to be judged under the rule-of-
reason standard” (emphasis added)).

                                           19
to Leegin the vertical relationships “would have to be analyzed under the

traditional rule of reason.”4 In re Ins. Brokerage Antitrust Litig., 618 F.3d 300, 318

(3d Cir. 2010).

      The majority’s holding in this case therefore creates a circuit split, and puts

us on the wrong side of it.

      “[H]orizontal agreements as a class deserve stricter scrutiny than . . .

vertical agreements,” because horizontal agreements “pose the most significant

dangers of competitive harm.” 11 Areeda & Hovenkamp, supra, ¶ 1902a, at 232.

Horizontal price conspiracies are illegal per se because motives of horizontal



       4
        The Third Circuit analyzed a network of restraints, including a
conspiracy among insurance brokers, a conspiracy among insurers, and
agreements that connected the brokers and insurers. The court explained
Leegin’s impact this way:

             Under the Supreme Court’s jurisprudence, virtually all
             vertical agreements now receive a traditional rule-of-reason
             analysis. See Leegin, 551 U.S. 877. In the factual context of
             this case, a horizontal agreement means . . . an agreement
             among either the brokers or the insurers in the global
             conspiracy. Agreements between brokers and insurers, on the
             other hand, are vertical and would have to be analyzed under
             the traditional rule of reason.

In re Ins. Brokerage Antitrust Litig., 618 F.3d 300, 318-19 (3d Cir. 2010) (internal
citation and footnote omitted).

                                          20
players are aligned and dominant and create irresistible temptations. See, e.g.,

Adam Smith, The Wealth of Nations 207 (Collier 1902) (1776) (“People of the

same trade seldom meet together . . . , but the conversation ends in a conspiracy

against the public, or in some contrivance to raise prices.”).

       Collusion among competitors does not describe Apple’s conduct or

account for its motive. Apple’s conduct had no element of collusion with a

horizontal rival. Its own rival in competition was (and presumably is) Amazon;

and that competition takes place on a horizontal plane distinct from the plane of

the horizontal conspiracy among the publishers. All Apple’s energy--all it did

that has been condemned in this case--was directed to weakening its competitive

rival, and pushing it aside to make room for Apple’s entry. On the only

horizontal plane that matters to Apple’s e-book business, Apple was in

competition and never in collusion. So it does not do to deem Apple’s conduct

anti-competitive just because the publishers’ horizontal conspiracy was found to

be illegal per se.

       “[V]ertical agreements are a customary and even indispensable part of the

market system” and so do not represent the same presumptive threat to

competition. 11 Areeda & Hovenkamp, supra, ¶ 1902d, at 240. Even a vertical


                                         21
agreement designed to decrease competition among competitors does not pose

the threat to market competition that is posed by a horizontal agreement, for two

reasons: (1) market forces (such as countervailing measures by competitors) are

categorically more effective in countering anti-competitive vertical agreements,

and (2) vertical agreements are so fundamental to the operation of the market

that uncertainty about the legality of vertical arrangements would impose vast

costs on markets. Id. at 240-41. Such market realities are driving the evolution of

antitrust law, which has “rejected the approach of reliance on rules governing

horizontal restraints when defining rules applicable to vertical ones.” Leegin, 551
U.S. at 888.

      The present case illustrates why per se treatment is not given to vertical

agreements that facilitate horizontal conspiracies. Assuming (as is uncontested

on appeal) that the publishers violated § 1 per se through their coordination,

Apple’s promotion of that horizontal conspiracy was limited to vertical dealings.

      The per se rule is inapplicable here for another independent reason: The per

se rule does not apply to arrangements with which the courts are not already

well-experienced. Leegin, 551 U.S. at 887. As the government conceded at oral

argument, no court has previously considered a restraint of this kind. Several

                                         22
features make it sui generis: (a) a vertical relationship (b) facilitating a horizontal

conspiracy (c) to overcome barriers to entry in a market dominated by a single

firm (d) in an industry created by an emergent technology.

      As I undertake to show in my analysis under the rule of reason, below, the

restrictive market conditions Apple faced and the pro-competitive results of

Apple’s conduct make its vertical dealings categorically reasonable. Even if one

tests that conclusion under the rule of reason, the analysis is sufficiently complex

and yields such substantial pro-competitive results that per se liability is an

abdication of the duty to distinguish reasonable restraints from those that are

unreasonable.




                                           II

      Having concluded first that Apple’s conduct was anti-competitive per se,

corollary errors followed when the district court turned to the rule of reason.

Once a court finds that a party acted unreasonably per se in a set of transactions,

an epiphany is required for the court to conclude that the same party acted

reasonably doing the same acts in the same role at the same time. The influence

arising from the district court’s per se accusation of wrongdoing infected all

                                          23
analysis that followed. Once Apple was deemed to have joined a conspiracy that

was illegal per se, its goal, motive, and conduct seemingly needed (and got) no

additional scrutiny--legal or moral or economic.

      Having confirmed Apple’s per se liability by conflating the horizontal plane

of competition among publishers with the horizontal plane of competition among

retailers, the district court committed the same error in its rule of reason analysis.

Thus the district court (as explained below) overstated the anti-competitive

nature of Apple’s vertical dealings and overlooked the pro-competitive effects on

retail competition--the horizontal plane on which Apple does e-book business.

“The district court did not analyze the state of competition between ebook

retailers,” as the majority concedes. Op. of Judge Livingston, ante, at 44 (for the

Court) (emphasis omitted). Exactly.

      Judge Livingston’s opinion succumbs to the same fallacy by declaring the

majority’s own per se analysis so overwhelming that full rule-of-reason scrutiny

requires no more than a “quick look.” Quick-look analysis is an appropriate tool

only when “an observer with even a rudimentary understanding of economics

could conclude that the arrangements in question would have an anticompetitive

effect.” Cal. Dental Ass’n v. FTC, 526 U.S. 756, 770 (1999). Quick-look analysis is


                                          24
not a tool for cutting corners. Judge Livingston’s opinion justifies quick-look

analysis by referring to e-book price increases that form the majority’s earlier

argument for the application of the per se rule, see Op. of Judge Livingston, ante,

at 93--price increases that, at any rate, are the expected result when monopolistic

below-cost pricing dissipates.

      In form and substance, Judge Livingston’s analysis demonstrates that

when one starts with a finding of unreasonableness per se, the rule of reason

analysis is tainted. It is called confirmation bias. The characterization of Apple’s

conduct as “vigilantism” is telling. Op. of Judge Livingston, ante, at 9 (for the

Court), 98. Use of that word either assumes the conclusion that the conduct is

illegal, or else confuses it with self-help (which used to be a virtue).




                                          III

      On this appeal, we have reached no majority as to the rule of reason. Judge

Livingston writes for herself alone that, as an alternative to the per se rule, she

would also affirm under the rule of reason; without a second judge supporting

this conclusion, it is dicta, because our affirmance is based on the per se theory

adopted by two judges. Unlike my colleagues, I must address the rule of reason,

                                          25
because my vote to reverse depends on my conclusion that this alternative theory

of liability is every bit as untenable as liability per se.

       Analysis under the rule of reason--whether conducted in full or by an

untainted quick look--compels the conclusion that Apple did not violate § 1 of the

Sherman Act. The issue is decided by comparing (a) the restrictive effect of

Apple’s dealings with (b) the pro-competitive result of deconcentrating a market

that had been dominated by a monopolist and insulated from competition

through below-cost pricing.

       Under the rule of reason, the initial burden rests with the plaintiffs “to

demonstrate the defendants’ challenged behavior had an actual adverse effect on

competition as a whole in the relevant market.” Geneva Pharms. Tech. Corp. v.

Barr Labs. Inc., 386 F.3d 485, 506-07 (2d Cir. 2004) (internal quotation marks

omitted). Upon plaintiffs’ showing of such an effect, “the burden shifts to the

defendants to offer evidence of the pro-competitive effects of their agreement,”

and then “the burden shifts back to the plaintiffs to prove that any legitimate

competitive benefits offered by defendants could have been achieved through

less restrictive means.” Id. The reasonableness of the restraint then boils down




                                             26
to whether the dominant effect of the agreement is to promote competition or

restrain it. Id.

       Analysis begins with an accounting of anti-competitive effects. Apple’s

vertical conduct consisted of negotiating the terms of its own contracts. Of

course, every contract is a restraint of trade to some extent, see Nat’l Collegiate

Athletic Ass’n v. Bd. of Regents of Univ. of Okla., 468 U.S. 85, 98 (1984); so this

fact alone is neither here nor there.

       The agency agreement that Apple signed with each publisher was

innocuous: as the parties agree, each term--including the agency structure, MFN

clause, and price caps--is absolutely legal. The district court so found expressly:

                     The Plaintiffs do not argue, and this Court has not
              found, that the agency model for distribution of content, or
              any one of the clauses included in the Agreements, or any of
              the identified negotiation tactics is inherently illegal. Indeed,
              entirely lawful contracts may include an MFN, price caps, or
              pricing tiers.

Apple I, 952 F. Supp. 2d at 698. The main restraint resulting from Apple’s

vertical conduct was the shifting of pricing power from e-book retailers to e-book

publishers. And this effect operated as a restraint only in the sense that Amazon

faced pressure to adopt an agency model and to charge prices set by the five



                                          27
publishers, which of course remained in competition with each other, and with

the publishers who account for the remaining 52 percent of the industry.

      The district court opinion and the plaintiffs’ briefs fixate on the idea that

Apple ended Amazon’s $9.99 price for most new releases and bestsellers, and

that consumers would have preferred a lower price. But the consumer’s near-

term preference for low prices is not an object of antitrust law. See Brooke Grp.

Ltd. v. Brown & Williamson Tobacco Corp., 509 U.S. 209, 237 (1993). The district

court charts the short-term price developments, treating the end of below-cost

pricing as anti-competitive and observing with disapproval the natural tendency

for prices to rise to competitive levels. The rule of reason promotes competition;

it can be safely assumed that if competition sharpens, prices will take care of

themselves.

      As to the pro-competitive effects, the rule of reason must take account

primarily of the deconcentrating of the e-book retail market. The benefit of

increasing the number of firms in a market derives from the “inverse correlation

between concentration and competition.” Eleanor M. Fox, Economic

Concentration, Efficiencies and Competition: Social Goals and Political Choices,

in Industrial Concentration and the Market System 137, 149 (Eleanor M. Fox &


                                         28
James T. Halverson eds., 1979). As the district court found, Apple was weighing

its entry into the retail e-book market, and the agency structure was the only way

Apple would enter the market. Nobody has proposed--before or since Apple’s

entry--any “less restrictive means” by which Apple could have achieved the

same competitive benefits. See Geneva Pharms., 386 F.3d at 507 (plaintiffs’

burden to prove viable and less restrictive alternative). Apple’s challenged

conduct broke Amazon’s monopoly, immediately deconcentrated the e-book

retail market, added a platform for reading e-books, and removed barriers to

entry by others. And removal of a barrier to entry reduces for the long term a

market’s vulnerability to monopolization.5 These effects sound in the basic goals

of antitrust law. Even if only quick-look analysis were appropriate in this case,

these effects would vindicate Apple’s conduct. (Judge Livingston’s opinion

discounts this pro-competitive effect by noting the open question whether

“below-cost pricing is unlawfully anti-competitive,” thereby suggesting that



      5
         Generally speaking, entry barriers permit monopolization and monopoly
power allows a firm to erect entry barriers. See, e.g., Port Dock & Stone Corp. v.
Oldcastle Ne., Inc., 507 F.3d 117, 125 (2d Cir. 2007); United States v. Microsoft
Corp., 253 F.3d 34, 82 (D.C. Cir. 2001) (en banc); see also Mobil Oil Corp. v. Fed.
Power Comm’n, 417 U.S. 283, 302 n.23 (1974). Each is less likely to arise when the
other is absent from a market.

                                        29
Apple’s dismantling of the entry barrier could be pro-competitive only if the

barrier was itself a Sherman Act violation. Op. of Judge Livingston, ante, at 97.

But it is no matter whether the insuperable barrier that Apple tore down had

been raised lawfully or not.)

      Another pro-competitive effect is the encouragement of innovation, a

hallmark and benefit of competition. Apple began retailing e-books in

conjunction with its release of the iPad, a device that integrated cutting-edge

functions and applications, just one of which was the capacity for users to buy

and read e-books. It is impossible to know the likely course of innovation, and

pro-competitive effects of innovation cannot be measured; nevertheless, the

encouragement of innovation must be afforded considerable weight under the

rule of reason. See generally 2B Areeda & Hovenkamp, supra, ¶ 407. Apple’s

business is not the technology of the clothespin.

      The restraint of Apple’s vertical conduct was no more than a slight offset to

the competitive benefits that now pervade the relevant market.6




       6
        Amazons’s below-cost prices also threatened the market for hard-copy
books, see Apple I, 952 F. Supp. 2d at 649, and thus the royalties of authors, who
may well consider that they have some role in this industry.

                                         30
      How else could the competitive benefits have been realized in this market?

In the course of this litigation, three theories have been offered for how Apple

could have entered the e-book market on less restrictive terms. Each theory

misapprehends the market or the law, or both. The absence of alternative means

bespeaks the reasonableness of the measures Apple took.

      Theory 1: Apple could have competed with Amazon on Amazon’s terms, using

wholesale contracts and below-cost pricing. This was never an option. The district

court found as fact that: a new entrant into the e-book retail market “would run

the risk of losing money if it tried or was forced to match Amazon’s pricing to

remain competitive,” Apple I, 952 F. Supp. 2d at 658; Apple was “not willing” to

engage in below-cost pricing, id. at 657; and Apple could have avoided this

money-losing price structure simply by forgoing entry to the market, see id. at

659. Even if Apple had been willing to adopt below-cost pricing, the result at

best would have been duopoly, and the hardening of the existing barrier to entry.

Antitrust law disfavors a durable duopoly nearly as much as monopoly itself.

See 6 Areeda & Hovenkamp, supra, ¶ 1429.

      Theory 2: Apple could have entered the e-book retail market using the wholesale

model and charged higher prices than Amazon’s. The district court foreclosed this

                                          31
theory as well; it found that Apple refused to impair its brand by charging “what

it considered unrealistically high prices.” Apple I, 952 F. Supp. 2d at 659. Even if

Apple had been willing to tarnish its brand by offering bad value for money, the

notion that customers would actually have bought e-books from Apple at the

higher price defies the law of demand. Higher prices may stimulate sales of

certain wines and perfumes--not e-books.7

      Nor could Apple justify higher prices for the e-books by competing on the

basis of its new hardware, the iPad, because there is inter-operability among

platforms. And if Apple had attempted to pursue this hardware-based

competition by programming its iPad to run the iBookstore but to reject

Amazon’s Kindle application, Apple might have been exposed to an entirely

different antitrust peril. See United States v. Microsoft Corp., 253 F.3d 34, 50-80

(D.C. Cir. 2001) (en banc); Google Android, No. 40099 (Eur. Comm’n Apr. 15,

2015) (antitrust proceedings brought by European Commissioner for



       7
         In economic terms, e-books are subject to the law of demand and
therefore have negative price elasticity of demand. See generally N. Gregory
Mankiw, Principles of Economics 67 (6th ed. 2012). E-books are neither Veblen
goods nor Giffen goods, nor do they have perfectly inelastic demand. See id. at
92-93, 453-54, 835; Laurie Simon Bagwell & B. Douglas Bernheim, Veblen Effects
in a Theory of Conspicuous Consumption, 86 Am. Econ. Rev. 349 (1996).

                                         32
Competition against Google for favoring Google’s own applications on mobile

devices that use Google’s operating system).

      Theory 3: Apple could have asked the Department of Justice to act against

Amazon’s monopoly. Counsel for the United States actually proposed this at oral

argument. At the same time, however, he conceded that the Department of

Justice had already “noticed” Amazon’s e-book pricing and had chosen not to

challenge it because the government “regarded it as good for consumers.” Any

request from Apple would therefore have been futile. True, Apple could not

have known that the Antitrust Division would have adopted the position that

below-cost pricing is not a concern of antitrust policy: who could have guessed

that the government would adopt a policy that is primitive as a matter of

antitrust doctrine and illiterate as a matter of economics? Nevertheless, hindsight

reveals that government antitrust enforcement against Amazon was not an

option.

      More fundamentally, litigation is not a market alternative. This observation

has especial force in markets that are undergoing rapid technological advance,

where the competitive half-life of a product is considerably more brief than the

span of antitrust litigation. A requirement that potential market entrants litigate


                                          33
instead of enter the market on restrictive (but legal and reasonable) terms, would

license monopoly for the duration.

                                       * * *

      Apple took steps to compete with a monopolist and open the market to

more entrants, generating only minor competitive restraints in the process. Its

conduct was eminently reasonable; no one has suggested a viable alternative.

“What could be more perverse than an antitrust doctrine that discouraged new

entry into highly concentrated markets?” In re Text Messaging Antitrust Litig.,

782 F.3d 867, 874 (7th Cir. 2015).

      Application of the rule of reason easily absolves Apple of antitrust liability.

That is why at oral argument the government analogized this case to a drug

conspiracy, in which every player is a criminal--at every level, on every axis,

whether big or small, whether new entrant or recidivist. The government found

the analogy useful--and necessary--because in an all-criminal industry there is no

justification or harbor under a rule of reason.




                                         34
                                         IV

      Because I see no antitrust violation, I need not consider Apple’s separate

challenge to the injunction itself. My colleagues, for their own good reasons, do

not reach that challenge either. Yet the injunction and its shortcomings bear

upon the institutional interest of the courts; and Apple’s challenge deserves some

response. In my view, the injunction warps the role of a neutral, court-appointed

referee into that of an adversary party, with predictable consequences.

      The monitor is an arm of the district court, and owes loyalty in that

direction only. See Fed. R. Civ. P. 53(a). But the injunction redirects the loyalty

of the monitor to Apple’s chief adversary in the litigation, the Department of

Justice. Under the injunction, the DOJ recommends the monitor (Injunction

¶ VI(A)), approves the monitor’s fees (id. ¶ VI(I)), and mediates disputes

between the monitor and Apple (id. ¶¶ VI(E), (H)). Thus the injunction first

creates a neutral fact-finding office, and then gives an adversary the ability to

decide who holds the office, how much he gets paid (out of the other side’s

pocket), and how broadly he may reach and inquire. Reciprocally, the monitor is

directed to inform the government if he “discovers or receives evidence that

suggests” further antitrust violations, whether or not related to this litigation.


                                          35
(Id. ¶ VI(F).) This is a device that must misfire.

         As events have happened (and were seemingly fore-ordained) the monitor

has reason to look to the DOJ with gratitude and loyalty. The DOJ recommended

Michael Bromwich as monitor, and the district court appointed him. United

States v. Apple Inc., --- F.3d ----, 2015 WL 3405534, at *2 (2d Cir. May 28, 2015).

Without a meaningful cap on his fee, Bromwich proposed that defendant Apple

compensate him at $1,265 per hour--an eye-popping rate for service as an agent

of a court. Id. at *3. (Because Bromwich lacks antitrust expertise, he proposed to

add an actual antitrust lawyer to the team at $1,025 an hour. Id.) When Apple

challenged that tariff as unreasonable, Bromwich explained that the injunction

gave Apple no standing to object: “the fees and expenses to be paid to the

monitor and his team are not set by Apple; they are set by the monitor, with

approval reserved for the DOJ and the Plaintiff States.” Id. (quoting Bromwich).

Bromwich was right, which is telling: the injunction contemplated no role for the

judge.

         Once the Department of Justice selected him and approved his hourly fee,

Bromwich drew up his own mandate. Although the injunction contemplated

that the monitor would check sufficiency of an antitrust policy that Apple was to


                                          36
prepare in 90 days (and Apple’s compliance with it), Bromwich started his

inquiry immediately on his appointment; he multiplied interviews, document

inspections, and discontents; he demanded to interview Apple executives

without the presence of Apple’s chosen counsel; and he took aim at the

competitive culture of the corporation generally--a culture that is obviously

aggressive, but just as obviously no business of the courts. See id. at *2-3, *7.

      Having thus been selected by an adversary party, paid at a rate approved

by the adversary party, and directed to look to the adversary party for the

mediation of disputes, Bromwich was (in every respect important to a lawyer)

retained and run by the adversary. Apple had an unenviable choice: it could

accept scrutiny by a lawyer whose incentives were corrupted by the injunction

that created his office, or attack the fee and the widening scope of inquiry,

thereby sharpening the confrontations created by the mechanics of the injunction

      A magistrate judge has cut Bromwich’s hourly fee. Id. at *6 n.4. And a

panel of this Court has construed narrowly the scope of the monitor’s inquiries.

Id. at *4. But the structural defect of the injunction remains: allowing an arm of

the court to serve as agent of an adversary party. It would take strong stuff for a

lawyer to transcend the worldly incentives of this injunction: unlimited work at


                                          37
the (now cut) rate of $1,000 an hour, paid by a solvent party that may expect

retaliation for protesting, in order to perform a monitorship subject to extension

by the court for reasons that will be influenced by input from the monitor

himself.

      An injunction that thus blurs the lines of the adversary system does no

good for the reputation of the courts.




                                         38